Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 1 of 213




           EXHIBIT A
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 2 of 213




                    CONSTITUTION

                             of the

          Adorers of the Blood of Christ




                           The Generalate
                    Via Beata Maria De Mattias, 10
                          00183, Rome Italy




                                                                   1
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 3 of 213



                                                  CONTENTS



Decree of Approval
Letter of Promulgation




Community of Consecrated Love

1. Our Vocation in the Church
2. Our Life in Apostolic Community
3. Following Christ In Vowed Commitment
   o    Religious Profession
   o    Consecrated Virginity
   o    Gospel Poverty
   o    Redemptive Obedience




Community of Adoring, Redeeming Love

4. Our Sharing in the Paschal Mystery
5. Our Life in Adoration
6. Our Life in Mission and Ministry


Community of Faithful Love

7. Authority and Social Structures in Our Congregation
   o    General Norms
   o    General Government
                              Participation in Election
                              General Assembly
                              General Administration
   o    Provincial Government
                              Overall Norms
                              Provincial Assembly
                              Provincial Administration
   o    Local Government


8. Vitality of Our Congregation
   o    Vocation and Formation
   o    Withdrawals
   o    Continuing Growth

                                                                             2
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 4 of 213




Appendices

Preface of the 1857 Constitution
Decree of Praise of the Constitution




                                                                             3
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 5 of 213



                                               CONGREGATIO
            PRO INSTITUTIS VITAE CONSECRATAE ET SOCIETATIBUS VITAE APOSTOLlCAE
                                               Prot. n. R. 9-1/91


                                                   DECREE


       This Congregation for Institutes of Consecrated Life and Societies of Apostolic Life, by virtue of its
authority to erect, guide and promote institutes of consecrated life, after careful consideration of the
Constitutions presented by the Adorers of the Blood of Christ, acceding to the request of the Superior
General and her Council, herewith approves, within the limits of canon law, and enclosed constitutions. May
the generous living of these constitutions encourage all the Sisters of the Institute to an ever deeper
commitment to their consecrated life in accordance with the spirit of Maria De Mattias so that the
Congregation may become that "credible witness of God's tender love, of which the blood of Jesus is vibrant
sign and unending covenant pledge" (Art. 2).


Given at Rome, June 7, 1992
Feast of Pentecost


                               (Signed) Eduardo Cardinal Martinez Somalo
                                                    Prefect




+ Francisco Javier Errazuriz Ossa
Secretary




                                                                                                           4
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 6 of 213



Protocol No. 211/92


Dear Sisters,


        With heartfelt gratitude to God who constantly renews with us the Covenant, of which the Eucharistic
Chalice is eloquent sign, I officially promulgate this Constitution of the Adorers of the Blood of Christ. It has
been approved by the Church in a decree of the Congregation for Institutes of Consecrated Life and
Societies of Apostolic Life, dated June 7, 1992.

        The grace experienced at the origins of our Congregation by Maria De Mattias and the early Adorers,
a grace lived "from generation to generation," is renewed for us today in this Constitution.

        The power and strength of the Spirit, Fire of Love, is baptizing us anew in the sign of Blood, enabling
us to live our charism as effective witnesses of the living presence of the adoring and redeeming love of
Jesus for the human family which is experiencing so much poverty and bloodshed today.

        "In this Constitution we Adorers of the Blood of Christ set forth our vision of the way in which God
calls us to holiness in apostolic service" (Life Charter, 5).

        May Mary Most Holy, whom we contemplate standing beside the Cross, invoke the Spirit with us and
for us, so that, as in the Pentecost miracle, each of us as well as the entire Congregation may be renewed in
our decision for a life of radical love whether it brings us joy or costs us pain. Such radical love means a life
poured out for all, in adoration, sharing and solidarity, perhaps to the point of bloodshed. Thus we will be
witnesses of the Blood of Jesus, sign of obedience and fidelity for the coming of God's Reign.



With affection and hope,


                                   (Signed) Sister Giuseppina Fragasso, ASC
                                                 Superior General


Rome, Pentecost Sunday
June 7, 1992




                                                                                                               5
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 7 of 213




                      COMMUNITY

                             OF

                CONSECRATED LOVE




                                                                   6
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 8 of 213



                                                 Chapter I

                                OUR VOCATION IN THE CHURCH


Our Call       Let us give thanks with joy to God, who 1 has graciously called us to fulfill our baptismal
               consecration by committing ourselves to following the Lord Jesus in a life of adoration that
               impels us to apostolic service. As ecclesial women we respond to God's call to holiness
               through vows of chastity, poverty, and obedience publicly received in the Church. We share
               life in community with others called to the same apostolic congregation of Adorers of the
               Blood of Christ, founded by Maria De Mattias.

Our Spirit     To be Adorers of the Blood of Christ 2 means to be wholly consecrated to the adoring and
and Charism    redeeming love of Jesus Christ, who shed his blood to free us from sin and reconcile us in
               love. Accordingly, our congregation itself must become "a living image of that divine charity
               with which this blood was shed, and of which it was and is sign, expression, measure and
               pledge.” 1 If we remain humbly open and pray with confidence, the Spirit of God who worked
               powerfully in the heart of Maria De Mattias will continue to pour into our hearts the fullness of
               charity. The spirit of our congregation will thus be all love and charity - "charity toward God
               and toward our dear neighbor." 2 Our congregation will then become an ever more credible
               witness of God's tender love, of which the blood of Jesus is vibrant sign and unending
               covenant pledge.

Our Mission    Our corporate mission in the Church is to 3 collaborate with Christ in his work of redemption.
               We accomplish this mission by witnessing to God's love and ministering that love to others,
               especially the poor, the oppressed, and the deprived. Through our varied ministries of
               evangelization and human development, our prayer, and our sharing in the cross of Christ,
               we participate day by day in the building up of the body of Christ, so that all creation can
               move toward "that beautiful order of things which the great Son of God came to establish in
               his blood." 3 We serve in joy and simplicity, confident that the Spirit will sanctify us as we
               minister to others, identifying us more and more in likeness to Christ crucified and risen.

Our            Mary most holy, woman of the new covenant and first adorer of the mystery of the blood of
Relationship   Christ, shows us how to live in adoration and service. She will be with US as virgin mother,
With Mary      friend and intercessor as we follow Christ in his paschal mystery.

Our Guide      In this constitution we Adorers of the 5 Blood of Christ set forth our vision of the way in
To Life        which God calls us to holiness in apostolic service. It is our guide to living the gospel
               according to the special charism God gives us in the Church. By our religious profession we
               pledge ourselves to be guided by the constitution. Together we go forward in hope, in
               creative fidelity to God, and in covenant relationship to our sisters throughout the world.




                                                                                                              7
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 9 of 213



                                                Chapter Il

                            OUR LIFE IN APOSTOLIC COMMUNITY


One in        Christ Jesus, who has brought us together 6 as adorers of his saving blood, is the radiant
Christ        Center of our life in community. We believe that he lives among us and is active in our midst.
              Made one in him by Baptism and Eucharist, and by our religious consecration and charism,
              we are called to grow together toward unity in life and love, as Father, Son and Spirit are
              one. As the quality of our presence to one another becomes more loving, our community life
              itself will be a prophetic sign of what the whole Church is called to become: a communion of
              love in which people of every tribe and tongue and nation are united.

Building      Each of us is called by the Lord to 7 contribute toward building a genuine faith communion
Community     among us. Therefore, we try to live together as sisters and friends, loving each other as
              Christ has loved us. Such love implies accepting one another with our differences, honest
              communication, gentleness, and reverence. With a listening heart we try to understand and
              respond to what the other is sharing. We will respect each other's need for times of prayer,
              quiet, solitude and leisure, and we readily participate in the ordinary interchanges of daily
              community life, accepting the joys and difficulties of building community as a sharing in the
              paschal mystery.

Personal      All of us are responsible for creating in 8 community a liberating climate of peace and
and           openness that fosters wholeness and holiness and that enables us to celebrate together the
Community     joy of being redeemed. By our mutual trust we help one another toward an authentic self-
Growth        acceptance and interior freedom, which are basic to both personal and community growth.
              We try to be sensitive to the needs of our sisters and to temper our own needs in order to
              meet theirs, remembering the Lord's word that it is in dying that we are born to eternal life.

              Mindful that Christ has reconciled us with his blood, and recognizing our own need for
              forgiveness, we will give reconciliation a priority in our community living, forgiving one
              another's human weakness by supporting each other in doubts and difficulties. We are
              grateful for one another's giftedness and appreciative of the concern others have for us. As
              women covenanted together in vowed commitment, we encourage each other to daily fidelity
              in radical gospel living in the spirit of the beatitudes. Living in community in this way, we help
              each of our sisters to grow into that unique image of God which our Creator calls her to
              become.


Community     As an apostolic community we try 9 continually to become a Eucharistic faith communion of
For Mission   persons existing for mission in the Church and society. Together we seek a clearer apostolic
              vision through sharing information, insights and discernment. By our understanding and
              encouragement we support each other in facing the challenges of ministry. We will never
              forget that our love for one another in community is itself a primary apostolic witness. From
              our local community we reach out in love, interest and prayer to all other Adorers throughout
              the world, as well as to our families from whom we have been separated by the gospel call of
              Christ. We share joyfully with all God's people the love that bonds us together in the Lord, a
              love expressed in a ministry that frees them to grow in communion with others.




                                                                                                              8
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 10 of 213



                                                  Chapter III

                         FOLLOWING CHRIST IN VOWED COMMITMENT


                                                   Religious Profession
Commitment In making our religious profession by the 10 public vows of chastity, poverty and obedience,
In         we are responding in faith to the charism given us by God and affirmed by the Church. We
Love       live our three vows as a single reality, committing our entire being to the Lord in a radical
           response of love that is deeply personal and freely made. We celebrate our profession
           during the Eucharist in the midst of God's people to whose service we commit ourselves
           through our vows.

Fidelity        We dare to commit ourselves to God 11 forever because of our confidence in the Holy Spirit
and             who supports us in our weakness. In the very uncertainty of life's unfolding, our faithful God
Witness         will constantly renew his call and empower us to continue to follow Christ, poor, virgin and
                obedient. Through the choices and renunciations that fidelity to our vows entails, God will
                give us a growing interior freedom. The more faithfully we live our profession, personally and
                in community, the more our lives will become a sign of that fullness of joy, love and liberation
                which the Lord promises to all who seek him. The Virgin Mary, who lived in obedience to the·
                Lord and in simplicity among God's poor, shows us how to live our vows in the spirit of the
                beatitudes as we minister among others.


                                                   Consecrated Virginity

Charism         The charism of virginity is the gift of the 12 Spirit enabling us to follow Jesus, virgin, by
of              inviting us to share his undivided love of the Father and his self-giving love of others. In
Virginity       response, we freely make a public vow of chastity by which we surrender the natural right to
                marriage and family and embrace life-long celibacy for the sake of the kingdom. We dedicate
                our womanhood to a deep love of Jesus and of others for his sake.

Divine          Trusting in the power of the blood of Jesus, 13 we will grow continually in our free and
Friendship      creative response to the gift of Christ's friendship. Conscious that Christian celibacy is a
                special sharing of the paschal mystery, we Adorers accept readily the ongoing renunciations
                involved in our decision to live without the intimate joys of husband and family, holy as these
                are. We will be faithful in giving time to being fully present in adoring love before the God of
                our life, accepting the solitude consequent on our vow of chastity as a sacred space for
                deepening communion with the Lord. Such union will enable us to risk sharing ourselves with
                others in genuine love. By our celibacy we are called to be signs of resurrection and of the
                union of Christ with his Church and witnesses to the liberating power of Christ's love.

Loving        In faithfulness to our call, we try to 14 incarnate Christ's love for all. Our love then is personal,
Relationships non-possessive and open to everyone, a love that is empowering to good because it is freely
              given without seeking response. We will be open to wholesome friendships with our sisters
              and with others. Within our community we do all we can to foster the growth of each of us
              toward womanly maturity in celibate love. As apostolic women we live in awareness that, the
              more truly virginal our love is, the more those among whom we minister come to know God's
              free and faithful love.


                                                       Gospel Poverty
Charism         The charism of poverty is the gift of the 15 Spirit enabling us to share in the poverty of Jesus
of              by inviting us to enter into the mystery of his self-emptying for love of us. In response, we
Poverty         freely surrender to God by our public vow of poverty the natural right to possess and control
                earthly goods independently. With trust in a provident God, we promise to become poor in
                spirit, to live simply, to share goods in community, and to make our own the concerns of the
                poor.
                                                                                                                 9
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 11 of 213



Poverty       Finding our security in God, we will be 16 able to adapt ourselves more readily to life's
of            changing situations and to accept all that leads to detachment and freedom of heart. We try
Spirit        to accept in humility and peace the adversities of life and our own limitations, believing that
              in our very weakness we can experience God's power at work in us. We share with those in
              need our possessions, our talents and our time, mindful that to be poor means to be servant
              of all. In a spirit of adoration we learn to appreciate the beauty and goodness of all created
              things.

Solidarity    In faithfulness to the Spirit, like Maria de Mattias 17 we will let the cry of the poor find a
With          responsive echo in our hearts, loving them with Christ’s own love. We endeavor to become
The           more aware of and more sensitive to the needs of individuals and of society, conscious that
Poor          action in behalf of justice and charity is a basic dimension of the redeeming mission
              entrusted by Christ to his Church.

Simplicity    To give credible witness to the liberating 18 poverty of Christ in the world today and to grow
and           toward poverty of spirit, we live in evangelical simplicity, personally and as community. We
Interde-      give over to the community whatever we earn or receive as gift, and accept from the
pendence      community what is necessary in a spirit of grateful dependence and responsible stewardship.
              So that others may share in the good things of this earth, we seek for our own needs as little
              as possible. If at times we are lacking even what is necessary, let us rejoice in the Lord
              Jesus, who offers us this opportunity for a more intimate sharing in his own poverty.


                                              Redemptive Obedience
Charism       The charism of obedience is the gift of 19 the Spirit enabling us to share in the obedience of
of            Jesus to his Father by inviting us to continue his salvific mission to this world through our
Obedience     apostolic congregation. In response, we make a public vow of obedience by which we freely
              surrender to God our energies of mind and will, promising to embrace the Father's will as it is
              expressed in the constitution and as it is mediated through those who exercise authority in
              our congregation. As we grow in freedom of heart through our obedience, we become more
              identified with Jesus, who was obedient even unto death so that the total human family might
              become one as a new covenant people.

Discernment   In and with community we promise to 20 search with listening hearts for God's will in the
In            many ways it is made known to us and to obey it readily. Each of us is responsible for
Community     sharing what we believe will be helpful in this discernment. We must listen to our sisters
              with love and respect, and help create a climate that favors dialogue and response to the
              Spirit present in community.

Apostolic     We respond in ready obedience to the 21 decisions of those in authority, whether these
Obedience     decisions be for individual sisters for the community. An authentic apostolic obedience
              motivates us to approach our assigned ministry with initiative, a sense of responsibility, and
              the belief that ours is truly a ministry of the Church. With confidence in the Spirit who
              empowers us, to be more deeply identified with Jesus in his filial obedience, we try to obey in
              faith and joy, even when that which we are asked is difficult. As we experience authority and
              obedience in community we endeavor to live as Jesus taught us, seeking to carry out God's
              will here on earth as it is in heaven. In this way we become a prophetic sign of freedom and
              unity in obedient love, and a sign of the final destiny of the world made wholly subject to the
              Father.




                                                                                                          10
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 12 of 213



                                               Chapter IV

                                         OUR SHARING
                                   IN THE PASCHAL MYSTERY


Paschal       Our charism as Adorers of the Blood of 22 Christ is deeply rooted in the death-resurrection
Mystery       mystery of Jesus. Ours is a paschal identity, signed in the blood of the Lamb. As a
in            congregation we are to bear witness in hope and joy to the living presence in our world today
Our           of Christ's adoring, redeeming love, which gives ,meaning to human suffering and can render
Charism       it powerfully liberating and life-giving.

Our           Each Adorer is called to accept in a loving 23 and decisive way, with Jesus, the daily cross of
Paschal       physical and mental sufferings that are inevitable in life and are an irreplaceable condition of
Reality       human and Christian growth. By the light of the Spirit we try to see how these experiences
              form that "precious cross" by which we are personally invited to share even more fully in the
              risen life of Jesus crucified. The more we grow in Christ's attitude of humble and loving
              surrender, the more readily we will be able to adore and thank God in the midst of life's
              difficult situations.

Paschal       As we live the paschal mystery together in 24 community, we try to bear each other’s
Community     burdens gladly and to live so as never, add to another's burden. We support our sisters,
              sensitive to the pain each experiences in the Spirit's purifying and transforming power at
              work in her. Strengthened by the power of the blood of Christ, we encourage each other
              understand that the foolishness of the cross is indeed the wisdom of God. As paschal
              women we learn to celebrate the mystery of our call to give life to one another through our
              own daily dying and rising, grateful for each new gift of sharing the cross with Jesus.

Paschal       Like the seed that comes to fruitfulness 25 through its own dying, we are to live the paschal
Mission       mystery in our ministry, completing in our own lives the sufferings of Christ for the sake of his
              Church. We are called to share our Redeemer’s struggle against the powers of darkness
              and sin, that we may share his victory. Remembering how he opened to humanity the way
              to glory by dying apparent failure, surrounded by the ingratitude and hostility of those he
              came to save, we can understand better why the Father at times invites us also to drink this
              chalice. The more we accept our own pain with peace and joy, the more compassionate we
              will be in ministering to others in their needs and sorrows, helping them to accept in hope the
              healing and life-giving value of their cross.

Paschal       Like Maria De Mattias, we will deepen our 26 faith and hope through loving contemplation
Glory         and sacramental celebration of the paschal mystery. Sharing her vision, we will be able to
              share also her desire to embrace with peace and courage the crosses accompanying illness,
              aging and death. We hope one day to join her in the company of God's new covenant
              people, forever giving thanks and adoration to Jesus, Lord of glory.




                                                                                                            11
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 13 of 213



                                                Chapter V

                                     OUR LIFE IN ADORATION


Adoring        Our title, Adorers of the Blood of Christ, 27 reminds us of our call to be a community of
Love           apostolic religious whose lives are permeated by the spirit of adoration. We are to be
               contemplative women who glorify the Lord and reverence his presence in those among
               whom we minister. Adoration is for us a love relationship with the Holy One in whom we are
               made one with the communion of saints. To grow in adoration means that our entire person,
               in all of our relationships and circumstances, in all our sinfulness and giftedness, becomes
               ever more fully surrendered with Jesus to the Father for the coming of the kingdom.

The Blood      In our whole life, especially at Eucharist 28 and other prayer, we adore Christ the Lord who
of Christ      has redeemed us with his blood. Like Maria De Mattias, we give a priority, personally and in
in Our         community, to contemplation of the mystery of redemption, reflecting on its centrality in
Worship        salvation history, and offering the precious blood for the needs of the Church and the world.
               We also give special place to Mary, Woman of the new covenant, who shares so lovingly
               with Jesus in his saving work.

The            We join our adoration with that of the 29 entire priestly people of God in celebrating the
Sacraments     paschal mystery in the sacraments. At the very center of our lives is the Eucharist, which is
in Our         the source, the nourishment and manifestation of our communion in love and faith with the
Worship        Church and with one another. In celebrating this covenant renewal we offer ourselves in
               adoration with Jesus, embracing in our thanksgiving and intercession all God's people,
               especially those among whom we minister. We respond gratefully to the invitation to partake
               of the blood of Christ in the Eucharistic chalice, wherein is joy in the Spirit and pledge of
               eternal life.

               Aware that we stand always in need of conversion and pardon, we will often worship the
               Lord in the Sacrament of Reconciliation, where forgiveness of sin is celebrated and broken
               unity is restored through the power of Jesus' blood. As we encounter our risen Savior in this
               sacrament and in the Anointing of the Sick, we will allow the healing power of his Spirit to
               touch deeply into the core of our being to renew us in love.

Atmosphere     Realizing that the Spirit speaks to us both 30 in the silence of our own hearts and in dialogue
For            with others, we will do all we can to create in our community an atmosphere that enables
Adoration      each sister to live in a spirit of adoration. We need to be mindful that our attitude toward one
               another and toward our ministry affects the quality of both our community and our personal
               prayer. We will try to make room in our hearts for the Lord in inner quiet and watchfulness
               walk humbly in God's presence.

Personal       Each of us has a right and responsibility 31 to give time to prayer daily. As we listen to the
Prayer         Lord's message in the scriptures, we will let his word penetrate our innermost selves so that
               It can purify our hearts and illumine the way we perceive and respond to ourselves and
               others. Conscious that growing toward wholeness in adoring, redeeming love is a lifelong
               journey, we seek to answer God's constant call with courage and hope. We will be faithful in
               prayer as we journey forward through dullness and joy, distraction and awareness, desert
               darkness and radiant light toward total union with our God.

Prayer         As a community we celebrate together 32 the Church's morning and evening praise. We also
in             pray together at other times, in varying and creative ways, such as breaking and sharing with
Community      one another the Lord's word, praying spontaneously, celebrating Christian feasts and
               seasons, or simply being together in silent, grateful adoration and intercession.

Prayer         Responding to our call to adoration, we 33 become a joyous witness to God’s compassionate
and Ministry   love and a sign of hope. Our prayer is enriched as we participate in the redeeming of the
               world through our ministry. Urged on by the Spirit, we remain restless until Christ's
               transforming charity touches the life of every person and the whole of society. Growing


                                                                                                            12
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 14 of 213



    steadily in faith and love, both at prayer, and in ministry, we will experience the living God
    constantly active in and through our service among others.




                                                                                               13
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 15 of 213



                                                Chapter VI

                             OUR LIFE IN MISSION AND MINISTRY

Sharing        Gifted by the Spirit with an apostolic 34 vocation, we Adorers gladly spend our life energies
Christ’s       in ministry as we collaborate with Christ Jesus in his redeeming work. Our corporate mission,
Redemptive     like that of Maria De Mattias, is to witness to God's love in our own lives and to "lead others
Mission        to the knowledge and love of Jesus crucified." 4 Charity, therefore, is to be the beginning,
               the center and the goal of our ministry among ourselves and others with whom we share the
               good news of salvation.

Ecclesial      We minister as ecclesial women, sent in 35 obedience by our congregation, aware that it is
Dimensions     in and through the Church that we share in Christ's saving mission. In our ministry, we
of Our         willingly collaborate, both corporately and singly, with the universal and the local Church as
Mission        well as with others. We strive to create Church by forming ecclesial communities. We make
               our own the hopes and joys, the griefs and anxieties of all people, especially the poor and
               oppressed. Through living and announcing the gospel of love, justice and peace, we share in
               the transformation of the world. We seek to grow throughout our lives in our sense of
               mission, knowing in faith that, not only through our labors but also through our vowed
               consecration, our life in community, our prayer, our suffering and our death, we are enabled
               by the Spirit to share in the building of the kingdom.

Ministries   Our apostolic goal is to share the fruits of 36 redemption with others, especially the poor,
of Our       through works of evangelization and charity. Mindful of the self-giving love which impelled
Congregation Maria De Mattias to be wholly consumed in varied ministries for her "dear neighbor," our
             apostolic services, are diversified according to the real needs of others and our own
             giftedness. As diaconal women we encourage one another to be available and responsive as
             we discern together in docility to the Spirit the ministries to which the Lord calls us. We
             rejoice in the success of our sisters, sustain one another in times of discouragement and
             help each feel that hers is a community apostolate, whether she serves together with other
             Adorers, a corporate commitment or is the only Adorer involved in her ministry.

Loving         We are to have a gracious reverence for 37 the human dignity and divine destiny of those
Those          among whom we minister, letting the gentle courtesy of Christ be evident in our manner
We             toward all. Whatever our ministry, we seek to empower others to develop their own human
Serve          potential and to respond freely and fully to the promptings of the Spirit. We are grateful to
               those we serve, remembering that even as we give service to them we receive from them
               much that helps us to grow toward maturity in Christ.

Apostolic      We can expect to grow in holiness and 38 apostolic love through our ministry the more we
Holiness       seek to remain united with Jesus in his spirit of sacrifice and loving obedience. Aware in
               faith that the Spirit is creatively at work in us and in those we serve, we try to minister in joy
               and simplicity, with confidence and singleness of purpose so that our presence to others
               becomes liberating and reconciling. Grateful for the privilege of sharing in the Lord's work,
               we seek in prayer, especially in the Eucharist, the vision and strength to sustain the risks and
               tensions of ministry. We should remember that we influence others more by the living
               witness of our own commitment to the Lord than by what we do or say.




                                                                                                              14
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 16 of 213



                                               Chapter VII

             AUTHORITY AND SOCIAL STRUCTURES IN OUR CONGREGATION

Authority    As a group of apostolic religious women 39 whose way of life has been approved by the
In Our       Church, our congregation has authority to organize and govern itself for the achievement
Congregation of our shared vision and goals. We believe that the authority uniting us in ecclesial bonds of
             faith ~6tjaith and love is embodied in visible human :$,:1tuctures. We journey together into
             the future, confident that through our love and obedience in community the Spirit of God will
             guide our life and mission in the Church.

Our Social     All Adorers form a single international 40 congregation in which, with all our diversity, we are
Structures     united in oneness of heart and soul, through sharing the same charism. As a congregation
               we are organized into provinces to facilitate mutual sharing of resources for life and mission.
               Within our own province we are assigned to local community, where we are committed to
               witness joyfully to the adoring, redeeming love of Jesus.

Sharing        In obedience all share responsibility for 41 seeking and carrying out God's loving plan for us
Respon-        as adorer apostles. With hearts open to the Spirit and to one another, we strive to develop
sibility       the values of collegiality, subsidiarity and accountability as guiding principles toward
in             harmony and gospel vitality in our social structures and in the exercise of authority among
Community      us. Each shares in some way in the process of decision making and in establishing policies
               for our life and apostolic mission personally in the local assembly, and through our
               representatives in the provincial an general assemblies.

Authority      Authority in the congregation at the general, 42 provincial and local levels provides visible
As Service     leadership for promoting unity and for expressing our shared vision in faithfulness to our
               charism. Through prayer, dialogue and prophetic call, the sisters entrusted with this authority
               lead us in discerning what God wants for each and for all; and they render the service of
               making final decisions. They encourage us in living our consecration as apostolic adorers,
               and with gentle firmness they call us to fidelity. As Christ was among his disciples as friend,
               they are to be among us as sister and friend, serving in real communion with all members.
               They seek so to exercise authority that, through them, God’s personal love for each of us is
               revealed.

Our Norms      Aware of our own need for continuing 43 conversion, and with loving concern for others, all
               of us will follow the norms agreed upon, as they are set forth in the constitution, the bylaws
               and other policies and decisions of the congregation, province or local community. In order
               to remain open to the Spirit, we should regularly re-examine these norms and adapt them to
               changing circumstances in such a way as to foster creative fidelity to the initial charism of
               Maria De Mattias.




                                                                                                            15
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 17 of 213



                                              Chapter VIII

                             VITALITY OF OUR CONGREGATION

Conditions    The continuing life and growth of our 44 congregation come from the power of the Holy Spirit,
of Vitality   who gives us our vocation to adoring, redeeming love. By the gift of freedom, however, the
              Lord makes us responsible for fulfilling his divine plan for us. Hence our growth and vitality
              depend on our creative faithfulness as a congregation to our mission in the Church and the
              world, on the quality of our relationships with each other and with persons gifted with other
              vocations in the Church, and on each Adorer's response to God's continuing call. Our vitality
              is also affected by the docility to the Spirit of those women whom the Lord invites to share
              our charism.

Welcoming     All of us show loving concern for any woman 45 who seems called to live out her baptism
New           through following Christ as an Adorer. We receive graciously as our sisters those admitted
Members       to the congregation, helping them feel at home among us through the joyous witness of our
              fidelity in prayer, our love in community and our zeal in ministry. We appreciate the
              enrichment for the Church that can come from our mutual sharing of personal qualities and
              spiritual gifts.

Initial       Under the guidance of sisters appointed to the 46 ministry of formation, each province will
Formation     provide for the integral human and spiritual development of new members. Through the
              opportunities for growth made available in the successive phases of their initiation, we
              encourage them to become vital community members who gladly share our apostolic
              spirituality. All of us should support them through the years of their formation by our prayer,
              example and encouragement.

Continuing    Having responded to the Lord's call by our 47 profession of vows, we are to continue in the
Growth        process of integrating our lives, so that we may each attain that unique paschal identity with
              Christ to which the Lord invites us. With reverence for the vocation God has given us, we do
              all we can to promote one another's growth toward wholeness and holiness. By our mutual
              love we continually create that climate in which the fruits of the Spirit can come to maturity in
              our lives.

Fidelity In   Each of us is responsible for constant 48 faithfulness to the vowed commitment by which we
Vocation      are covenanted together as adore apostles. Amid the changing realities of our lives the Lord
              will always be with us. We thank God daily, especially in the Eucharist, for the gift of being
              called to this congregation founded by Maria De Mattias. With confidence in the blood of
              Christ, we ask for ourselves and for one another the grace of fidelity. Thus we help each
              other reach the perfect fulfillment of our destiny when through death we shall enter fully into
              the paschal joy of the Lord, made one forever with all God's people in the love of Father, Son
              and Spirit.




                                                                                                            16
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 18 of 213




                          Statutes




                                                                    17
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 19 of 213



                                                  Chapter I

                                 OUR VOCATION IN THE CHURCH
    1. Our is a Pontifical Congregation, of which the official title is Adorers of the Blood of Christ
       (Adoratrices Sanguinis Christi). The official initial are A.S.C.

    2. We are permanently incorporated into the congregation trough our permanent vows; temporarily,
        through our temporary vows.

    3. The constitution, consisting of Life Charter and Statutes, is normative for our entire Congregation.
        The constitution can be revised and modified by the General Assembly after adequate consultation
        with the sisters of the congregation, and always in faithfulness to our charism and in responsiveness
        to the call of the Church and the realities of the times. Proposed changes are then submitted by the
        General Superior to the Apostolic See for approval.

    4. That we may appreciate our identity as a congregation and draw life for the future from our roots in
        the past, we are all to study and reflect on our congregation's history, and on the life and writings of
        Maria De Mattias and others through whom God has formed our apostolic congregation in the
        Church.



                                                   Chapter Il

                                OUR LIFE IN APOSTOLIC COMMUNITY

5. Ordinarily all of us are to live with other Adorers in a community to which we are assigned by the
    Provincial Superior.

6. In our local community we will set goals and plan our life together, taking into account the needs and
    reality of our apostolic ministry as well as the human and spiritual needs of members and of community
    as a whole. To foster union of mind and heart, the community plan should assure to all members the
    opportunity to come together frequently for prayer, meals, recreation and other sharing; and also times of
    silence necessary for reflection, study and rest. Each sister is to share actively, according to her ability,
    in planning and in realizing community goals.

7. Community planning should include regular and frequent meetings, according to provincial norms, in
    which we review and evaluate our life together in the light of the gospel and our apostolic vocation as
    Adorers of the Blood of Christ as expressed in our constitution.

8. In courtesy and mutual trust we are accountable to one another and to local authority for brief absences
    from the local community. Permission for sisters to live away from a community of Adorers for reasons
    of apostolic ministry, study, health or for other just causes maybe granted by the provincial superior with
    the consent of her council, according to canonical norms.

9. When we receive others as guests in our homes, we will welcome them with Christian hospitality, while
    at the same time reserving the space needed for community. We will respect one another's need for
    quiet and privacy and the need to grow together in communion among ourselves. Most of us have
    contacts with many persons and other communities. We will share the enrichment of these associations
    with one another as far as we can, while showing active interest in and support of our sisters in these
    relationships.

10. Norms and policies should be established as needed at the provincial and local levels regarding visits to
    parents and relatives, vacations, use of means of communication, hospitality to guests, travel and
    absence from community, and whatever promotes vitality in our life together.



                                                                                                              18
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 20 of 213



11. Each of us should take reasonable care of her health, using those means that are appropriate for
   persons of moderate social condition, according to place and circumstances. Our love and concern for
   one another should make, us especially attentive to our sick and aged members.

12. We will actively participate, according to each one’s ability, in consultations, elections, community
   gatherings and other undertakings organized for sharing ideas and information and for continuing growth
   at local, province and congregation levels.



                                                Chapter III

                       FOLLOWING CHRIST IN VOWED COMMITMENT



                                         Religious Profession

   13. As Adorers of the Blood of Christ we make permanent vows of chastity, poverty and obedience, to
       which we commit ourselves for the whole of our lifetime. Permanent profession preceded by at least
       three years of temporary vows.

   14. We make profession according to the ceremonial approved for our congregation. The provincial
       superior or her delegate, as representative of the congregation, receives each sister's profession in
       the name of the Church.

   15. In our congregation profession by temporary vows is vowing to God to live in chastity, poverty and
       obedience for a specified period of time (one, two or three years) according to the Constitution of the
       Adorers of the Blood of Christ. Such a commitment presupposes the intention of going on to
       permanent profession, unless further discernment leads to a different conclusion. The formula for
       temporary profession is that approved by the Congregation for Divine Worship.

   16. The following is the core formula to be used at permanent profession:
            In your presence, Sister Provincial (or delegate),
            I, n.n. vow to God
            forever
            chastity, poverty and obedience.
            according to the Constitution of the Adorers of the Blood of Christ.
            Personal additions to the formula are approved by the Provincial Superior.


   17. In our international congregation, the dress is that established by each provincial assembly and
       approved by the General Superior with the consent of her Council. Our dress as religious, worn as
       sign of our consecration, is to be simple, unadorned, adapted to time, place, and apostolic ministry.
       The small heart and cross is the official symbol of membership in our congregation.




                                        Consecrated Virginity

   18. Our behavior and bearing should show that we intend to live faithfully the celibate consecration by
       which we forego not only marriage but also all expressions contrary to consecrated chastity, and that
       we commit ourselves to growth in this virtue.



                                                                                                           19
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 21 of 213



19. The simple lifestyle we profess will be conducive to the practice of the penance and self-discipline
    necessary to growth in virginal love. According to personal need, we will use suitable natural and
    spiritual helps in realistically meeting the tensions we experience in living celibate love. In times of
    trial and personal weakness we will support each other. With a deep sense of responsibility, a sister
    will seek help in these matters from her confessor, superior, or any other experienced person who is
    able to understand and assist her adequately.

20. We will strive to have a positive, healthy attitude toward ourselves as women, and will foster a
    genuine appreciation of the vocation of both Christian marriage and various forms of celibate life in
    the Church.




                                              Gospel Poverty

21. The community is to provide for the actual needs of each sister in accord with the spirit of poverty
    and community resources. Simplicity of life in fact and in desire should be the guide for our standard
    of living in our residences, food, clothing, travel, social activities, health care, retirement and similar
    needs. We should try to be a countersign to the evils of materialism and consumerism, bearing
    witness to the possibility of sharing goods in common with others unselfishly and in a spirit of
    cooperation. We try to awaken consciences to an awareness that we are only stewards of the goods
    of the earth, with the duty of working to overcome the causes of poverty and marginalization of so
    many people throughout the world.

22. We will readily accept in our own lives the common law of labor. Since by our vow of poverty we
    have freely chosen not to earn anything for ourselves, whatever we earn in any way belongs to the
    community and should be given promptly to the proper authority. For the same reason, none of us
    may claim special privileges because we earn more than others.

23. As individuals we retain the right of owning personal property which we already have or may later
    receive as patrimony. We may not, however, administer it ourselves nor derive any personal benefit
    from it. lf an individual sister desires to renounce her patrimony, partially or totally, she may do so as
    a personal practice of poverty in accord with what is stated in the bylaws.

    Before making first temporary vows, each sister will make a legal will for any property she has or
    may subsequently acquire. If at the time of first profession a sister has any possessions, she will
    entrust their management to someone else and arrange for the use of the income from them. If a
    sister receives possessions after her religious commitment, she will at that time arrange for their
    administration and the disposition of income. For any other acts of ownership, such as changing her
    will, changing the administration and the disposition of income, modifying the use of income from
    patrimony, or other acts required by law, she needs the prior permission of the provincial
    superior.

24. All sisters should handle community resources, and what is provided for their personal or community
    use, with a readiness for accountability and a concern for poverty, as responsible stewards who
    recognize the importance for the human family of a wise use of our human and natural resources.

25. Though committed to gospel poverty, the congregation and the provinces have the capacity to
    acquire, possess, administer and alienate temporal goods. These must be administered prudently:
    in harmony with our corporate and personal commitment to simplicity of life, interdependence,
    concern for the poor and reliance on divine providence; and according to the principles of canon law
    and social justice. The General Superior with the consent of her Council may allow the goods of the
    Congregation, the provinces and their institutions to be alienated, offered as security, mortgaged,
    loaned or leased as long as their value is within the limits proposed by the respective national or
    regional conference of bishops and approved by the Apostolic See. For amounts beyond the limits
    the General Superior will request permission from the Apostolic See. The same norm applies in the
    contracting of debts, with the additional requirement that whoever requests permission for
    indebtedness should make known all existing debts and financial obligations to the authority from
    whom the permission is sought.

                                                                                                            20
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 22 of 213



26. Provinces use their resources for individual and community needs, for apostolic ministries, and for
    the needs of the poor and of the kingdom. If a province or one of its institutions as a legal entity
    contracts debts or other financial obligations, only that province or institution will be responsible for
    their payment. There should be a generous sharing of resources within our congregation according
    to possibilities and needs.


                                        Redemptive Obedience

27. As ecclesial women we recognize the authority of the Church, we obey the Pope as our highest
    superior, and we accept the authority of the bishops and other ecclesial bodies as expressed in
    Church law. Authority in our congregation is entrusted to those sisters who serve as superiors at
    general, provincial and local levels, and who are assisted by their respective councils; and to the
    general, provincial and local assemblies.

28. In our personal and communal search for indications of God's will, we look to our constitution, bylaws
    and norms, and to the decisions and calls made by those in authority in our congregation. With other
    Christians, we seek his will also in the scriptures and in worship; in directives, teachings and appeals
    of the Church; in our talents and inspirations and those of our sisters; in the needs of people, the
    events and movements of our world, and in the changing circumstances of daily life

29. Each of us will try to accept graciously her missioning to a specific local community and the ministry
    entrusted to her, and to accept the sisters missioned with her, perceiving in such obedience a
    carrying forward of God's plan in her life.

30. When a sister has reason to think that a superior is not aware of special difficulties she faces in
    obeying, she should make these known to her with frankness and a spirit of charity. The superior
    should re-examine the situation responsibly, ready to change the original decision if she finds this
    feasible under the given circumstances. However, if she concludes that the original decision is
    necessary, then the sister concerned will seek to obey with renewed confidence in the Lord.

31. If for serious reasons a provincial superior or general superior should think it necessary to give a
    command explicitly in virtue of the vow of obedience, she will do so only after having listened to the
    sister with understanding, having prayed about the need for taking this measure and having
    discussed it with her council, unless circumstances make this very difficult. Such a command should
    be expressed clearly and be given either in writing or in the presence of two witnesses




                                                 Chapter IV

                          OUR SHARING IN THE PASCHAL MYSTERY

32. Realizing our constant need for conversion, we will take personal responsibility for effective penance
    in our lives. While recognizing the value of the asceticism of daily personal, community and apostolic
    life, we should also develop communal and personal forms of penance that are meaningful today.
    We will respond faithfully to the Church's call for additional penance on Fridays, during the season of
    Lent and on other particular occasions, and try to make them times of true reconciliation and charity.

33. For us Adorers, to carry the cross may be to live by necessity under social systems that are unjust
    and discriminatory. This may mean that one is conscious of the evil and feels it impossible to effect
    immediate change in the system. The attempt to live prophetically in such a paradoxical situation, to
    criticize and to challenge constructively, to remain inside the situation while trying to better it and
    create something new is an ascetical task that we must accept in our suffering world as we move
    forward with the Church toward the fullness of resurrection.




                                                                                                          21
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 23 of 213



                                                 Chapter V

                                        OUR LIFE IN ADORATION

34. Prayer oriented to the mystery of redemption through the blood of Christ will be a priority for us
    individually and as a community. Though the style of our prayer will always be unique to each of us
    at every point of our ongoing relationship to God, the following norms are offered as a means of
    safeguarding our right to time for prayer and for carrying out our responsibility to deepen our life of
    prayer.

          All of us share in the Eucharist daily if possible, partaking of the body and blood of Christ.
          Ordinarily we pray morning and evening praise and Maria De Mattias' hymn to the blood of
          Christ daily in community. In addition, each of us is to be free for about an hour and a half
          each day for personal and/or community prayer.
          Each local community will plan meaningful longer periods of communal prayer on a regular
          basis, preferably weekly.
          All of us will periodically dedicate a day to spiritual renewal either communally or individually;
          this will ordinarily be done each month.
          Each of us is to have opportunity for at least a week of retreat annually.

35. The manner, place and schedule of personal and community prayer should be in harmony with the
    demands and rhythms of our ministry, with our community needs, and with the Spirit's call to each of
    us for growth in our relationship with in prayer.

36. We draw inspiration for our prayer principally from sacred scripture. We will also use other authentic
    sources of Christian spirituality, especially the life and writings of our foundress and other sources of
    the history and spirituality of our congregation.

37. All of us are encouraged to participate in the Church's worship through the liturgical year and to
    rejoice with the people of God in the celebration of the sacraments. We endeavor in this way to
    deepen the grace of divine life into which we are baptized and confirmed. We will try to make
    Sunday truly a day of special celebration, and as far as possible contribute to the richness of the
    Eucharistic liturgy in our local situation. In addition to individual celebrations of the Sacrament of
    Reconciliation, we should promote communal celebrations in order to express more clearly the social
    dimension of sin and salvation. In illness and in the weakness of aging we will worship our risen Lord
    in his healing power in the sacrament of the Anointing of the Sick, communally celebrated if possible.

38. Those sisters who are entrusted with authority at local and provincial levels have responsibility for
    trying to assure that opportunities for the Sacrament of Reconciliation and for competent spiritual
    direction are available for all sisters as desired.

39. We are to celebrate with special solemnity the principal feasts of our congregation, which are the
    following:

        1. our titular feast, the Precious Blood of our Savior Jesus Christ, ordinarily celebrated on July
            1

        2. our special feast of Mary, Woman of the New Covenant, celebrated with the Church on
            September 15 under the title of Our Lady of Sorrows;

        3. the feast of our foundress, Blessed Maria De Mattias, celebrated on February 4, anniversary
            of her birth and baptism;

        4. the feast of St. Gaspar Del Bufalo, founder of the Missionaries of the Most Precious Blood
            and cofounder of our congregation, celebrated on, October 21;


                                                                                                           22
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 24 of 213



        5. the feast of St. Francis Xavier, to whose patronage our congregation has been dedicated
            since its foundation, celebrated on December 3.

40. We remember frequently in prayer the deceased members of our congregation, especially on the
    anniversary of their death. When notified of the death of a sister, each local community will pray for
    her together, and each sister will remember her in the Eucharistic celebration. Furthermore, where
    possible, each local community of the deceased sister's province will together celebrate the
    Eucharist for her.

41. We will at times share our prayer and faith experiences with the clergy and laity, receiving inspiration
    from them and offering whatever help we can for their life of prayer

42. While we continue to intensify our communal and solitary prayer, we need to encourage one another
    to new dimensions of prayer. These will include awareness and for moving into situations in which
    we witness our concern for the poor, the marginalized and the powerless, and our willingness to
    become involved in courageous action on their behalf.




                                              Chapter VI

                           OUR LIFE IN MISSION AND MINISTRY

43. In order of be faithful to our tradition in meeting the needs of God's people, especially the poor,
    during all the phases of their lives, we continue to engage in diverse ministries. Among these are
    works of education, retreats, pastoral services, lay associations, domestic service, health care, social
    services and care of the aged. We carry out our apostolate not only in the geographic area of the
    province, but also in distant areas where there is special need. All of us, in fidelity to our mission,
    are to develop attitudes of flexibility, mobility and openness either to continuing in our present
    ministry or to engaging in new service.

44. All provinces have a responsibility for regular re-evaluation of their apostolic works and ministries.
    The principal criteria for deciding to continue an apostolic endeavor or to undertake a new ministry
    are the following:

        1. urgency of the work or ministry in terms of evangelization or other human needs, especially
            those ministries which will more effectively promote the realization of a just society based on
            love;
        2. the giftedness and availability of sisters who are prepared or can be prepared for the work of
            ministry;
        3. assurance that existing works which are still genuinely needed and effectively being
            developed can continue, and that the needs for ministry internal to the province and
            congregation are met;
        4. availability of others who can and are willing to meet the needs;
        5. faithfulness to the spirit of our congregation as set forth in this constitution;
        6. approval by competent authority in our congregation and in the Church.

45. Whatever our ministry, each of us is called to find in it a means for evangelization, for working toward
    the unity of all in Christ, and for the promotion of justice, peace and love.

46. When our primary ministry is that of prayer and/or suffering, we are especially called to offer this
    prayer and suffering in support of our sisters in their ministries and for the coming of God's kingdom
    throughout the world.



                                                                                                         23
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 25 of 213




                                            Chapter VII

                        AUTHORITY AND SOCIAL STRUCTURES

                                         General Norms

47. All who exercise authority in our congregation are to do so in accordance with Church law and our
    constitution, our bylaws, and other norms of the congregation or province. These are to be
    interpreted in harmony with the gospel, avoiding both excessive legalism and irresponsible non-
    acceptance of norms and directives.

48. All of us Adorers are members of a province or delegation from which we receive benefits, and
    toward which we are to contribute for its growth and vitality. Likewise, as members of an international
    congregation, we will be attentive to and flexible in responding to the needs of other provinces when
    such needs are expressed by the general superior and council or by a provincial and council.

49. Provinces and delegations are established according to geographic area. The decision to establish
    or divide a province, to merge previously erected provinces, or define them in another way is made
    by the general assembly at the proposal of the general superior and council. The decision to
    suppress a province is made by the general assembly upon request by the general superior and
    council. The decision to establish a delegation is made by the general superior with the consent of
    her council upon request from the provincial superior with the consent of her council and with the
    consensus of the provincial assembly. The decision to reinsert a delegation into its province of origin
    is made by the general superior with the consent of her council upon request by the provincial
    superior with the consent of her council, with the consensus of the provincial assembly, and with the
    previous discernment of the members that form the delegation.




                                         General Government
                                         Participation in Elections

50. All sisters of our congregation who have made permanent vows have a right to vote in elections and
    may be voted for. Sisters with temporary profession may vote in all elections; however, they may be
    voted for only as provincial assembly members or for offices at local level other than that of local
    superior.


                                             General Assembly

51. The general assembly is a collegial gathering of Adorers representing our entire congregation, which
    serves as a primary means for communal obedience to the Holy Spirit. It has the highest authority in
    the congregation and is empowered to act in accordance with Church law and the constitution and
    bylaws. Its purpose is to promote the constant and ever-renewed fidelity of all Adorers in Living our
    vocation in the light of the gospel and our charism, and in view of the needs and changing conditions
    of Church and world.

52. The chief functions of the general assembly are these:
        1. to modify the constitution of our congregation: such modifications require a two-thirds
           majority and subsequent approval by the Apostolic See, to whom authentic interpretation is
           reserved;
        2. to establish, review and modify bylaws for the congregation, with due regard for diversity
           within unity;

                                                                                                        24
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 26 of 213



       3. to develop timely enactments which promote the vitality of our life in mission;
       4. to decide particular administrative matters which, according to the constitution and bylaws,
           are within the competence of the general assembly;
       5. to elect the sisters who are to serve as general superior and councillors and to approve the
           selection of general secretary and treasurer.

53. The general assembly is convoked ordinarily every four years by the general superior in an official
   communication to all the sisters of the congregation. The general superior, together with the council,
   has the responsibility of directing preparations for the assembly.

54. Members of the general assembly are the delegates elected by the sisters in proportion to the
   number of members in the province; and, ex-officio, the members of the general administration and
   all provincial superiors. The elected members must be in greater number than the ex-officio
   members.

55. All of us share responsibility for the work of the general assembly, preparing for it by means of
   prayer, study, discussions and other community efforts and by offering suggestions and proposals,
   ordinarily through the provincial assembly. We also have a serious responsibility for electing as
   delegates sisters who will be able to contribute to the assembly because of their personal integrity,
   earnestness in living our vocation, understanding of the life and mission of the congregation,
   openness to others, awareness of the signs of the times, and willingness to engage seriously in the
   work of the assembly.

56. Each member has an obligation to prepare in advance for the work of an assembly. She has a
   serious responsibility to participate by openly and honestly expressing her views on matters
   discussed. She is to bring to the attention of the assembly the interests and concerns of the sisters
   of her province. At the same time she should maintain a global perspective, keeping in mind the
   needs and desires of all Adorers and the greater good of the entire congregation, of the universal
   Church and of the whole human family.

57. Each member must exercise discernment throughout the assembly. Especially she should seek with
   prudence and charity sufficient information about sisters who might serve the congregation as
   general superior and councillors, so she will be able to vote for those most qualified for these offices

58. The general superior is the president of the assembly, though she may ask other members to
   preside at individual sessions. Other officers elected by the assembly are a secretary, a coordinator,
   a coordinating committee and two tellers.

59. The work of the general assembly is conducted according to the constitution and bylaws,
   supplemented by other rules of procedure adopted by the assembly.

60. For the election of the general superior, a two-thirds majority is required on the first and second
   balloting, a majority on the third and fourth balloting. For the election of general councillors, a two-
   thirds majority is required on the first balloting, a majority on the second and third, and a plurality on
   the fourth and fifth balloting. Specific norms regarding these elections are in the bylaws.

61. Decisions of the general assembly are normative for our entire congregation. Those involving a
   change in bylaws remain effective until modified by another general assembly. Ordinarily other
   decisions remain normative only until the conclusion of the succeeding assembly, unless they are
   reaffirmed. For special reasons, changes in previous assembly acts may be made effective
   immediately; at least those that do not change the constitution, for which it is necessary to have the
   approval of the Apostolic See.

62. The general superior is responsible for the promulgation of the decisions of the general assembly.
   She and the councillors are to exercise leadership in implementing these decisions, in collaboration
   with the provincial superiors, councils and assemblies.


                                                                                                          25
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 27 of 213



                                            General Administration

63. Overall leadership of our congregation is entrusted to the general superior assisted by four general
    councillors. They are elected by the general assembly for a term of four years. To be elected
    general superior a sister must have been perpetually professed at least ten years; she may not be
    reelected for a third consecutive term. The superior and council are assisted by a general secretary
    and treasurer, selected by the assembly from nominations made by the general superior with the
    consent of the council. These seven sisters form the general administration of our congregation.
    Besides possessing the qualities required for all offices of responsibility in our congregation, the
    sisters elected to the general administration ought to be women of love and humility, dedicated to the
    ideals of our apostolic spirituality. They should have initiative, experience, breadth of vision and
    concern for the needs of the whole Church and of all people. As a group, they are to witness to
    loving community, to collaboration in ministry and to unity within the diversity of our international
    congregation.

64. The general superior has the highest authority within our congregation in order to promote the vitality
    of apostolic life of all provinces, local communities and sisters. With prophetic vision she guides our
    congregation toward the future and serves as our center of unity. She is president of the general
    council, of the general assembly and of the inter-assembly congress. She serves as official liaison
    with the Apostolic See and represents our congregation to Church and civic communities, and in
    international organizations, especially those for religious women.

65. Sharing leadership with the general superior are four general councillors. They serve as consultants
    to the general superior and collaborate with her in serving our entire congregation. The general
    councillor designated by the general assembly substitutes for the general superior when the office is
    vacant.

66. Principal responsibilities of the general superior with her council are these:

        1. to animate all Adorers to holiness in their apostolic life in creative fidelity to the spirit of our
            congregation, according to our constitution and norms;

        2. to promote unity among Adorers throughout the world while respecting our diversity,
            coordinating matters that pertain to more than one province and providing channels for
            communications within our congregation;

        3. to call all Adorers in a· prophetic way to respond to the urgent and ever-changing needs of
            the Church and the world, especially the poor;

        4. to assure good leadership in all provinces through appointing members of provincial
            administrations after dialogue and discernment with the sisters of the provinces, maintaining
            close contact and collaboration with the administrations, stimulating them to creativity and
            efficiency in their ministry of administration, approving provincial formation and government
            plans and reviewing provincial assembly acts;

        5. to take special care in promoting the quality of initial and ongoing formation for all members
            of our congregation, and in fostering knowledge and appreciation of our charism and history;

        6. to stimulate and coordinate the insights and vision for the future of all Adorers through
            planning for the general assembly and leadership in carrying out its decisions;

        7. to provide that the general superior and/or one or more councillors visit all provinces of the
            congregation at least once every four years;

        8. to carry out all other ordinary functions of general administration and duties specified in the
            bylaws.
            The general superior, to act validly, must have the consent of her council in those cases
            prescribed by canon law, by the constitution, and by the bylaws.

                                                                                                            26
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 28 of 213



67. The general secretary has the following overall responsibilities: to assist the general superior and
    council in correspondence and communications concerning the government of the congregation, to
    serve as secretary for meetings of the general council, and to supervise the general archives of the
    congregation.

68. The general treasurer is responsible for the administration of the property and financial affairs of our
    congregation at the general level, under the direction of the general superior, in accord with Church
    and civil law and congregation norms. She assists at meetings of the general council when the
    administration of financial affairs is under discussion and at other times when invited.




                                         Provincial Government
                                                 Overall Norms

69. Each province is to have a government plan which sets forth, in harmony with our constitution and
    bylaws, a detailed description of the organization of the provincial administration, a plan according to
    which the provincial assembly functions, and the province norms for local community organization.
    This government plan is approved by the provincial assembly and presented by the provincial
    superior for approval by the general superior with the consent of her council. Modifications in the
    plan require the same approval.

70. Each province will develop norms and policies useful for fostering among the sisters of the province
    fidelity and vitality in living their vocation personally, in community and in apostolic ministry. Local
    communities are also to develop policies when these will have the same purpose for the local group.


                                             Provincial Assembly

71. The provincial assembly is a collegial gathering, representative of the members of the province. Its
    purpose is to foster the spiritual and apostolic vitality of the sisters in view of changing conditions and
    needs of the Church and world. A new provincial assembly is convoked at least every three years by
    the provincial superior. It is constituted and functions according to the approved plan.

72. The principal functions of the provincial assembly are these:

        1. to make needed province norms in accordance with the constitution, bylaws and general
            assembly acts;
        2. to develop policies that will foster the consecrated life of adoring, redeeming love of the
            sisters of the province;
        3. to discuss and make recommendations on administrative matters normally within the
            competence of the provincial superior and her council which they refer to the assembly;
        4. to make decisions on matters specifically within the competence of the provincial assembly
            according to constitution and bylaws;
        5. to make proposals to a forthcoming general assembly.

73. Since the provincial assembly is directed to the welfare of each sister and the shared goals of the
    province, all Adorers of the province are in some way responsible for the work of the assembly and
    are to support it through prayer. All are to undertake with discernment the serious duty of electing
    delegates who are willing and able to fulfill the responsibilities of the assembly. Sisters of the
    province· are also encouraged to follow the work of the assembly, to participate in preparatory
    studies, to attend sessions as observers, and to read carefully and discuss in community
    proceedings of the assembly. They are also encouraged to submit to the assembly proposals which
    they consider advantageous for the personal and apostolic growth of sisters of the province.


                                                                                                            27
      Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 29 of 213



74. Members of the provincial assembly have a duty to participate actively and responsibly for the
    welfare of the Church and the world, our congregation, the province and each local community and
    sister.

75. The provincial superior forwards the substantive decisions of the provincial assembly to the general
    superior and council for review. The decisions become normative for the province unless vetoed, for
    serious reasons, by the general superior with the consent of her council. The reasons are to be
    communicated to the province.

76. All Adorers of the province are to accept the decisions of the provincial assembly in a spirit of faith
    and obedience, seeking to put them into effect in their own lives personally, as community, and in
    apostolic ministry.


                                           Provincial Administration

77. Leadership in each of or provinces is entrusted to the provincial superior assisted by two or more
    councillors. They are appointed by the general superior with the consent of her council after dialogue
    and discernment with the sisters of the province. They are assisted by a provincial secretary and
    treasurer, also appointed by the general superior with the consent of her council, after having
    consulted with the newly appointed provincial superior and council. Together these sisters constitute
    the provincial administration. The term of office, which is to be not less than three years nor more
    than six, is indicated in the provincial government plan. To be appointed provincial superior a sister
    must have been perpetually professed for at least ten years. In addition to having the qualities
    demanded for all responsible positions within our congregation, these sisters should be women of
    vision, faith, apostolic zeal, humility, outstanding for their love of our congregation and open to the
    signs of the times. They are to bear witness to vital community living and to unity amidst diversity as
    they collaborate in their ministry to the sisters of the province.

78. Within the province the provincial superior has the highest authority and serves as a center of unity.
    With prophetic vision she guides and encourages the province as a whole, seeking to call forth from
    all sisters and local communities an ever growing response in adoring, redeeming love to the Lord's
    gift of vocation. She is president of the provincial council and of the provincial assembly. She is an
    ex-officio member of the general assembly and of the inter-assembly congress, and serves as
    principal liaison with the general administration and with bishops. She officially represents the
    province to Church and civic communities and. to various organizations, especially those for major
    superiors. She admits candidates to formation as postulants, receives them as novices, and
    receives temporary and permanent profession of the sisters admitted to membership in our
    congregation.

79. The provincial councillors share province leadership with the provincial superior. They collaborate
    with her in promoting the apostolic life of all members of the province according to the constitution.
    They also serve as consultants to the provincial superior and assist her in representing the province
    to the Church and society.

80. Principal responsibilities of the provincial superior with her council are these:

        1. to encourage all sisters of the province to integral growth as apostolic Adorers, assuring
            them of needed opportunities such as retreats, ongoing formation programs, education,
            times of rest and recreation, and adequate health care;

        2. to promote vitality of local communities through care in appointing sisters to community, to
            stimulate and guide sisters in local community planning and living, and to maintain close
            contacts with them;

        3. to inspire all sisters of the province to enthusiasm for mission, calling forth their giftedness
            for service to God's people; to assign the sisters to ministry; and continually to reevaluate
            the apostolic works and ministries of the province;


                                                                                                        28
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 30 of 213



        4. to lead the sisters toward unity of heart and a sense of responsibility for the mission life of
            the province by fostering communication among them, involvement of sisters as far as
            possible in province planning and service, and promoting appreciation of province history;

        5. to promote interest in our congregation in the local area, especially among women who may
            be called to share our vocation;

        6. to provide adequate formation for new members and, with due discernment to admit them
            progressively to novitiate, temporary vows and permanent profession;

        7. to promote the province as a vital unit of our total congregation through leadership in
            province participation in the general assembly and in the implementation of its decisions,
            through maintenance of strong bonds and frequent communication with the general
            administration, through fostering interest in other provinces and sharing resources in times
            of need, and through encouraging the study of our congregation's charism and history;

        8. to collaborate as ecclesial women with the local Church, and to foster in the sisters a desire
            to contribute toward the building up of the Body of Christ in the local area while maintaining
            interest and concern for the whole Church and the world;

        9. to provide that the provincial superior or her delegate visit local communities at least
            annually;

        10. to attend to the temporal affairs and other ordinary functions of the provincial administration
            and to those matters specified in the bylaws.

        11. The provincial superior, to act validly, must have the consent of her council, in those cases
            prescribed by canon law, by the constitution, and by the bylaws.

81. The general responsibilities of the provincial secretary are these: to assist the provincial superior and
    council in communications and correspondence, to serve as secretary for council meetings, and to
    be responsible for province archives.

82. The provincial treasurer, with a sense of responsible stewardship and under the direction of the
    provincial superior and council, handles the administration of property and financial affairs of the
    province. She assists at council meetings when these affairs are on the agenda and at other times
    when she is asked to attend.



                                               Local Government

83. Each province is to develop a plan and guidelines for organization and governance of local
    communities that will best promote the vitality of our life in apostolic community.

84. Though there is a great diversity of circumstances in which we Adorers live in local community, the
    province plan should include the following for each local community:

        1. provision for a superior or contact person with an indication of her responsibilities, the
            number of years she must be perpetually professed, and the term of office; provision that
            each sister have someone other than the provincial superior with personal authority in her
            regard, with the exception of those sisters to whom such authority is entrusted;

        2. requirements for a local assembly of all sisters which meets regularly to plan and evaluate
            community living in order to promote an integrated life of service and a mutual concern for
            one another;



                                                                                                          29
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 31 of 213



        3. indication of circumstances in which the local community is to have local councillors and/or a
            treasurer.

85. The provincial plan is also to assure that leadership is provided in each local community for the
    following:

        1. spiritual animation in all dimensions of our consecrated life;

        2. planning for community sharing and meetings in ways called for in this constitution and in the
            bylaws;

        3. opportunities for spiritual and human growth;

        4. promotion of unity, mutual love and trust in the community;

        5. regular evaluation of community plans and living;

        6. mutual encouragement in apostolic mission;

        7. adequate communication with total province and congregation, especially with provincial
            leadership;

        8. adequate communication with local Church and civic community;

        9. material aspects of the life of the community and each of its members, such as health,
            housing and financial matters;

        10. all other matters which are to be taken care of at local community level according to our
            constitution and bylaws.




                                                    Chapter VIII

                                   VITALITY OF OUR CONGREGATION

                                           Vocation and Formation

86. With the whole Church we share the duty of fostering in others the call that God may offer them to a
    life of service in the priesthood, religious life or other ecclesial ministry. We fulfill this duty primarily
    by the joyful witness of our life in community and enthusiasm in our ministry. We do so also through
    prayer and by promoting vital Christian family life, by making known the need and value of Church
    vocations and by encouraging those who seem gifted by God with such a call.

87. Within our congregation the provincial superior is responsible for admitting candidates who seem
    sufficiently mature and genuinely called to our way of life, and free from the impediments stated in
    canon law. She is authorized, with the approval of the council, to admit candidates to the novitiate, to
    temporary vows and to permanent vows. This is done after careful discernment, and after
    consultation with the candidates, the director(s) of formation and others.

88. After a candidate has been accepted, the province assumes together with her the responsibility for
    her initiation into a life of consecration according to our unique charism in the Church. The formation
    of new members is under the general direction of the provincial superior and council. They present
    to the general superior for approval, with the consent of her council, a detailed formation plan,
    according to the norms of Church law and of our congregation, and this plan is to be evaluated


                                                                                                              30
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 32 of 213



   periodically and modified as appropriate. The sisters appointed as formation directors are
   immediately responsible for implementing this plan and for formation of new members.

89. Provincial and interprovincial formation plans may vary in organization and details. However, all
   plans should meet the requirements stated below:

       1. The following phases of formation should be provided for each candidate prior to her
           permanent vows:

           a.      a time of initial contact and sharing of our life in community (postulancy), for not less
                   than three months and ordinarily not more than two years;
           b.      in accord with Church directives, a period of not less than one year and not more
                   than two years (novitiate), which includes twelve months in the novitiate community,
                   and which includes the following: intensive study, prayer and reflection on the Word
                   of God, the constitution, and the meaning of response to God's call as a religious
                   woman in the Church; and a time of apostolic experience; these two phases of
                   formation should be conducted, preferably, in the culture and language of the
                   candidate; absences from the novitiate are regulated by the norms of canon law;
           c.      a time of temporary vows to live the gospel counsels of chastity, poverty and
                   obedience as a member of our congregation, according to our constitution; this time
                   is to be not less than a total of three years, nor more than six; temporary vows may
                   be made for one, two, or three years' duration, as specified by each province plan;
           d.      at least a year of apostolic ministry as a temporarily professed member of our
                   congregation;
           e.      an extended time of intense preparation prior to permanent vows.




       2. The initiation and formation program should give evidence of the following:
           a.      a respect for each candidate and her personal gifts, needs, and past experiences,
                   and an appreciation for a diversity of cultures and ethnic values;
           b.      approaches that will create an atmosphere of confidence, joy, mutual acceptance
                   and love, and that will favor development of a spirit of initiative and responsibility;
           c.      flexibility in the length of time spent in any one phase of initiation in order to provide
                   far the individual rate of growth of each new member and to insure a more personal
                   and mature decision concerning her vocation;
           d.      responsibility of the community to share in some way in the new member's total
                   growth, and of the candidate to contribute her personal gifts and talents to the
                   community.


       3. The program should include the following elements of education and formation:
           a.      a sound theological training that includes study of scripture and liturgy;
           b.      a thorough study of religious life with an emphasis on the centrality of charity, the
                   gospel counsels, the ecclesial and apostolic nature of our charism as Adorers of the
                   Blood of Christ, the history of the congregation and the life and spirit of our
                   foundress;
           c.      helps for spiritual growth, particularly growth in prayer personally, in community, and
                   in liturgical celebration; individual guidance by formation personnel and competent
                   spiritual directors;
           d.      a liberal education, opportunities for cultural development, and the necessary
                   professional or technical preparation for apostolic ministry;
                                                                                                          31
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 33 of 213



            e.      a critical study of one's own culture and values in light of the gospel.

90. Sisters appointed to the ministry of formation are to have perpetual vows, to possess the needed
    spiritual and psychological maturity, understanding of human nature and ability to relate well with
    others, and to have an adequate education, experience in community living and ministry, and an
    openness to the needs of the Church and the world. They must also have a strong appreciation of
    our life and mission as expressed in the constitution and as lived in an international congregation.


                                                Withdrawals
91. Women who have been admitted to the initial phases of formation, but have not yet made temporary
    vows in our congregation, after prayerful discernment may freely leave or, for adequate reasons,
    may be asked to leave by the provincial superior with the advice of her council.
92. At the expiration of the period of her temporary vows, a sister, after prayerful discernment may leave
    voluntarily or, for adequate reasons, may be excluded from subsequent profession by the provincial
    superior with the consent of her council. Upon the request of a sister with temporary vows the
    general superior, with the consent of her council, for serious reasons may grant her an indult to leave
    the congregation before the time of vows has expired.
93. If a sister with permanent vows ever thinks it necessary to consider withdrawing from the
    congregation, she should reflect about it carefully, realizing that she has freely made a lifetime
    commitment. Through prayer and through adequate and prudent counsel, she should seek to
    discern God's will for her. Before finalizing her decision to leave the congregation, she should make
    the matter known sufficiently far in advance to the provincial superior, who should receive her with
    charity, arranging for whatever help she seems to need in coming to a prudent decision. If she
    decides to leave, she asks the general superior through the provincial superior, for a dispensation
    from her permanent vows. The general superior forwards the request to the Apostolic See with her
    opinion and that of her council.
94. For very serious reasons that point to an unwillingness to live according to our constitution and other
    norms, a professed member may be dismissed from the congregation when repeated efforts to help
    her in conversion and renewal seem to effect no real change for the better. Having obtained the
    consent of her council, the provincial superior or her substitute will communicate to the sister the fact
    that steps are being taken toward her dismissal. She will transmit all of the acts and documents to
    the general superior and council who, in a collegial meeting and by secret vote, have the authority to
    issue the decree of dismissal if they judge this best for the sister and for the congregation. The
    decree is presented to the Apostolic See for confirmation, by which it becomes effective. All steps
    are to be documented and attested to by witnesses, and the sister is to be informed of the process of
    her right to defend herself, all in accord with the norms of Canon law.
95. When a member withdraws from the congregation, the community returns her dowry if she had one,
    and her patrimony unless she has renounced it. She may not demand remuneration for her service
    as a member of the congregation since, like all other members, she freely chose to serve the Lord
    and his people in a life of poverty, without personal gain. The province, through the provincial
    superior, will provide for her immediate needs when she leaves, doing so with charity and equity.


                                           Continuing Growth
96. All of us are encouraged to use profitably the opportunities which are to be provided by the province
    for our enrichment. Among these will be an extended period for personal and spiritual growth at a
    time well beyond permanent profession when the province can arrange it.
97. Fidelity to our apostolic mission should stimulate us to constant professional and cultural
    development according to our possibilities. We are to keep ourselves interested in and informed
    about developments in contemporary society and in the Church, especially in the areas of theology,
    liturgy, scripture, ecumenism and pastoral ministry. For this purpose all of us should have ready
    access to needed books and periodicals, especially to pertinent Church documents. We will also
    make use of the ordinary means of communication and of discussions, workshops, courses and
    meetings.

                                                                                                          32
     Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 34 of 213



98. We renew our religious vows frequently. We do this together on the feasts of the Precious Blood
    and of our foundress, Maria De Mattias, and either together or privately as is feasible at the close of
    our annual retreat.
99. The formula for devotional renewal of vows for our congregation is as follows:
    Trusting in God, who is ever faithful,
    I from this day onward
    set my face ever more steadily toward the Lord.
    I vow to God
    chastity, poverty and obedience
    according to the Constitution of the Adorers
    of the Blood of Christ.
    I promise to my sisters to share the life
    and mission
    of this community in the Church
    as I strive to respond to Christ's call to discipleship.
    May God keep this will in me. Amen.




                                                                                                        33
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 35 of 213



                               PREFACE OF THE 1857 CONSTITUTION

        To reveal his infinite love for us and in consequence of his great mercy, Jesus Christ our divine
Redeemer consented to shed his precious blood for us, in the midst of suffering and humiliation, as the price
of our salvation and glory.
          Yes, he gave it all, he gave it for alt, and he does not cease to give it. Like a fountain, or rather like a
life-giving river accessible to all, it flows on and out to all the children of Adam, going with them abundantly at
every moment of their mortal life in order to sanctify them and bring them to eternal happiness.
        Now this our lowly Congregation that lives and labors under the glorious title of the most precious
blood of Jesus Christ, must be patterned and shaped into a living image of that divine charity with which this
divine blood was shed and of which it was and is sign, expression, measure and pledge.
        This is why our principal goal must be to invite women and girls to share in the fruits of redemption,
using all our energy and all the means that are appropriate to our vocation for this purpose. Through a solid
Christian formation (education) we are to help them become worthy daughters of that spouse which Jesus
acquired with his blood, and we are to assist and guide them along the path of virtue, according to God's
holy law, during all the phases of their lives, so far as we can do this, with God's help.
         Hence our work, our zeal and our labors must not be limited to instructing small girls. Rather, we
must dedicate ourselves to preparing them to receive the Bread of Angels. Then later we must assist them
when they are older and face new dangers and have greater need. We must also help them to learn how to
carry out their duties and tasks in the home, guiding them in living devoutly, modestly, prudently, in self-
possession, and especially in obedience. When they reach that crucial time of making their choice of a state
of life we must not forget about these precious ones who, like flowers, have been entrusted by the Lord to
our care. Nor must we abandon them when they have chosen to remain in the world; nor later, when they
are in need of a time of quiet and come to us seeking space and shelter and help for some days in our
houses in order to grow in a virtuous life.
         From all this we see clearly how varied and extensive are those services and works of charity to
which God calls us, and which on our part we must gladly accept and carry out faithfully, guided by all that is
set forth in the third part of this Rule, for the glory of the Lord who loved us and has redeemed us with his
own blood.
        Very rich, surely, will be the harvest which by God's favor we shall be able to gather, using the
means that are available. Very diverse as these are, they are all directed to promoting, safeguarding and
bringing to perfection the holiness of those souls whom Jesus will entrust to us. Ours is truly a great
undertaking, but greater still will be the help that comes abundantly to us from our Savior.
         That we may not be unworthy of such divine aid, however, we must not fail on our part to live up to
what is required of us in order to reach our goal as it is set forth here. Who is there, indeed, who will not
recognize how solid our own virtue must be, how constant and sincere our zeal, how unalterable our
patience, and how upright and inspiring our own lives must be. How can we promote the spiritual good of
others if we ourselves do not possess these precious qualities ? This then is what God calls us to, and what
the Institute is committed to.
         But how will all this be brought about if not by our own having a very high respect, reverence and
love for the Rule, and in living faithfully according to what it asks of us. Yes, this is the most effective way to
become authentic Adorers of the divine Blood and true daughters of this Institute, so as to draw down divine
blessings on ourselves and on our work, and so as to be able to cooperate effectively in the salvation of
others. This is why all those who, by God's goodness, have been called to go forth with us under the banner
of the divine blood, are reminded to carry the Rule deep within their hearts. Though it does not oblige us
under pain of even venial sin, it is nevertheless the expression of God's will for us, and the way along which
the Lord wants to draw us to himself and make us his instruments for others' salvation.


                                         (Translation made, Rome, 1979)




                                                                                                                   34
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 36 of 213



                                         DECREE OF PRAISE


        The Superior of the Institute Of the Sisters Adorers of the Most Precious Blood of Our Lord Jesus
Christ has most humbly addressed His Holiness, the Supreme Pontiff, Pope Pius IX, that he might deign to
approve and confirm with Apostolic Authority the aforementioned Institute, already for several years into
various cities, and its Constitutions.
        Considering this request and having taken cognizance of the state of the aforesaid Institute from the
testimonial letters of the Bishops in whose dioceses are located houses founded by it, and having learned
from these letters with how much industry and zeal the Sisters attend to the Christian and secular education
of poor girls, His Holiness has ordered that the same Institute, with its scope, be made the object of fullest
praise and recommendation, so that the religious belonging to it, spurred on by this public testimony of the
Apostolic See, perfect eagerly from day to day in direct dependence of their respective Ordinaries, this truly
Christian work.
       As to the other part of the request, His Holiness has decided that it shall be provided for at some
time more opportune.
        Rome, from the Secretariate of the Sacred Congregation of Bishops and Regulars, May 30,1855.

L.S.

                                        G. Card. De Genga, Prefect
                                        A. Gaggiotti, Substitute




                                                                                                           35
   Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 37 of 213



                                Index



• Chapter I, OUR VOCATION IN THE CHURCH
• Chapter Il, OUR LIFE IN APOSTOLIC COMMUNITY
• Chapter III, FOLLOWING CHRIST IN VOWED COMMITMENT
• Chapter IV, OUR SHARING IN THE PASCHAL MYSTERY
• Chapter V, OUR LIFE IN ADORATION
• Chapter VI, OUR LIFE IN MISSION AND MINISTRY
• Chapter VII, AUTHORITY AND SOCIAL STRUCTURES
• Chapter VIII, VITALITY OF OUR CONGREGATION
• PREFACE OF THE 1857 CONSTITUTION
• DECREE OF PRAISE




                                                                       36
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 38 of 213




           EXHIBIT B
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 39 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 40 of 213




           EXHIBIT C
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 41 of 213




                                           ENCYCLICAL LETTER
                                                LAUDATO SI’
                                       OF THE HOLY FATHER FRANCIS
                                      ON CARE FOR OUR COMMON HOME




1.         “LAUDATO SI’, mi’ Signore” – “Praise be to you, my Lord”. In the words of this beautiful
canticle, Saint Francis of Assisi reminds us that our common home is like a sister with whom we share
our life and a beautiful mother who opens her arms to embrace us. “Praise be to you, my Lord, through
our Sister, Mother Earth, who sustains and governs us, and who produces various fruit with coloured
flowers and herbs”.1


2.         This sister now cries out to us because of the harm we have inflicted on her by our irresponsible
use and abuse of the goods with which God has endowed her. We have come to see ourselves as her
lords and masters, entitled to plunder her at will. The violence present in our hearts, wounded by sin, is
also reflected in the symptoms of sickness evident in the soil, in the water, in the air and in all forms of
life. This is why the earth herself, burdened and laid waste, is among the most abandoned and
maltreated of our poor; she “groans in travail” (Rom 8:22). We have forgotten that we ourselves are
dust of the earth (cf. Gen 2:7); our very bodies are made up of her elements, we breathe her air and we
receive life and refreshment from her waters.


Nothing in this world is indifferent to us


3.         More than fifty years ago, with the world teetering on the brink of nuclear crisis, Pope Saint
John XXIII wrote an Encyclical which not only rejected war but offered a proposal for peace. He
addressed his message Pacem in Terris to the “Catholic world” and indeed “to all men and women of
good will”. Now, faced as we are with global environmental deterioration, I wish to address every
person living on this planet. In my Apostolic Exhortation Evangelii Gaudium, I wrote to all the
members of the Church with the aim of encouraging ongoing missionary renewal. In this Encyclical, I
would like to enter into dialogue with all people about our common home.

1
    Canticle of the Creatures, in Francis of Assisi: Early Documents, vol. 1, New York-London-Manila, 1999, 113-114.
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 42 of 213




4.      In 1971, eight years after Pacem in Terris, Blessed Pope Paul VI referred to the ecological
concern as “a tragic consequence” of unchecked human activity: “Due to an ill-considered exploitation
of nature, humanity runs the risk of destroying it and becoming in turn a victim of this degradation”.2
He spoke in similar terms to the Food and Agriculture Organization of the United Nations about the
potential for an “ecological catastrophe under the effective explosion of industrial civilization”, and
stressed “the urgent need for a radical change in the conduct of humanity”, inasmuch as “the most
extraordinary scientific advances, the most amazing technical ablities, the most astonishing economic
growth, unless they are accompanied by authentic social and moral progress, will definitively turn
against man”.3


5.      Saint John Paul II became increasingly concerned about this issue. In his first Encyclical he
warned that human beings frequently seem “to see no other meaning in their natural environment than
what serves for immediate use and consumption”.4 Subsequently, he would call for a global ecological
conversion.5 At the same time, he noted that little effort had been made to “safeguard the moral
conditions for an authentic human ecology”.6 The destruction of the human environment is extremely
serious, not only because God has entrusted the world to us men and women, but because human life is
itself a gift which must be defended from various forms of debasement. Every effort to protect and
improve our world entails profound changes in “lifestyles, models of production and consumption, and
the established structures of power which today govern societies”.7 Authentic human development has
a moral character. It presumes full respect for the human person, but it must also be concerned for the
world around us and “take into account the nature of each being and of its mutual connection in an
ordered system”.8 Accordingly, our human ability to transform reality must proceed in line with God’s
original gift of all that is.9




2
  Apostolic Letter Octogesima Adveniens (14 May 1971), 21: AAS 63 (1971), 416-417.
3
  Address to FAO on the 25th Anniversary of its Institution (16 November 1970), 4: AAS 62 (1970), 833.
4
  Encyclical Letter Redemptor Hominis (4 March 1979), 15: AAS 71 (1979), 287.
5
  Cf. Catechesis (17 January 2001), 4: Insegnamenti 41/1 (2001), 179.
6
  Encyclical Letter Centesimus Annus (1 May 1991), 38: AAS 83 (1991), 841.
7
  Ibid., 58: AAS 83 (1991), p. 863.
8
  JOHN PAUL II, Encyclical Letter Sollicitudo Rei Socialis (30 December 1987), 34: AAS 80 (1988), 559.
9
  Cf. ID., Encyclical Letter Centesimus Annus (1 May 1991), 37: AAS 83 (1991), 840.
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 43 of 213




6.      My predecessor Benedict XVI likewise proposed “eliminating the structural causes of the
dysfunctions of the world economy and correcting models of growth which have proved incapable of
ensuring respect for the environment”.10 He observed that the world cannot be analyzed by isolating
only one of its aspects, since “the book of nature is one and indivisible”, and includes the environment,
life, sexuality, the family, social relations and so forth. It follows that “the deterioration of nature is
closely connected to the culture which shapes human coexistence”.11 Pope Benedict asked us to
recognize that the natural environment has been gravely damaged by our irresponsible behaviour. The
social environment has also suffered damage. Both are ultimately due to the same evil: the notion that
there are no indisputable truths to guide our lives and hence human freedom is limitless. We have
forgotten that “man is not only a freedom which he creates for himself. Man does not create himself.
He is spirit and will, but also nature”.12 With paternal concern, Benedict urged us to realize that
creation is harmed “where we ourselves have the final word, where everything is simply our property
and we use it for ourselves alone. The misuse of creation begins when we no longer recognize any
higher instance than ourselves, when we see nothing else but ourselves”.13


United by the same concern


7.      These statements of the Popes echo the reflections of numerous scientists, philosophers,
theologians and civic groups, all of which have enriched the Church’s thinking on these questions.
Outside the Catholic Church, other Churches and Christian communities – and other religions as well –
have expressed deep concern and offered valuable reflections on issues which all of us find disturbing.
To give just one striking example, I would mention the statements made by the beloved Ecumenical
Patriarch Bartholomew, with whom we share the hope of full ecclesial communion.


8.      Patriarch Bartholomew has spoken in particular of the need for each of us to repent of the ways
we have harmed the planet, for “inasmuch as we all generate small ecological damage”, we are called
to acknowledge “our contribution, smaller or greater, to the disfigurement and destruction of




10
   Address to the Diplomatic Corps Accredited to the Holy See (8 January 2007): AAS 99 (2007), 73.
11
   Encyclical Letter Caritas in Veritate (29 June 2009), 51: AAS 101 (2009), 687.
12
   Address to the Bundestag, Berlin (22 September 2011): AAS 103 (2011), 664.
13
   Address to the Clergy of the Diocese of Bolzano-Bressanone (6 August 2008): AAS 100 (2008), 634.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 44 of 213




creation”.14 He has repeatedly stated this firmly and persuasively, challenging us to acknowledge our
sins against creation: “For human beings… to destroy the biological diversity of God’s creation; for
human beings to degrade the integrity of the earth by causing changes in its climate, by stripping the
earth of its natural forests or destroying its wetlands; for human beings to contaminate the earth’s
waters, its land, its air, and its life – these are sins”.15 For “to commit a crime against the natural world
is a sin against ourselves and a sin against God”.16


9.      At the same time, Bartholomew has drawn attention to the ethical and spiritual roots of
environmental problems, which require that we look for solutions not only in technology but in a
change of humanity; otherwise we would be dealing merely with symptoms. He asks us to replace
consumption with sacrifice, greed with generosity, wastefulness with a spirit of sharing, an asceticism
which “entails learning to give, and not simply to give up. It is a way of loving, of moving gradually
away from what I want to what God’s world needs. It is liberation from fear, greed and compulsion”.17
As Christians, we are also called “to accept the world as a sacrament of communion, as a way of
sharing with God and our neighbours on a global scale. It is our humble conviction that the divine and
the human meet in the slightest detail in the seamless garment of God's creation, in the last speck of
dust of our planet”.18


Saint Francis of Assisi


10.     I do not want to write this Encyclical without turning to that attractive and compelling figure,
whose name I took as my guide and inspiration when I was elected as Bishop of Rome. I believe that
Saint Francis is the example par excellence of care for the vulnerable and of an integral ecology lived
out joyfully and authentically. He is the patron saint of all who study and work in the area of ecology,
and he is also much loved by non-Christians. He was particularly concerned for God’s creation and for
the poor and outcast. He loved, and was deeply loved for his joy, his generous self-giving, his
openheartedness. He was a mystic and a pilgrim who lived in simplicity and in wonderful harmony


14
   Message for the Day of Prayer for the Protection of Creation (1 September 2012).
15
    Address in Santa Barbara, California (8 November 1997); cf. JOHN CHRYSSAVGIS, On Earth as in Heaven:
Ecological Vision and Initiatives of Ecumenical Patriarch Bartholomew, Bronx, New York, 2012.
16
   Ibid.
17
   Lecture at the Monastery of Utstein, Norway (23 June 2003).
18
   “Global Responsibility and Ecological Sustainability”, Closing Remarks, Halki Summit I, Istanbul (20 June 2012).
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 45 of 213




with God, with others, with nature and with himself. He shows us just how inseparable is the bond
between concern for nature, justice for the poor, commitment to society, and interior peace.


11.     Francis helps us to see that an integral ecology calls for openness to categories which transcend
the language of mathematics and biology, and take us to the heart of what it is to be human. Just as
happens when we fall in love with someone, whenever he would gaze at the sun, the moon or the
smallest of animals, he burst into song, drawing all other creatures into his praise. He communed with
all creation, even preaching to the flowers, inviting them “to praise the Lord, just as if they were
endowed with reason”.19 His response to the world around him was so much more than intellectual
appreciation or economic calculus, for to him each and every creature was a sister united to him by
bonds of affection. That is why he felt called to care for all that exists. His disciple Saint Bonaventure
tells us that, “from a reflection on the primary source of all things, filled with even more abundant
piety, he would call creatures, no matter how small, by the name of ‘brother’ or ‘sister’”.20 Such a
conviction cannot be written off as naïve romanticism, for it affects the choices which determine our
behaviour. If we approach nature and the environment without this openness to awe and wonder, if we
no longer speak the language of fraternity and beauty in our relationship with the world, our attitude
will be that of masters, consumers, ruthless exploiters, unable to set limits on their immediate needs.
By contrast, if we feel intimately united with all that exists, then sobriety and care will well up
spontaneously. The poverty and austerity of Saint Francis were no mere veneer of asceticism, but
something much more radical: a refusal to turn reality into an object simply to be used and controlled.


12.     What is more, Saint Francis, faithful to Scripture, invites us to see nature as a magnificent book
in which God speaks to us and grants us a glimpse of his infinite beauty and goodness. “Through the
greatness and the beauty of creatures one comes to know by analogy their maker” (Wis 13:5); indeed,
“his eternal power and divinity have been made known through his works since the creation of the
world” (Rom 1:20). For this reason, Francis asked that part of the friary garden always be left
untouched, so that wild flowers and herbs could grow there, and those who saw them could raise their




19
   THOMAS OF CELANO, The Life of Saint Francis, I, 29, 81: in Francis of Assisi: Early Documents, vol. 1, New York-
London-Manila, 1999, 251.
20
   The Major Legend of Saint Francis, VIII, 6, in Francis of Assisi: Early Documents, vol. 2, New York-London-Manila,
2000, 590.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 46 of 213




minds to God, the creator of such beauty.21 Rather than a problem to be solved, the world is a joyful
mystery to be contemplated with gladness and praise.




21
  Cf. THOMAS OF CELANO, The Remembrance of the Desire of a Soul, II, 124, 165, in Francis of Assisi: Early
Documents, vol. 2, New York-London-Manila, 2000, 354.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 47 of 213




My appeal


13.    The urgent challenge to protect our common home includes a concern to bring the whole human
family together to seek a sustainable and integral development, for we know that things can change.
The Creator does not abandon us; he never forsakes his loving plan or repents of having created us.
Humanity still has the ability to work together in building our common home.            Here I want to
recognize, encourage and thank all those striving in countless ways to guarantee the protection of the
home which we share. Particular appreciation is owed to those who tirelessly seek to resolve the tragic
effects of environmental degradation on the lives of the world’s poorest. Young people demand
change. They wonder how anyone can claim to be building a better future without thinking of the
environmental crisis and the sufferings of the excluded.


14.    I urgently appeal, then, for a new dialogue about how we are shaping the future of our planet.
We need a conversation which includes everyone, since the environmental challenge we are
undergoing, and its human roots, concern and affect us all. The worldwide ecological movement has
already made considerable progress and led to the establishment of numerous organizations committed
to raising awareness of these challenges. Regrettably, many efforts to seek concrete solutions to the
environmental crisis have proved ineffective, not only because of powerful opposition but also because
of a more general lack of interest. Obstructionist attitudes, even on the part of believers, can range
from denial of the problem to indifference, nonchalant resignation or blind confidence in technical
solutions. We require a new and universal solidarity. As the Bishops of Southern Africa have stated:
“Everyone’s talents and involvement are needed to redress the damage caused by human abuse of
God’s creation”.   22   All of us can cooperate as instruments of God for the care of creation, each
acccording to his or her own culture, experience, involvements and talents.


15.    It is my hope that this Encyclical Letter, which is now added to the body of the Church’s social
teaching, can help us to acknowledge the appeal, immensity and urgency of the challenge we face. I
will begin by briefly reviewing several aspects of the present ecological crisis, with the aim of drawing
on the results the best scientific research avaiable today, letting them touch us deeply and provide a


22
  SOUTHERN AFRICAN CATHOLIC BISHOPS’ CONFERENCE, Pastoral Statement on the Environmental Crisis (5
September 1999).
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 48 of 213




concrete foundation for the ethical and spiritual itinerary that follows. I will then consider some
principles drawn from the Judaeo-Christian tradition which can render our commitment to the
environment more coherent. I will then attempt to get to the roots of the present situation, so as to
consider not only its symptoms but also its deepest causes. This will help to provide an approach to
ecology which respects our unique place as human beings in this world and our relationship to our
surroundings. In light of this reflection, I will advance some broader proposals for dialogue and action
which would involve each of us individually no less than international policy. Finally, convinced as I
am that change is impossible without motivation and a process of education, I will offer some inspired
guidelines for human development to be found in the treasure of Christian spiritual experience.


16.    Although each chapter will have its own subject and specific approach, it will also take up and
re-examine important questions already dealt with. This is particularly the case with a number of
themes which will reappear as the Encyclical unfolds. As examples, I would point to the intimate
relationship between the poor and the fragility of the planet, the conviction that everything in the world
is connected, the critique of new paradigms and forms of power derived from technology, the call to
seek other ways of understanding the economy and progress, the value proper to each creature, the
human meaning of ecology, the need for forthright and honest debate, the serious responsibility of
international and local policies, the throwaway culture and the proposal of a new lifestyle. These
questions will not be closed and left behind, but reframed and enriched again and again.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 49 of 213




                                             CHAPTER ONE

                        WHAT IS HAPPENING TO OUR COMMON HOME



17.    Theological or philosophical reflections on the situation of humanity and the world can sound
tiresome and abstract, unless they are grounded in a fresh analysis of our present situation, which is in
many ways unprecedented in the history of humanity. So, before considering how faith brings new
incentives and requirements with regard to the world of which we are a part, I will briefly turn to what
is happening to our common home.


18.    The continued acceleration of changes affecting humanity and the planet is coupled today with
a more intensified pace of life and work which might be called “rapidification”. Although change is
part of the working of complex systems, the speed with which human activity has developed contrasts
with the naturally slow pace of biological evolution. Moreover, the goals of this rapid and constant
change are not necessarily geared to the common good or to integral and sustainable human
development. Change is something desirable, yet it becomes a source of concern when it causes harm
to the world and to the quality of life of much of humanity.


19.    Following a period of irrational confidence in progress and human abilities, some sectors of
society are now adopting a more critical approach. We see growing sensitivity to the environment and
the need to protect nature, along with a growing concern, both genuine and distressing, for what is
happening to our planet. Let us review, however cursorily, those questions which are troubling us today
and which we can no longer sweep under the carpet. Our goal is not to amass information or to satisfy
curiosity, but rather to become painfully aware, to dare to turn what is happening to the world into our
own personal suffering and thus to discover what each of us can do about it.


I.     POLLUTION AND CLIMATE CHANGE


Pollution, refuse and the culture of waste


20.    Some forms of pollution are part of people’s daily experience.          Exposure to atmospheric
pollutants produces a broad spectrum of health hazards, especially for the poor, and causes millions of
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 50 of 213




premature deaths. People take sick, for example, from breathing high levels of smoke from fuels used
in cooking or heating. There is also pollution that affects everyone, caused by transport, industrial
fumes, substances which contribute to the acidification of soil and water, fertilizers, insecticides,
fungicides, herbicides and agrotoxins in general. Technology, which, linked to business interests, is
presented as the only way of solving these problems, in fact proves incapable of seeing the mysterious
network of relations between things and so sometimes solves one problem only to create others.


21.    Account must also be taken of the pollution produced by residue, including dangerous waste
present in different areas. Each year hundreds of millions of tons of waste are generated, much of it
non-biodegradable, highly toxic and radioactive, from homes and businesses, from construction and
demolition sites, from clinical, electronic and industrial sources. The earth, our home, is beginning to
look more and more like an immense pile of filth. In many parts of the planet, the elderly lament that
once beautiful landscapes are now covered with trash. Industrial waste and chemical products utilized
in cities and agricultural areas can lead to bioaccumulation in the organisms of the local population,
even when levels of toxins in those places are low. Frequently no measures are taken until after
people’s health has been been irreversibly affected.


22.    These problems are closely linked to a throwaway culture which affects the excluded just as it
quickly reduces things to rubbish. To cite one example, most of the paper we produce is thrown away
and not recycled. It is hard for us to accept that the way natural ecosystems work is exemplary: plants
synthesize nutrients which feed herbivores; these in turn become food for carnivores, which produce
significant quantities of organic waste which give rise to new generations of plants. But our industrial
system, at the end of its cycle of production and consumption, has not developed the capacity to absorb
and reuse waste and by-products. We have not yet managed to adopt a circular model of production
capable of preserving resources for present and future generations, while limiting as much as possible
the use of nonrenewable resources, moderating their consumption, maximizing their efficient use,
reusing and recycling them. A serious consideration of this issue would be one way of counteracting
the throwaway culture which affects the entire planet, but it must be said that only limited progress has
been made in this regard.


Climate as a common good
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 51 of 213




23.    The climate is a common good, belonging to all and meant for all. At the global level, it is a
complex system linked to many of the essential conditions for human life. A very solid scientific
consensus indicates that we are presently witnessing a disturbing warming of the climatic system. In
recent decades this warming has been accompanied by a constant rise in the sea level and, it would
appear, by an increase of extreme weather events, even if a scientifically determinable cause cannot be
assigned to each particular phenomenon. Humanity is called to recognize the need for changes of
lifestyle, production and consumption, in order to combat this warming or at least the human causes
which produce or aggravate it. It is true that there are other factors (e.g., volcanic activity, variations in
the earth’s orbit and axis, the solar cycle), yet a number of scientific studies indicate that most global
warming in recent decades is due to the great concentration of greenhouse gases (carbon dioxide,
methane, nitrogen oxides and others) released mainly as a result of human activity. Concentrated in the
atmosphere, these gases do not allow the warmth of the sun’s rays reflected on the earth to be dispersed
in space. The problem is aggravated by a model of development based on the intensive use of fossil
fuels, which is at the heart of the worldwide energy system. Another determining factor has been an
increase in changed uses of the soil, principally deforestation for agricultural purposes.


24.    Warming has effects on the carbon cycle. It creates a vicious circle which aggravates the
situation even more, affecting the availability of essential resources like drinking water, energy and
agricultural production in warmer regions, and leading to the extinction of part of the planet’s
biodiversity. The melting in the polar ice caps and in high altitude plains can lead to the dangerous
release of methane gas, while the decomposition of frozen organic material can further increase the
emission of carbon dioxide. Things are made worse by the loss of tropical forests which would
otherwise help to mitigate climate change. Carbon dioxide pollution increases the acidification of the
oceans and compromises the marine food chain. If present trends continue, this century may well
witness extraordinary climate change and an unprecedented destruction of ecosystems, with serious
consequences for all of us. A rise in the sea level, for example, can create extremely serious situations,
if we consider that a quarter of the world’s population lives on the coast or nearby, and that the
majority of our megacities are situated in coastal areas.


25.    Climate change is a global problem with serious implications, environmental, social, economic,
political and for the distribution of goods; it represents one of the principal challenges facing humanity
in our day. Its worst impact will probably be felt by developing countries in coming decades. Many of
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 52 of 213




the poor live in areas particularly affected by phenomena related to warming, and their means of
subsistence are largely dependent on natural reserves and ecosystemic services such as agriculture,
fishing and forestry. They have no other financial activities or resources which can enable them to
adapt to climate change or to face natural disasters, and their access to social services and protection is
very limited. For example, changes in climate, to which animals and plants cannot adapt, lead them to
migrate; this in turn affects the livelihood of the poor, who are then forced to leave their homes, with
great uncertainty for their future and that of their children. There has been a tragic rise in the number
of migrants seeking to flee from the growing poverty caused by environmental degradation. They are
not recognized by international conventions as refugees; they bear the loss of the lives they have left
behind, without enjoying any legal protection whatsoever. Sadly, there is widespread indifference to
such suffering, which is even now taking place throughout our world. Our lack of response to these
tragedies involving our brothers and sisters points to the loss of that sense of responsibility for our
fellow men and women upon which all civil society is founded.


26.    Many of those who possess more resources and economic or political power seem mostly to be
concerned with masking the problems or concealing their symptoms, simply making efforts to reduce
some of the negative impacts of climate change. However, many of these symptoms indicate that those
effects will continue to worsen if we continue with current models of production and consumption.
There is an urgent need to develop policies so that, in the next few years, the emission of of carbon
dioxide and other highly polluting gases can be drastically reduced, for example, substituting for fossil
fuels and developing sources of renewable energy. Worldwide there is minimal access to clean and
renewable energy. There is still a need to develop adequate storage technologies. Some countries have
made considerable progress, although they are far from reaching a significant proportion. Investments
have also been made in means of production and transportation which consume less energy and require
fewer raw materials, as well as in methods of building and renovating buildings which improve their
energy efficiency. But these good practices are still far from widespread.




II.    THE ISSUE OF WATER


27.    Other indicators of the present situation have to do with the depletion of natural resources. We
all know that it is not possible to sustain the present level of consumption in the developed countries
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 53 of 213




and the wealthier sectors of society, where the habit of wasting and discarding has reached
unprecedented levels. The exploitation of the planet has already exceeded acceptable limits and we
still have not solved the problem of poverty.


28.    Fresh drinking water is an issue of primary importance, since it is indispensable for human life
and for supporting terrestrial and aquatic ecosystems. Sources of fresh water are necessary for health
care, agriculture and industry. Water supplies used to be relatively constant, but now in many places
demand exceeds the sustainable supply, with serious consequences in the short and long term. Large
cities dependent on significant supplies of water have experienced periods of shortage, and at critical
moments these have not always been administered with sufficient oversight and impartiality. Water
poverty especially affects Africa where large sectors of the population have no access to safe drinking
water or experience droughts which impede agricultural production. Some countries have areas rich in
water while others endure serious scarcity.


29.    One particularly serious problem is the quality of water available to the poor. Every day, unsafe
water results in many deaths and the spread of water-related diseases, including those caused by
microorganisms and chemical substances. Dysentery and cholera, linked to inadequate hygiene and
water supplies, are a significant cause of suffering and of infant mortality. Underground water sources
in many places are threatened by the pollution produced in certain mining, farming and industrial
activities, especially in countries lacking adequate regulation or controls. It is not only a question of
industrial waste. Detergents and chemical products, commonly used in many places of the world,
continue to pour into our rivers, lakes and seas.


30.    Even as the quality of available water is constantly diminishing, in some places there is a
growing tendency, despite its scarcity, to privatize this resource, turning it into a commodity subject to
the laws of the market. Yet access to safe drinkable water is a basic and universal human right, since
it is essential to human survival of and, as such, is a condition for the exercise of other human rights.
Our world has a grave social debt towards the poor who lack access to drinking water, because they are
denied the right to a life consistent with their inalienable dignity. This debt can be partly paid by an
increase in funding to provide clean water and sanitary services among the poor. But water continues to
be wasted, not only in the developed world but also in those developing countries which possess it in
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 54 of 213




abundance. This shows that the problem of water is partly an educational and cultural issue, since there
is little awareness of the seriousness of such behaviour within a context of great inequality.


31.        Greater scarcity of water will lead to an increase in the cost of food and the various products
which depend on its use. Some studies warn that an acute water shortage may occur within a few
decades unless urgent action is taken. The environmental repercussions could affect billions of people;
it is also conceivable that the control of water by big multinational businesses may become a major
source of conflict in this century.23


III.       LOSS OF BIODIVERSITY


32.        The earth’s resources are also being plundered because of short-sighted approaches to the
economy, commerce and production. The loss of forests and woodlands entails the loss of species
which could represent extremely important resources in the future, not only for food but also for curing
disease and other uses. Different species contain genes which could be key resources in years ahead
for meeting human needs and regulating environmental problems.


33.        But it is not enough to think of different species merely as potential “resources” to be exploited,
while overlooking the fact that they have value in themselves. Each year sees the disappearance of
thousands of plant and animal species which we will never know, which our children will never see,
because they have been lost for ever. The great majority become extinct for reasons related to human
activity. Because of us, thousands of species will no longer give glory to God by their very existence,
nor convey their message to us. . We have no such right.


34.        It may well disturb us to learn of the extinction of mammals or birds, since they are more
visible. But the good functioning of ecosystems also requires fungi, algae, worms, insects, reptiles and
an innumerable variety of microorganisms. Some less numerous species, albeit generally unseen,
nonetheless play a critical role in maintaining the equilibrium of a particular place. Human beings
must intervene when a geosystem reaches a critical state. But nowadays, such intervention in nature
has become more and more frequent. As a consequencce, serious problems arise, leading to further

23
     Cf. Greeting to the Staff of FAO (20 November 2014): AAS 106 (2014), 985.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 55 of 213




interventions; human activity becomes ubiquitous, with all the risks which this entails. Often a vicious
circle results, as human intervention to resolve a problem further aggravates the situation.          For
example, many birds and insects which disappear due to synthetic agrotoxins are helpful for
agriculture: their disappearance will have to be compensated for by yet other techniques which may
well prove harmful. We must be grateful for the praiseworthy efforts being made by scientists and
engineers dedicated to finding solutions to man-made problems. But a sober look at our world shows
that the degree of human intervention, often in the service of business interests and consumerism, is
actually making our earth less rich and beautiful, ever more limited and grey, even as technological
advances and consumer goods continue to abound limitlessly. We seem to think that we can substitute
an irreplaceable and irretrievable beauty with something which we have created ourselves.


35.    In assessing the environmental impact of any project, concern is usually shown for its effects on
soil, water and air, yet few careful studies are made of its impact on biodiversity, as if the loss of
species or animals and plant groups were of little importance. Highways, new plantations, the fencing-
off of certain areas, the damming of water sources and similar developments crowd out natural habitats
and, at times, breaking them up in such a way that animal populations can no longer migrate or roam
freely, so that some species face extinction. Alternatives exist which at least lessen the impact of these
projects, like the creation of biological corridors, but few countries demonstrate such concern and
foresight. Frequently, when certain species are exploited commercially, little attention is paid to
studying their reproductive patterns to prevent their depletion and the consequent imbalance of the
ecosystem.


36.    Caring for ecosystems demands farsightedness, since no one looking for quick and easy profit is
truly interested in their preservation. But the cost of the damage caused by such selfish lack of concern
is much greater than any economic benefits to be obtained. Where certain species are destroyed or
seriously harmed, the values involved are incalculable. We can be silent witness to grave injustices if
we think that we can obtain significant benefits by making the rest of humanity, present and future, pay
the extremely high costs of environmental deterioration.


37.    Some countries have made significant progress in establishing sanctuaries on land and in the
oceans where any human intervention which might modify their features or alter their original
structures is prohibited. In the protection of biodiversity, specialists insist on the need for particular
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 56 of 213




attention to be shown for areas richer both in the number of species and in endemic, rare or less
protected species. Certain places need greater protection because of their immense importance for the
global ecosystem, or because they represent important water reserves and thus safeguard other forms of
life.


38.     Let us mention, for example, those richly biodiverse lungs of our planet which are the Amazon
and the Congo basins, or the great aquifers and glaciers. We know how important these are for the
entire earth and for the future of humanity. The ecosystems of tropical forests possess an enormously
complex biodiversity which is almost impossible to appreciate fully, yet when these forests are burned
down or levelled for purposes of cultivation, within the space of a few years countless species are lost
and the areas frequently become arid wastelands. A delicate balance has to be maintained when
speaking about these places, for we cannot overlook the huge global economic interests which, under
the guise of protecting them, can undermine the sovereignty of individual nations. In fact, there are
“proposals to internationalize the Amazon, which only serve the economic interests of transnational
corporations”.24 We cannot fail to praise the commitment of international agencies and civil society
organizations which draw public attention to these issues and offer critical cooperation, employing
legitimate means of pressure, to ensure that each government carries out its proper and inalienable
responsibility to preserve its country’s environment and natural resources, without capitulating to
spurious local or international interests.


39.     The replacement of virgin forest with plantations of trees, usually monocultures, is rarely
adequately analyzed. Yet this can seriously compromise a biodiversity which the new species being
introduced does not accommodate.             Similarly, wetlands converted into cultivated land lose the
enormous biodiversity which they formerly hosted.           In some coastal areas the disappearance of
ecosystems sustained by mangrove swamps is a source of serious concern.


40.     Oceans not only contain the bulk of our planet’s water supply, but also most of the immense
variety of living creatures, many of them still unknown to us and threatened for various reasons. What
is more, marine life in rivers, lakes, seas and oceans, which feeds a great part of the world’s population,


24
  FIFTH GENERAL CONFERENCE OF THE LATIN AMERICAN AND CARIBBEAN BISHOPS, Aparecida Document
(29 June 2007), 86.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 57 of 213




is affected by uncontrolled fishing, leading to a drastic depletion of certain species. Selective forms of
fishing which discard much of what they collect continue unabated. Particularly threatened are marine
organisms which we tend to overlook, like some forms of plankton; they represent a significant element
in the ocean food chain, and species used for our food ultimately depend on them.


41.       In tropical and subtropical seas, we find coral reefs comparable to the great forests on dry land,
for they shelter approximately a million species, including fish, crabs, molluscs, sponges, algae and so
forth.    Many of the world’s coral reefs are already barren or in a state of constant decline. “Who
turned the wonderworld of the seas into underwater cemeteries bereft of colour and life?”25 This
phenomenon is due largely to pollution which reaches the sea as the result of deforestation, agricultural
monocultures, industrial waste and destructive fishing methods, especially those using cyanide and
dynamite. It is aggravated by the rise in temperature of the oceans. All this helps us to see that every
intervention in nature can have consequences which are not immediately evident, and that certain ways
of exploiting resources prove costly in terms of degradation which ultimately reaches the ocean bed
itself.


42.       Greater investment needs to be made in research aimed at understanding more fully the
functioning of ecosystems and adequately analyzing the different variables associated with any
significant modification of the environment.        Because all creatures are connected, each must be
cherished with love and respect, for all of us, as living creatures, are dependent on one another. Each
area is responsible for the care of this family. This will require undertaking a careful inventory of the
species which it hosts, with a view to developing programmes and strategies of protection with
particular concern for safeguarding species heading towards extinction.


IV.       DECLINE IN THE QUALITY OF HUMAN LIFE AND THE BREAKDOWN OF SOCIETY


43.       Human beings too are creatures of this world, enjoying a right to life and happiness, and
possessed of unique dignity. So we cannot fail to consider the effects of environmental deterioration,
current models of development and the throwaway culture on people’s lives.


25
  CATHOLIC BISHOPS’ CONFERENCE OF THE PHILIPPINES, Pastoral Letter What is Happening to our Beautiful
Land? (29 January 1988).
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 58 of 213




44.    Nowadays, for example, we are conscious of the disproportionate and unruly growth of many
cities, which have become unhealthy to live in, not only because of pollution caused by toxic emissions
but also as a result of urban chaos, poor transportation, and visual pollution and noise. Many cities are
huge, inefficient structures, excessively wasteful of energy and water. Neighbourhoods, even those
recently built, are congested, chaotic and lacking in sufficient green space. We were not meant to be
inundated by cement, asphalt, glass and metal and deprived of physical contact with nature.


45.    In some places, rural and urban alike, the privatization of certain spaces has restricted people’s
access to places of particular beauty. In others, “ecological” neighbourhoods have been created which
are closed to outsiders in order to ensure an artificial tranquility. Frequently, we find beautiful and
carefully manicured green spaces in so-called “safer” areas of cities, but not in the more hidden areas
where the disposable of society live.


46.    The social dimensions of global change include the effects of technological innovations on
employment, social exclusion, an inequitable distribution and consumption of energy and other
services, social breakdown, increased violence and a rise in new forms of social aggression, drug
trafficking, growing drug use by young people, and the loss of identity. These are signs that the growth
of the past two centuries has not always led to an integral development and an improvement in the
quality of life. Some of these signs are also symptomatic of real social decline, the silent rupture of the
bonds of integration and social cohesion.


47.    Furthermore, when media and the digital world become omnipresent, their influence can stop
people from learning how to live wisely, to think deeply and to love generously. In this context, the
great sages of the past run the risk of going unheard amid the noise and distractions of an information
overload. Efforts need to be made to help these media become sources of new cultural progress for
humanity and not a threat to our deepest riches. True wisdom, as the fruit of self-examination, dialogue
and generous encounter between persons, is not acquired by a mere accumulation of data which
eventually leads to overload and confusion, a sort of mental pollution. Real relationships with others,
with all the challenges they entail, now tend to be replaced by a type of internet communication which
enables us to choose or eliminate relationships at whim, thus giving rise to a new type of contrived
emotion which has more to do with devices and displays than with other people and with nature.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 59 of 213




Today’s media do enable us to communicate and to share our knowledge and affections. Yet at times
they also shield us from direct contact with the pain, the fears and the joys of others and the complexity
of their personal experiences. For this reason, we should be concerned that, alongside the exciting
possibilities offered by these media, a deep and melancholic dissatisfaction with interpersonal relations,
or a harmful sense of isolation, can also arise.


V.     GLOBAL INEQUALITY


48.    The human environment and the natural environment deteriorate together; we cannot
adequately combat environmental degradation unless we attend to causes related to human and social
degradation. In fact, the deterioration of the environment and of society affect the most vulnerable
people on the planet: “Both everyday experience and scientific research show that the gravest effects of
all attacks on the environment are suffered by those who are most poor”.26 For example, the depletion
of fishing reserves especially hurts small fishing communities without the means to replace those
resources; water pollution particularly affects the poor who cannot buy bottled water; and rises in the
sea level mainly affect impoverished coastal populations who have no other place to go. The impact of
present imbalances is also seen in the premature death of many of the poor, in conflicts sparked by the
shortage of resources, and in any number of other problems which are insufficiently represented on
global agendas.27


49.    It needs to be said that, general speaking, there is little in the way of clear awareness of
problems which particularly affect the excluded. Yet they are the majority of the planet’s population,
billions of persons. These days, they are mentioned in international political and economic discussions,
but one often has the impression that their problems are brought up as an afterthought, a question which
gets added almost out of duty or in a tangential way, if not treated merely as collateral damage. Indeed,
when all is said and done, they frequently remain at the bottom of the pile. This is due partly to the fact
that many professionals, opinion makers, communications media and centres of power are far removed
from the poor, located in affluent urban areas, with little direct contact with their problems. They live


26
   BOLIVIAN BISHOPS’ CONFERENCE, Pastoral Letter on the Environment and Human Development in Bolivia El
universo, don de Dios para la vida (23 March 2012), 17.
27
   Cf. GERMAN BISHOPS’ CONFERENCE, Commission for Social Issues, Der Klimawandel: Brennpunkt globaler,
intergenerationeller und ökologischer Gerechtigkeit (September 2006), 28-30.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 60 of 213




and reason from the comfortable position of a high level of development and a quality of life well
beyond the reach of the majority of the world’s population.           This lack of physical contact and
encounter, encouraged at times by the disintegration of our cities, can lead to a numbing of conscience
and to tendentious analyses which neglect parts of reality. At times this attitude exists side by side with
a “green” rhetoric. Today, however, we have to realize that a true ecological approach always becomes
a social approach; it must integrate questions of justice in debates on the environment, so as to hear
both the cry of the earth and the cry of the poor.


50.       Instead of resolving the problems of the poor and thinking of how the world can be different,
some can only propose a reduction in the birth rate. At times, developing countries face forms of
international pressure which make economic assistance contingent on certain policies of “reproductive
health”. Yet “while it is true that an unequal distribution of the population and of available resources
creates obstacles to development and a sustainable use of the environment, it must nonetheless be
recognized that demographic growth is fully compatible with an integral and shared development”.28
To blame population growth instead of an extreme and selective consumerism on the part of some, is
one way of refusing to face the issues. It is an attempt to legitimize the present model of distribution,
where a minority believes that it has the right to consume in a way which can never be universalized,
since the planet could not even contain the waste products of such consumption. Besides, we know
that approximately a third of all food produced is discarded, and “whenever food is thrown out it is as if
were stolen from the table of the poor”.29 Still, attention needs to be paid to imbalances in population
density, on both national and global levels, since a rise in consumption would lead to complex regional
situations, as a result of the interplay between problems linked to environmental pollution, transport,
waste treatment, loss of resources, quality of life and so forth.


51.       Ineqity affects not only individuals but entire countries; it compels us to consider contemplate
an ethics of international relations. A true “ecological debt” exists, particularly between the global
north and south, connected with commercial imbalances with effects on the environment, and the
disproportionate use of natural resources by certain countries over long periods of time. The export of
raw materials to satisfy markets in the industrialized north has caused harm locally, as for example in


28
     PONTIFICAL COUNCIL FOR JUSTICE AND PEACE, Compendium of the Social Doctrine of the Church, 483.
29
     Catechesis (5 June 2013): Insegnamenti 1/1 (2013), 280.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 61 of 213




mercury pollution in gold mining or sulphur dioxide pollution in copper mining. There is a particular
need to calculate the use of environmental space throughout the world for depositing gas residues
which have been accumulating for two centuries and have created a situation which currently affects all
the countries of the world. The warming caused by huge consumption on the part of some rich
countries has repercussions on the poorest areas of the world, especially Africa, where a rise in
temperature, together with drought, has proved devastating for farming. There is also the damage
caused by the export to developing countries of solid waste and toxic liquids, and by the pollution
produced by companies which operate in less developed countries in ways they could never do at
home, in the countries in which they raise their capital: “We note that often the businesses which
operate this way are multinationals. They do here what they would never do in developed countries or
the so-called first world. Generally, after ceasing their activity and withdrawing, they leave behind
great human and environmental liabilities such as unemployment, abandoned towns, the depletion of
natural reserves, deforestation, the impoverishment of agriculture and local stock breeding, open pits,
riven hills, polluted rivers and a handful of social works which are no longer sustainable”.30


52.    The foreign debt of the poor countries has become a way of controlling them, yet this is not the
case where the ecological debt is concerned. In different ways, developing countries, where the most
important reserves of the biosphere are found, continue to fuel the development of the richer countries
at the cost of their own present and future. The land of the southern poor is rich and mostly unpolluted,
yet access to ownership of goods and resources for meeting vital needs is inhibited by a system of
commercial relations and ownership which is structurally perverse. The developed countries ought to
help pay this debt by significantly limiting their consumption of nonrenewable energy and by assisting
poorer countries to support policies and programmes of sustainable development. The poorest areas
and countries are less capable of adopting new models for reducing environmental impact because they
lack the wherewithal to develop the necessary processes and to cover their costs. We must maintain
with clarity an awareness that, regarding climate change, there are differentiated responsibilities. As
the United States Bishops have said, greater attention must be given to “the needs of the poor, the weak
and the vulnerable, in a debate often dominated by more powerful interests”.31 We need to strengthen



30
  BISHOPS OF THE PATAGONIA-COMAHUE REGION (ARGENTINA), Christmas Message (December 2009), 2.
31
  UNITED STATES CONFERENCE OF CATHOLIC BISHOPS, Global Climate Change: A Plea for Dialogue, Prudence
and the Common Good (15 June 2001).
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 62 of 213




the conviction that we are one single human family. There are no frontiers or barriers, political or
social, behind which we can hide, still less is there room for the globalization of indifference.


VI.    WEAK RESPONSES


53.    These situations have caused sister earth, along with all the abandoned of our world, to cry out,
pleading that we take another course. Never have we so hurt and mistreated our common home as we
have in the last two hundred years. Yet we are called to be instruments of God our Father, so that our
planet might be what he desired when he created it and correspond with his plan for peace, beauty and
fullness. The problem is that we still lack the culture needed to confront this crisis. We lack leadership
capable of striking out on new paths and meeting the needs of the present with concern for all and
without prejudice toward coming generations. The establishment of a legal framework which can set
clear boundaries and ensure the protection of ecosystems has become indispensable, before the new
power structures based on the techno-economic paradigm overwhelm not only our politics but freedom
and justice as well.


54.    It is remarkable how weak international political responses have been. The failure of global
summits on the environment make plain that our politics are subject to technology and finance. There
are too many special interests, and economic interests easily end up trumping the common good and
manipulating information so that their own planswill not be affected. The Aparecida Document urges
that “the interests of economic groups that irrationally demolish sources of life not prevail in dealing
with natural resources”.32 The alliance between the economy and technology ends up sidelining
anything unrelated to its immediate interests. Consequently the most one can expect is superficial
rhetoric, sporadic acts of philanthropy and perfunctory expressions of concern for the environment,
whereas any genuine attempt by groups within society to introduce change is viewed as a nuisance
based on romantic illusions or as an obstacle to be circumvented.


55.    Some countries are gradually making significant progress, developing more effective controls
and working to combat corruption. People may well have a growing ecological sensitivity but it has


32
  FIFTH GENERAL CONFERENCE OF THE LATIN AMERICAN AND CARIBBEAN BISHOPS, Aparecida Document
(29 June 2007), 471.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 63 of 213




not succeeded in changing their harmful habits of consumption which, rather than decreasing, appear to
be growing all the more. A simple example is the increasing use and power of air-conditioning. The
markets, which immediately benefit from sales, stimulate ever greater demand. An outsider looking at
our world would be amazed at such behaviour, which at times appears self-destructive.


56.        In the meantime, economic powers continue to justify the current global system, where priority
tends to be given to speculation and the pursuit of financial gain, which fail to take the context into
account, let alone the effects on human dignity and the natural environment. Here we see how
environmental deterioration and human and ethical degradation are closely linked. Many people will
deny doing anything wrong because distractions constantly dull our consciousness of just how limited
and finite our world really is. As a result, “whatever is fragile, like the environment, is defenceless
before the interests of a deified market, which become the only rule”.33


57.        It is foreseeable that, once certain resources have been depleted, the scene will be set for new
wars, albeit under the guise of noble claims. War always does grave harm to the environment and to
the cultural riches of peoples, risks which are magnified when nuclear power and biological weapons
are borne in mind. “Despite the international agreements which prohibit chemical, bacteriological and
biological warfare, the fact is that laboratory research continues to develop new offensive weapons
capable of altering the balance of nature”.34 Politics must pay greater attention to foreseeing new
conflicts and addressing the causes which can lead to them. But powerful financial interests prove
most resistant to this effort, and political planning tends to lack breadth of vision. What would induce
anyone, at this stage, to hold on to power only to be remembered for their inability to to take action
when it was urgent and necessary to do so?


58.        There are positive examples, in some countries, of environmental improvement: rivers, polluted
for decades, have been cleaned up; native woodlands have been restored; landscapes have been
beautified thanks to environmental renewal projects; beautiful buildings have been erected; advances
have been made in the proudction of nonpolluting energy, or in the improvement of public
transportation. These achievements do not solve global problems, but they do show that men and


33
     Apostolic Exhortation Evangelii Gaudium (24 November 2013), 56: AAS 105 (2013), 1043.
34
     JOHN PAUL II, Message for the 1990 World Day of Peace, 12: AAS 82 (1990), 154.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 64 of 213




women are still capable of intervening positively. For all our limitations, gestures of generosity,
solidarity and care cannot but well up within us, since we were made for love.


59.    At the same time we can note the rise of a false or superficial ecology which bolsters
complacency and a cheerful wrecklessness. As often happens in periods of deep crisis which require
bold decisions, we are tempted to think that what is happening is not entirely clear. Superficially, apart
from a few obvious signs of pollution and deterioration, things do not look that serious, and the planet
could continue as it is for some time. Such evasiveness serves as a licence to carrying on with our
present lifestyles and models of production and consumption. This is the way human beings contrive
to feed their self-destructive vices: trying not to see them, striving not to acknowledge them, delaying
the important decisions, and pretending that nothing will happen.
              Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 65 of 213




VII.       A VARIETY OF OPINIONS


60.        Finally, we need to acknowledge that different approaches and lines of thought have emerged
regarding this situation and its possible solutions. At one extreme, we find those who doggedly uphold
the myth of progress and tell us that ecological problems will solve themselves simply with the simple
application of new technology and without any need for ethical considerations or deep change. At the
other extreme are those who view men and women and all their interventions as no more than a threat,
jeopardizing the global ecosystem, and consequently the presence of human beings on the planet
should be reduced and all forms of intervention prohibited. Viable future scenarios will have to be
generated, between these extremes, since there is no one path to a solution. This makes a variety of
proposals possible, all capable of entering into dialogue with a view to developing comprehensive
solutions.


61.        On many concrete questions, the Church has no reason to offer a definitive opinion; she knows
that honest debate must be encouraged among experts, while respecting divergent views. But we need
only take a frank look at the facts to see that our common home is falling into serious disrepair. Hope
would have us recognize that there is always a way out, that we can always redirect our steps, that we
can always do something to solve our problems. Still, we can see signs that things are now reaching a
breaking point, due to the rapid pace of change and degradation; these are evident in large-scale natural
disasters as well as social and even financial crises, for the world’s problems cannot be analyzed or
explained in isolation. There are regions now at high risk and, aside from all doomsday predictions, the
present world system is certainly unsustainable from a number of points of view, for we have stopped
thinking about the goals of human activity. “If we scan the regions of our planet, we immediately see
that humanity has disappointed God’s expectations”.35




35
     ID., Catechesis (17 January 2001), 3: Insegnamenti 24/1 (2001), 178.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 66 of 213




                                                 CHAPTER TWO

                                          THE GOSPEL OF CREATION



62.        Why should this document, addressed to all people of good will, include a chapter dealing with
the convictions of believers? I am well aware that in the areas of politics and philosophy there are
those who firmly reject the idea of a Creator, or consider it irrelevant, and consequently dismiss as
irrational the rich contribution which the religions can make towards an integral ecology and the full
development of humanity. Others view religions simply as a subculture to be tolerated. Nonetheless,
science and religion, with their distinctive approaches to understanding reality, can enter into an intense
dialogue fruitful for both.


I.         THE LIGHT OFFERED BY FAITH


63.        Given the complexity of the ecological crisis and its multiple causes, we need to realize that the
solutions will not emerge out of just one way of interpreting and transforming reality. Respect must
also be shown for the various cultural riches of different peoples, their art and poetry, their interior life
and spirituality. If we are truly concerned to develop an ecology capable of remedying the damage we
have done, no branch of the sciences and no form of wisdom can be left out, and that includes the
religious and the idiom proper to it. The Catholic Church is open to dialogue with philosophical
thought; this has enabled her to produce various syntheses between faith and reason. The development
of the Church’s social teaching represents such a synthesis with regard to social issues, which is called
to be enriched by taking up new challenges.


64.        What is more, although this Encyclical welcomes dialogue with everyone so that, together, we
can seek paths of liberation, I would like from the outset to show how faith convictions can offer
Christians and some other believers as well, ample motivation to care for nature and for the most
vulnerable of their brothers and sisters. If the simple fact of being human moves people to care for the
environment of which they are a part, Christians in their turn “realize that their responsibility within
creation, and their duty towards nature and the Creator, are an essential part of their faith”.36 It is good


36
     JOHN PAUL II, Message for the 1990 World Day of Peace, 15: AAS 82 (1990), 156.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 67 of 213




for humanity and the world at large when we believers better recognize the ecological commtmentss
which stem from our convictions.


II.     THE GOSPEL OF CREATION


65.     Without rehearsing the entire theology of creation, we can ask what the great biblical narratives
say about the relationship of human beings with the world. In the first creation account in the book of
Genesis, God’s plan includes creating humanity. After the creation of humanind,“God saw everything
that he had made, and behold it was very good” (Gen 1:31). The Bible teaches that every man and
woman is created out of love and made in God’s image and likeness (cf. Gen 1:26). This shows us the
immense dignity of each person, “who is not just something, but someone. He is capable of self-
knowledge, of self-possession and of freely giving himself and entering into communion with other
persons”.37 Saint John Paul II stated that the special love of the Creator for each human being “confers
upon him or her an infinite dignity”.38 Those who are committed to defending human dignity can find
in the Christian faith the deepest reasons for this commitment. How wonderful is the certainty that
each human life is not adrift in the midst of hopeless chaos, in a world ruled by pure chance or
endlessly recurring cycles! The Creator can say to each one of us: “Before I formed you in the womb, I
knew you” (Jer 1:5). We were conceived in the heart of God, and for this reason “each of us is the
result of a thought of God. Each of us is willed, each of us is loved, each of us is necessary”.39


66.     The creation accounts in the book of Genesis contain, in their own symbolic and narrative
language, profound teachings about human existence and its historical reality. They suggest that
human life is grounded in three fundamental and closely intertwined relationships: with God, with our
neighbour and with the earth itself. According to the Bible, these three vital relationships have been
broken, both outwardly and within us. This rupture is sin. The harmony between the Creator,
humanity and creation as a whole was disrupted by our presuming to take the place of God and refusing
to acknowledge our creaturely limitations. This in turn distorted our mandate to “have dominion” over
the earth (cf. Gen 1:28), to “till it and keep it” (Gen 2:15). As a result, the originally harmonious
relationship between human beings and nature became conflictual (cf. Gen 3:17-19). It is significant

37
   Catechism of the Catholic Church, 357.
38
   Angelus in Osnabrück (Germany) with the disabled, 16 November 1980: Insegnamenti 3/2 (1980), 1232.
39
   BENEDICT XVI, Homily for the Solemn Inauguration of the Petrine Ministry (24 April 2005): AAS 97 (2005), 711.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 68 of 213




that the harmony which Saint Francis of Assisi experienced with all creatures was seen as a healing of
that rupture. Saint Bonaventure held that, through universal reconciliation with every creature, Saint
Francis in some way returned to the state of original innocence.40 This is a far cry from our situation
today, where sin is manifest in all its destructive power in wars, the various forms of violence and
abuse, the abandonment of the most vulnerable, and attacks on nature.


67.     We are not God. The earth was here before us and it has been given to us. This allows us to
respond to the charge that Judaeo-Christian thinking, on the basis of the Genesis account which grants
man “dominion” over the earth (cf. Gen 1:28), has encouraged the unbridled exploitation of nature by
painting man as domineering and destructive by nature. This is not a correct interpretation of the Bible
as understood by the Church.          Although it is true that we Christians have at times incorrectly
interpreted the Scriptures, nowadays we must forcefully reject the notion that our being created in
God’s image and given dominion over the earth justifies absolute domination over other creatures. The
biblical texts are to be read in their context, with an appropriate hermeneutic, recognizing that they tell
us to “till and keep” the garden of the world (cf. Gen 2:15). “Tilling” refers to cultivating, ploughing or
working, while “keeping” means caring, protecting, overseeing and preserving.                  This implies a
relationship of mutual responsibility between human beings and nature. Each community can take
from the bounty of the earth whatever it needs for subsistence, but it also has the duty to protect the
earth and to ensure its fruitfulness for coming generations. “The earth is the Lord’s” (Ps 24:1); to him
belongs “the earth with all that is within it” (Dt 10:14). Thus God rejects every claim to absolute
ownership: “The land shall not be sold in perpetuity, for the land is mine; for you are strangers and
sojourners with me” (Lev 25:23).


68.     This responsibility for God’s earth means that human beings, endowed with intelligence, must
respect the laws of nature and the delicate equilibria existing between the creatures of this world, for
“he commanded and they were created; and he established them for ever and ever; he fixed their
bounds and he set a law which cannot pass away” (Ps 148:5b-6). The laws found in the Bible dwell on
relationships, not only between individuals but also with other living beings. “You shall not see your
brother’s donkey or his ox fallen down by the way and withhold your help… If you chance to come


40
  Cf. BONAVENTURE, The Major Legend of Saint Francis, VIII, 1, in Francis of Assisi: Early Documents, vol. 2, New
York-London-Manila, 2000, 586.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 69 of 213




upon a bird’s nest in any tree or on the ground, with young ones or eggs and the mother sitting upon the
young or upon the eggs; you shall not take the mother with the young” (Dt 22:4, 6). Along these same
lines, rest on the seventh day is meant not only for human beings, but also so “that your ox and your
donkey may have rest” (Ex 23:12). Clearly, the Bible has no place for a tyrannical anthropocentrism
unconcerned for other creatures.


69.    Together with our obligation to use the earth’s goods responsibly, we are called to recognize
that other living beings have a value of their own in God’s eyes: “by their mere existence they bless
him and give him glory”,41 and indeed, “the Lord rejoices in all his works” (Ps 104:31). By virtue of
our unique dignity and our gift of intelligence, we are called to respect creation and its inherent laws,
for “the Lord by wisdom founded the earth” (Prov 3:19). In our time, the Church does not simply state
that other creatures are completely subordinated to the good of human beings, as if they have no worth
in themselves and can be treated as we wish. The German bishops have taught that, where other
creatures are concerned, “we can speak of the priority of being over that of being useful”.42 The
Catechism clearly and forcefully criticizes a distorted anthropocentrism: “Each creature possesses its
own particular goodness and perfection… Each of the various creatures, willed in its own being,
reflects in its own way a ray of God’s infinite wisdom and goodness. Man must therefore respect the
particular goodness of every creature, to avoid any disordered use of things”.43


70.    In the story of Cain and Abel, we see how envy led Cain to commit the ultimate injustice
against his brother. This in turn ruptured the relationship between Cain and God, and between Cain
and the earth from which he was banished. This is seen clearly in the dramatic exchange between God
and Cain. God asks: “Where is Abel your brother?” Cain answers that he does not know, and God
persists: “What have you done? The voice of your brother’s blood is crying to me from the ground.
And now you are cursed from the ground” (Gen 4:9-11). Disregard for the duty to cultivate and
maintain a proper relationship with my neighbour, for whose care and custody I am responsible, ruins
my relationship with my own self, with others, with God and with the earth.                 When all these
relationships are neglected, when justice no longer dwells in the land, the Bible tells us that life itself is


41
   Catechism of the Catholic Church, 2416.
42
   GERMAN BISHOPS’ CONFERENCE, Zukunft der Schöpfung – Zukunft der Menschheit. Einklärung der Deutschen
Bischofskonferenz zu Fragen der Umwelt und der Energieversorgung, (1980), II, 2.
43
   Catechism of the Catholic Church, 339.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 70 of 213




endangered. We see this in the story of Noah, where God threatens to do away with humanity because
of its constant failure to fulfil the requirements of justice and peace: “I have determined to make an end
of all flesh; for the earth is filled with violence through them” (Gen 6:13). These ancient stories, full of
symbolism, bear witness to a conviction which we today share, that everything is interconnected, and
that genuine care for our own lives and our relationships with nature is inseparable from fraternity,
justice and faithfulness to others.


71.     Although “the wickedness of man was great in the earth” (Gen 6:5) and the Lord “was sorry
that he had made man on the earth” (Gen 6:6), nonetheless, through Noah, who remained innocent and
just, God decided to open a path of salvation. In this way he gave humanity the chance of a new
beginning. All it takes is one good person to restore hope! The biblical tradition clearly shows that this
renewal entails recovering and respecting the rhythms inscribed in nature by the hand of the Creator.
We see this, for example, in the law of the Sabbath. On the seventh day, God rested from all his work.
He commanded Israel to set aside each seventh day as a day of rest, a Sabbath, (cf. Gen 2:2-3; Ex
16:23; 20:10). Similarly, every seven years, a sabbatical year was set aside for Israel, a complete rest
for the land (cf. Lev 25:1-4), when sowing was forbidden and one reaped only what was necessary to
live on and to feed one’s household (cf. Lev 25:4-6). Finally, after seven weeks of years which is to
say forty-nine years, the Jubilee was celebrated as a year of general forgiveness and “liberty throughout
the land for all its inhabitants” (cf. Lev 25:10). This law came about as an attempt to ensure balance
and fairness in their relationships with others and with the land on which they lived and worked. At the
same time, it was an acknowledgment that the gift of the earth with its fruits belongs to everyone.
Those who tilled and kept the land were obliged to share its fruits, especially with the poor, with
widows, orphans and foreigners in their midst: “When you reap the harvest of your land, you shall not
reap your field to its very border, neither shall you gather the gleanings after the harvest. And you shall
not strip your vineyard bare, neither shall you gather the fallen grapes of your vineyard; you shall leave
them for the poor and for the sojourner” (Lev 19:9-10).


72.    The Psalms frequently exhort us to praise God the Creator, “who spread out the earth on the
waters, for his steadfast love endures for ever” (Ps 136:6). They also invite other creatures to join us in
this praise: “Praise him, sun and moon, praise him, all you shining stars! Praise him, you highest
heavens, and you waters above the heavens! Let them praise the name of the Lord, for he commanded
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 71 of 213




and they were created” (Ps 148:3-5). We do not only exist by God’s mighty power; we also live with
him and beside him. This is why we adore him.


73.     The writings of the prophets invite us to find renewed strength at times of trial by contemplating
the all-powerful God who created the universe. Yet God’s infinite power does not lead us to flee his
fatherly tenderness, because in him affection and strength conjoin. Indeed, all sound spirituality entails
both welcoming divine love and adoration, confident in the Lord because of his infinite power. In the
Bible, the God who liberates and saves is the same God who created the universe, and these two divine
ways of acting are intimately and inseparably connected: “Ah Lord God! It is you who made the
heavens and the earth by your great power and by your outstretched arm! Nothing is too hard for
you… You brought your people Israel out of the land of Egypt with signs and wonders” (Jer 32:17,
21). “The Lord is the everlasting God, the creator of the ends of the earth. He does not faint or grow
weary; his understanding is unsearchable. He gives power to the faint, and strengthens the powerless”
(Is 40:28b-29).


74.     The experience of the Babylonian captivity provoked a spiritual crisis which led to deeper faith
in God. Now his creative omnipotence was given pride of place in order to exhort the people to regain
their hope in the midst of their wretched predicament. Centuries later, in another age of trial and
persecution, when the Roman Empire was seeking to impose absolute dominion, the faithful would
once again find consolation and hope in a growing trust in the all-powerful God: “Great and wonderful
are your deeds, O Lord God the almighty! Just and true are your ways!” (Rev 15:3). The God who
created the universe out of nothing can also intervene in this world and overcome every form of evil.
Injustice is not invincible.


75.     A spirituality which forgets God as all-powerful and Creator is not acceptable. That is how we
end up worshipping earthly powers, or ourselves usurping the place of God, even to the point of
claiming an unlimited right to trample his creation underfoot. The best way to put men and women in
their place, putting an end to their claim to absolute dominion over the earth, is once again to put
forward the figure of a Father, who creates and who alone owns the world. Otherwise, human beings
will always try to impose their own laws and interests on reality.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 72 of 213




III.    THE MYSTERY OF THE UNIVERSE


76.     In the Judaeo-Christian tradition, the word “creation” has a broader meaning than “nature”, for
it has to do with God’s loving plan in which every creature has its own value and significance. Nature
is usually seen as a system which can be studied, understood and controlled, whereas creation can only
be understood as a gift from the outstretched hand of Father of all, and as a reality illuminated by a love
which calls us together into universal communion.


77.     “By the word of the Lord the heavens were made” (Ps 33:6). This tells us that the world came
about as the result of a decision, not from chaos or chance, and this exalts it all the more. The word
which creates expresses a free choice.          The universe did not emerge as the result of arbitrary
omnipotence, a show of force or a desire for self-assertion. Creation is of the order of love. God’s love
is the fundamental moving force in all created things: “For you love all things that exist, and detest
none of the things that you have made; for you would not have made anything if you had hated it” (Wis
11:24). Every creature is thus the object of the Father’s tenderness, who gives it its place in the world.
Even the fleeting life of the least of beings is the object of his love, and in its few seconds of existence,
God enfolds it with his affection. Saint Basil the Great described the Creator as “goodness without
measure”,44 while Dante Alighieri spoke of “the love which moves the sun and stars”.45 Consequently,
we can ascend from created things “to the greatness of God and to his loving mercy”.46


78.     At the same time, Judaeo-Christian thought demythologized nature.             While continuing to
admire its grandeur and immensity, it no longer saw nature as divine. In doing so, it emphasizes all the
more our human responsibility for nature. This rediscovery of nature can never be at the cost of the
freedom and responsibility of human beings who, as part of the world, have the duty to cultivate their
abilities in order to protect it and develop its potential. If we acknowledge the value and the fragility of
nature and, at the same time, our God-given abilities, we can finally leave behind the modern myth of
unlimited material progress. A fragile world, entrusted by God to human care, challenges us to devise
intelligent ways of directing, developing and limiting our power.



44
   Hom. in Hexaemeron, I, 2, 10: PG 29, 9.
45
   The Divine Comedy, Paradiso, Canto XXXIII, 145.
46
   BENEDICT XVI, Catechesis (9 November 2005), 3: Insegnamenti 1 (2005), 768.
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 73 of 213




79.     In this universe, shaped by open and intercommunicating systems, we can discern countless
forms of relationship and participation.            This leads us to think of the whole as open to God’s
transcendence, within which it develops. Faith allows us to interpret the meaning and the mysterious
beauty of what is unfolding. We are free to apply our intelligence towards things evolving positively,
or towards adding new ills, new causes of suffering and real setbacks. This is what makes for the
excitement and drama of human history, in which freedom, growth, salvation and love can blossom, or
lead towards decadence and mutual destruction. The work of the Church seeks not only to remind
everyone of the duty to care for nature, but at the same time “she must above all protect mankind from
self-destruction”.47


80.     Yet God, who wishes to work with us and who counts on our cooperation, can also bring good
out of the evil we have done. “The Holy Spirit can be said to possess an infinite creativity, proper to
the divine mind, which knows how to loosen the knots of human affairs, including the most complex
and inscrutable”.48 Creating a world in need of development, God in some way sought to limit himself
in such a way that many of the things we think of as evils, dangers or sources of suffering, are in reality
part of the pains of childbirth which he uses to draw us into the act of cooperation with the Creator.49
God is intimately present to each being, without impinging on the autonomy of his creature, and this
gives rise to the rightful autonomy of earthly affairs.50                His divine presence, which ensures the
subsistence and growth of each being, “continues the work of creation”.51 The Spirit of God has filled
the universe with possibilities and therefore, from the very heart of things, something new can always
emerge: “Nature is nothing other than a certain kind of art, namely God’s art, impressed upon things,
whereby those things are moved to a determinate end. It is as if a shipbuilder were able to give to
timbers the wherewithal to move themselves to take the form of a ship”.52


81.     Human beings, even if we postulate a process of evolution, also possess a uniqueness which
cannot be fully explained by the evolution of other open systems. Each of us has his or her own

47
   ID., Encyclical Letter Caritas in Veritate (29 June 2009), 51: AAS 101 (2009), 687.
48
   JOHN PAUL II, Catechesis (24 April 1991), 6: Insegnamenti 14 (1991), 856.
49
   The Catechism explains that God wished to create a world which is “journeying towards its ultimate perfection”, and that
this implies the presence of imperfection and physical evil; cf. Catechism of the Catholic Church, 310.
50
    Cf. SECOND VATICAN ECUMENICAL COUNCIL, Pastoral Constitution on the Church in the Modern World
Gaudium et Spes, 36.
51
   THOMAS AQUINAS, Summa Theologiae, I, q. 104, art. 1 ad 4.
52
   ID., In octo libros Physicorum Aristotelis expositio, Lib. II, lectio 14.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 74 of 213




personal identity and is capable of entering into dialogue with others and with God himself. Our
capacity to reason, to develop arguments, to be inventive, to interpret reality and to create art, along
with other not yet discovered capacities, are signs of a uniqueness which transcends the spheres of
physics and biology. The sheer novelty involved in the emergence of a personal being within a
material universe presupposes a direct action of God and a particular call to life and to relationship on
the part of a “Thou” who addresses himself to another “thou”. The biblical accounts of creation invite
us to see each human being as a subject who can never be reduced to the status of an object.


82.     Yet it would also be mistaken to view other living beings as mere objects subjected to arbitrary
human domination. When nature is viewed solely as a source of profit and gain, this has serious
consequences for society.        This vision of “might is right” has egendered immense inequalities,
injustices and acts of violence against the majority of humanity, since resources end up in the hands of
the first comer or the most powerful: the winner takes all. Completely at odds with this model is the
ideal of harmony, justice, fraternity and peace as proposed by Jesus. As he said of the powers of his
own age: “You know that the rulers of the Gentiles lord it over them, and their great men exercise
authority over them. It shall not be so among you; but whoever would be great among you must be
your servant” (Mt 20:25-26).


83.     The ultimate destiny of the universe is in the fullness of God, which has already been attained
by the risen Christ, the measure of the maturity of all things.53 Here we can add yet another argument
for rejecting every tyrannical and irresponsible domination of human beings over other creatures. The
ultimate purpose of other creatures is not to be found in us. Rather, all creatures are moving forward,
with us and through us, towards a common point of arrival, which is God, in that transcendent fullness
where the risen Christ embraces and illumines all things. Human beings, endowed with intelligence
and love, and drawn by the fullness of Christ, are called to lead all creatures back to their Creator.


IV.     THE MESSAGE OF EACH CREATURE IN THE HARMONY OF CREATION




53
  Against this horizon we can set the contribution of Fr. Teilhard de Chardin; cf. PAUL VI, Address in a Chemical and
Pharmaceutical Plant (24 February 1966): Insegnamenti 4 (1966), 992-993; JOHN PAUL II, Letter to the Reverend George
Coyne (1 June 1988): Insegnamenti 11/2 (1988), 1715; BENEDICT XVI, Homily for the Celebration of Vespers in Aosta
(24 July 2009): Insegnamenti 5/2 (2009), 60.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 75 of 213




84.       Our insistence that each human being is an image of God should not make us overlook the fact
that each creature has its own purpose. None is superfluous. The entire material universe speaks of
God’s love, his boundless affection for us. Soil, water, mountains – everything is, as it were, a caress
of God. The history of our friendship with God is always linked to particular places which take on an
intensely personal meaning; we all remember places, and revisiting those memories does us much
good. Anyone who has grown up in the hills or used to sit by the spring to drink, or played outdoors in
the neighbourhood square – going back to these places is a chance to recover something of their true
selves.


85.       God has written a precious book, “whose letters are the multitude of created things present in
the universe”.54     The Canadian bishops rightly pointed out that no creature is excluded from this
manifestation of God: “From panoramic vistas to the tiniest living form, nature is a constant source of
wonder and awe. It is also a continuing revelation of the divine”.55 The bishops of Japan, for their
part, made a thought-provoking observation: “To sense each creature singing the hymn of its existence
is to live joyfully in God’s love and hope”.56 This contemplation of creation allows us to discover in
each thing a teaching which God wishes to hand on to us, since “for the believer, to contemplate
creation is to hear a message, to listen to a paradoxical and silent voice”.57 We can say that “alongside
revelation properly so-called, contained in sacred Scripture, there is a divine manifestation in the blaze
of the sun and the fall of night”.58 Paying attention to this manifestation, we learn to see ourselves in
relation to all other creatures: “I express myself in expressing the world; in my effort to decipher the
sacredness of the world, I explore my own”.59


86.       The universe as a whole, in all its manifold relationships, shows forth the inexhaustible riches
of God. Saint Thomas Aquinas wisely noted that multiplicity and variety “come from the intention of
the first agent” who willed that “what was wanting to one in the representation of the divine goodness



54
   JOHN PAUL II, Catechesis (30 January 2002),6: Insegnamenti 25/1 (2002), 140.
55
   CANADIAN CONFERENCE OF CATHOLIC BISHOPS, SOCIAL AFFAIRS COMMISSION, Pastoral Letter You Love
All that Exists… All Things are Yours, God, Lover of Life” (4 October 2003), 1.
56
   CATHOLIC BISHOPS’ CONFERENCE OF JAPAN, Reverence for Life. A Message for the Twenty-First Century (1
January 2000), 89.
57
   JOHN PAUL II, Catechesis (26 January 2000), 5: Insegnamenti 23/1 (2000), 123.
58
   ID., Catechesis (2 August 2000), 3: Insegnamenti 23/2 (2000), 112.
59
   PAUL RICOEUR, Philosophie de la volonté, t. II: Finitude et culpabilité, Paris, 2009, 216.
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 76 of 213




might be supplied by another”,60 inasmuch as God’s goodness “could not be represented fittingly by
any one creature”.61 Hence we need to grasp the variety of things in their multiple relationships.62 We
better understand the importance and meaning of each creature if we contemplate it within the entirety
of God’s plan. As the Catechism teaches: “God wills the interdependence of creatures. The sun and
the moon, the cedar and the little flower, the eagle and the sparrow: the spectacle of their countless
diversities and inequalities tells us that no creature is self-sufficient.                Creatures exist only in
dependence on each other, to complete each other, in the service of each other”.63


87.     When we can see God reflected in all that exists, our hearts are moved to praise the Lord for all
his creatures and to worship him in union with them. This sentiment finds magnificent expression in
the hymn of Saint Francis of Assisi:


        Praised be you, my Lord, with all your creatures,
                 especially Sir Brother Sun,
                 who is the day and through whom you give us light.
        And he is beautiful and radiant with great splendour;
                 and bears a likeness of you, Most High.
        Praised be you, my Lord, through Sister Moon and the stars,
                 in heaven you formed them clear and precious and beautiful.
        Praised be you, my Lord, through Brother Wind,
                 and through the air, cloudy and serene, and every kind of weather
                 through whom you give sustenance to your creatures
        Praised be you, my Lord, through Sister Water,
                 who is very useful and humble and precious and chaste.
        Praised be you, my Lord, through Brother Fire,
                 through whom you light the night,
                 and he is beautiful and playful and robust and strong”.64



60
   Summa Theologiae, I, q. 47, art. 1.
61
   Ibid.
62
   Cf. ibid., art. 2, ad 1; art. 3.
63
   Catechism of the Catholic Church, 340.
64
   Canticle of the Creatures, in Francis of Assisi: Early Documents, New York-London-Manila, 1999, 113-114.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 77 of 213




88.    The bishops of Brazil have pointed out that nature as a whole not only manifests God but is also
a locus of his presence. The Spirit of life dwells in every living creature and calls us to enter into
relationship with him.65 Discovering this presence leads us to cultivate the “ecological virtues”.66 This
is not to forget that there is an infinite distance between God and the things of this world, which do not
possess his fullness. Otherwise, we would not be doing the creatures themselves any good either, for
we would be failing to acknowledge their right and proper place. We would end up unduly demanding
of them something which they, in their smallness, cannot give us.


V.     UNIVERSAL COMMUNION


89.    The created things of this world are not free of ownership: “For they are yours, O Lord, who
love the living” (Wis 11:26). This is the basis of our conviction that, as part of the universe, called into
being by one Father, all of us are linked by unseen bonds and together form a kind of universal family,
a sublime communion which fills us with a sacred, affectionate and humble respect. Here I would
reiterate that “God has joined us so closely to the world around us that we can feel the desertification of
the soil almost as a physical ailment, and the extinction of a species as a painful disfigurement”.67


90.    This is not to put all living beings on the same level nor to deprive human beings of their unique
worth and the tremendous responsibility it entails. Nor does it imply a divinization of the earth which
would prevent us from working on it and protecting it in its fragility. Such notions would end up
creating new imbalances which would deflect us from the reality which challenges us.68 At times we
see an obsession with denying any preeminence to the human person; more zeal is shown in protecting
other species than in defending the dignity which all human beings share in equal measure. Certainly,
we should be concerned lest other living beings be treated irresponsibly. But we should be particularly
indignant at the enormous inequalities in our midst, whereby we continue to tolerate some considering
themselves more worthy than others. We fail to see that some are mired in desperate and degrading
poverty, with no way out, while others have not the faintest idea of what to do with what they possess,
vainly showing off their supposed superiority and leaving behind them so much waste which, if it were


65
   Cf. NATIONAL CONFERENCE OF THE BISHOPS OF BRAZIL, A Igreja e a questão ecológica, 1992, 53-54.
66
   Ibid., 61.
67
   Apostolic Exhortation Evangelii Gaudium (24 November 2013), 215: AAS 105 (2013), 1109.
68
   Cf. BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 14: AAS 101 (2009), 650.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 78 of 213




the case everywhere, would destroy the planet. In practice, we continue to tolerate that some consider
themselves more human than others, as if they had been born with greater rights.


91.    A sense of deep communion with the rest of nature cannot be real if our hearts lack tenderness,
compassion and concern for our fellow human beings. It is clearly inconsistent to combat trafficking in
endangered species while remaining completely indifferent to human trafficking, unconcerned about
the poor, or undertaking to destroy another human being deemed unwanted. This compromises the
very meaning of our struggle for the sake of the environment. It is no coincidence that, in the canticle
in which Saint Francis praises God for his creatures, he goes on to say: “Praised be you my Lord,
through those who give pardon for your love”. Everything is connected. Concern for the environment
thus needs to be joined to a sincere love for our fellow human beings and a unwavering commitment to
resolving the problems of society.


92.    Moreover, when our hearts are authentically open to universal communion, this sense of
fraternity excludes nothing and no one. It follows that our indifference or cruelty towards fellow
creatures of this world sooner or later affects the treatment we mete out to other human beings. We
only have one heart, and the same wretchedness which leads us to mistreat an animal will not be long
in showing itself in our relationships with other people. Every act of cruelty towards any creature is
“contrary to human dignity”.69 We can hardly consider ourselves to be fully loving if we disregard any
aspect of reality: “Peace, justice and the preservation of creation are three absolutely interconnected
themes, which cannot be separated and treated individually without once again falling into
reductionism”.70 Everything is related, and we human beings are united as brothers and sisters on a
wonderful pilgrimage, woven together by the love God has for each of his creatures and which also
unites us in fond affection with brother sun, sister moon, brother river and mother earth.


VI.    THE COMMON DESTINATION OF GOODS


93.    Whether believers or not, we today are agreed that the earth is essentially a shared inheritance,
whose fruits are meant to benefit everyone. For believers, this becomes a question of fidelity to the

69
  Catechism of the Catholic Church, 2418.
70
   CONFERENCE OF DOMINICAN BISHOPS, Pastoral Letter Sobre la relación del hombre con la naturaleza (21
January 1987).
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 79 of 213




Creator, since God created the world for everyone.           Hence every ecological approach needs to
incorporate a social perspective which takes into account the fundamental rights of the poor and the
underprivileged. The principle of the subordination of private property to the universal destination of
goods, and thus the right of everyone to their use, is a golden rule of social conduct and “the first
principle of the whole ethical and social order”.71 The Christian tradition has never recognized the
right to private property as absolute or inviolable, and has stressed the social purpose of all forms of
private property. Saint John Paul II forcefully reaffirmed this teaching, stating that “God gave the earth
to the whole human race for the sustenance of all its members, without excluding or favouring
anyone”.72 These words are hard-hitting. He noted that “a type of development which did not respect
and promote human rights – personal and social, economic and political, including the rights of nations
and of peoples – would not be really worthy of man”.73 He clearly explained that “the Church does
indeed defend the legitimate right to private property, but she also teaches no less clearly that there is
always a social mortgage on all private property, in order that goods may serve the general purpose that
God gave them”.74 Consequently, he maintained, “it is not in accord with God’s plan that this gift be
used in such a way that its benefits favour only a few”.75 This calls into serious question the unjust
habits of a part of humanity.76


94.    The rich and the poor have equal dignity, for “the Lord is the maker of them all” (Prov 22:2).
“He himself made both small and great” (Wis 6:7), and “he makes his sun rise on the evil and on the
good” (Mt 5:45). This has practical consequences, such as those pointed out by the Bishops of
Paraguay: “Every campesino has a natural right to possess a reasonable allotment of land where he can
establish his home, work for subsistence of his family and a secure life. This right must be guaranteed
so that its exercise is not illusory but real. That means that apart from the ownership of property, rural
people must have access to means of technical education, credit, insurance, and markets”.77


95.    The natural environment is a collective good, the patrimony of all humanity and the
responsibility of everyone. If we make something our own, it is only to administer it for the good of

71
   JOHN PAUL II, Encyclical Letter Laborem Exercens (14 September 1981), 19: AAS 73 (1981), 626.
72
   Encyclical Letter Centesimus Annus (1 May 1991), 31: AAS 83 (1991), 831.
73
   Encyclical Letter Sollicitudo Rei Socialis (30 December 1987), 33: AAS 80 (1988), 557.
74
   Address to Indigenous and Rural People, Cuilapán, Mexico (29 January 1979), 6: AAS 71 (1979), 209.
75
   Homily at Mass for Farmers, Recife, Brazil (7 July 1980): AAS 72 (1980): AAS 72 (1980), 926.
76
   Cf. Message for the 1990 World Day of Peace, 8: AAS 82 (1990), 152.
77
   PARAGUAYAN BISHOPS’ CONFERENCE, Pastoral Letter El campesino paraguayo y la tierra (12 June 1983), 2, 4, d.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 80 of 213




all. If we do not, we burden our consciences with the weight of having denied the existence of others.
That is why the New Zealand bishops asked what the commandment “Thou shalt not kill” means when
“twenty per cent of the world’s population consumes resources at a rate that robs the poor nations and
future generations of what they need to survive”.78


VII.      THE GAZE OF JESUS


96.       Jesus took up the biblical faith in God the Creator, emphasizing a fundamental truth: God is
Father (cf. Mt 11:25). In talking with his disciples, Jesus would invite them to recognize the paternal
relationship God has with all his creatures. With moving tenderness he would remind them that each
one of them is important in God’s eyes: “Are not five sparrows sold for two pennies? And not one of
them is forgotten before God” (Lk 12:6). “Look at the birds of the air: they neither sow nor reap nor
gather into barns, and yet your heavenly Father feeds them” (Mt 6:26).


97.       The Lord was able to invite others to be attentive to the beauty that there is in the world because
he himself was in constant touch with nature, lending it an attention full of fondness and and wonder.
As he made his way throughout the land, he often stopped to contemplate the beauty sown by his
Father, and invited his disciples to perceive a divine message in things: “Lift up your eyes and see how
the fields are already white for harvest” (Jn 4:35). “The kingdom of God is like a grain of mustard
seed which a man took and sowed in his field; it is the smallest of all seeds, but once it has grown, it is
the greatest of plants” (Mt 13:31-32).


98.       Jesus lived in full harmony with creation, and others were amazed: “What sort of man is this,
that even the winds and the sea obey him?” (Mt 8:27). His appearance was not that of an ascetic, set
apart from the world, or of an enemy to the pleasant things of life. Of himself he said: “The Son of
Man came eating and drinking and they say, ‘Look, a glutton and a drunkard!’” (Mt 11:19). He was far
removed from those philosophies which despised the body, matter and the things of the world. Such
unhealthy dualisms, nonetheless, left a mark on certain Christian thinkers in the course of history and
disfigured the Gospel. Jesus worked with his hands, in daily contact with the matter created by God, to
which he gave form by his craftsmanship. It is striking that most of his life was dedicated to this task

78
     NEW ZEALAND CATHOLIC BISHOPS CONFERENCE, Statement on Environmental Issues (1 September 2006).
              Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 81 of 213




in a simple life which awakened no admiration at all: “Is not this the carpenter, the son of Mary?” (Mk
6:3). In this way he sanctified human labour and endowed it with a special significance for our
development. As Saint John Paul II taught, “by enduring the toil of work in union with Christ crucified
for us, man in a way collaborates with the Son of God for the redemption of humanity”.79


99.        In the Christian understanding of the world, the destiny of all creation is bound up with the
mystery of Christ, present from the beginning: “All things have been created though him and for him”
(Col 1:16).80 The prologue of Gospel of John (1:1-18) reveals Christ’s creative work as the Divine
Word (Logos). But then, unexpectedly, the prologue goes on to say that this same Word “became
flesh” (Jn 1:14). One Person of the Trinity entered into the created cosmos, throwing in his lot with it,
even to the cross. From the beginning of the world, but particularly through the incarnation, the
mystery of Christ is at work in a hidden manner in the natural world as a whole without thereby
impinging on its autonomy.


100.       The New Testament does not only tell us of the earthly Jesus and his tangible and loving
relationship with the world. It also shows him risen and glorious, present throughout creation by his
universal Lordship: “For in him all the fullness of God was pleased to dwell, and through him to
reconcile to himself all things, whether on earth or in heaven, making peace by the blood of his cross”
(Col 1:19-20). This leads us to direct our gaze to the end of time, when the Son will deliver all things
to the Father, so that “God may be everything to everyone” (1 Cor 15:28). In this way the creatures of
this world no longer appear to us under merely natural guise because the risen One is mysteriously
holding them to himself and directing them towards fullness as their end. The very flowers of the field
and the birds which his human eyes contemplated and admired are now imbued with his radiant
presence.




79
     Encyclical Letter Laborem Exercens (14 September 1981), 27: AAS 73 (1981), 645.
80
     Hence Saint Justin could speak of “seeds of the Word” in the world; cf. II Apologia 8, 1-2; 13, 3-6: PG 6, 457-458, 467.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 82 of 213




                                              CHAPTER THREE

                         THE HUMAN ROOTS OF THE ECOLOGICAL CRISIS



101.    It would hardly be helpful to describe symptoms without acknowledging the human origins of
the ecological crisis. A certain way of understanding human life and activity has gone awry to the
serious detriment of the world around us. Should we not pause and consider this? At this stage, I
propose that we focus on the dominant technocratic paradigm and the place of human beings and of
human action in the world.


I.      TECHNOLOGY: CREATIVITY AND POWER


102.    Humanity has entered a new era in which our technical prowess has brought us to a crossroads.
We are the beneficiaries of two centuries of enormous waves of change: steam engines, railways, the
telegraph, electricity, automobiles, aeroplanes, chemical industries, modern medicine, information
technology and, more recently, the digital revolution, robotics, biotechnologies and nanotechnologies.
It is right to rejoice over these advances and to be excited by the immense possibilities which they
continue to open up before us, for “science and technology are wonderful products of a God-given
human creativity”.81 The modification of nature for useful purposes has distinguished the human
family from the beginning; technology itself “expresses the inner tension that impels man gradually to
overcome material limitations”.82 Technology has remedied countless evils which used to harm and
limit human beings. How can we not feel gratitude and appreciation for this progress, especially in the
fields of medicine, engineering and communications? How could we not acknowledge the work of
many scientists and engineers who have provided alternatives to make development sustainable?


103.    Technoscience, when well directed, can produce important means of improving the quality of
human life, from useful domestic applicances to great transportation systems, bridges, buildings and
public spaces. They can also produce art and enable men and women immersed in the material world
to “leap” into the world of beauty. Who can deny the beauty of an aircraft or a skyscraper? Valuable


81
   JOHN PAUL II, Address to Scientists and Representatives of the United Nations University, Hiroshima (25 February
1981), 3: AAS 73 (1981), 422.
82
   BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 69: AAS 101 (2009), 702.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 83 of 213




works of art and music now make use of new technologies. So, in the beauty intended by the one who
uses new technical instruments and in the contemplation of such beauty, a quantum leap occurs,
resulting in a fulfilment which is uniquely human.


104.   Yet it must also be recognized that nuclear energy, biotechnology, information technology,
knowledge of our DNA, and so many other abilities which we have acquired, have given us
tremendous power. More precisely, they have given those with the knowledge, and especially the
economic resources to use them, an impressive dominance over the whole of humanity and the entire
world. Never has humanity had such power over itself, yet nothing ensures that it will be used wisely,
particularly when we consider how it is currently being used. We need but think of the nuclear bombs
dropped in the middle of the twentieth century, or the array of technology which Nazism, Communism
and other totalitarian regimes have employed to kill millions of people, to say nothing of the
increasingly deadly arsenal of weapons available for modern warfare. In whose hands does all this
power lie, or will it eventually end up? It is extremely risky for a small part of humanity to have it.


105.   There is a tendency to believe that every increase in power means “an increase of ‘progress’
itself”, an advance in “security, usefulness, welfare and vigour; …an assimilation of new values into
the stream of culture”,83 as if reality, goodness and truth automatically flow from technological and
economic power as such. The fact is that “contemporary man has not been trained to use power
well”,84 because our immense technological development has not been accompanied by a development
in human responsibility, values and conscience. Each age tends to have only a meagre awareness of its
own limitations. It is possible that we do not grasp the gravity of the challenges now before us. “The
risk is growing day by day that man will not use his power as he should”; in effect, “power is never
considered in terms of the responsibility of choice which is inherent in freedom” since its “only norms
are taken from alleged necessity, from either utility or security”.85          But human beings are not
completely autonomous.       Our freedom fades when it is handed over to the blind forces of the
unconscious, of immediate needs, of self-interest, and of violence. In this sense, we stand naked and
exposed in the face of our ever-increasing power, lacking the wherewithal to control it. We have


83
   ROMANO GUARDINI, Das Ende der Neuzeit, ninth ed., Würzburg, 1965, 87 (English: The End of the Modern World,
Wilmington, 1998, 82).
84
   Ibid.
85
   Ibid., 87-88 (The End of the Modern World, 83).
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 84 of 213




certain superficial mechanisms, but we cannot claim to have a sound ethics, a culture and spirituality
genuinely capable of setting limits and teaching clear-minded self-restraint.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 85 of 213




II.       THE GLOBALIZATION OF THE TECHNOCRATIC PARADIGM


106.      The basic problem goes even deeper: it is the way that humanity has taken up technology and
its development according to an undifferentiated and one-dimensional paradigm. This paradigm exalts
the concept of a subject who, using logical and rational procedures, progressively approaches and gains
control over an external object.       This subject makes every effort to establish the scientific and
experimental method, which in itself is already a technique of possession, mastery and transformation.
It is as if the subject were to find itself in the presence of something formless completely open to
manipulation. Men and women have constantly intervened in nature, but for a long time this meant
being in tune with and respecting the possibilities offered by the things themselves. It was a matter of
receiving what nature itself allowed, as if from its own hand. Now, by contrast, we are the ones to lay
our hands on things, attempting to extract everything possible from them while frequently ignoring or
forgetting the reality in front of us. Human beings and material objects no longer extend a friendly
hand to one another; the relationship has become confrontational. This has made it easy to accept the
idea of infinite or unlimited growth, which proves so attractive to economists, financiers and experts in
technology. It is based on the lie that there is an infinite supply of the earth’s goods, and this leads to
the planet having every last drop and more squeezed out of it. It is the false notion that “an infinite
quantity of energy and resources are available, that it is possible to renew them quickly, and that the
negative effects of the exploitation of the natural order can be easily absorbed”.86


107.      It can be said that many problems of today’s world stem from the tendency, at times
unconscious, to make the method and aims of science and technology an epistemological paradigm in
which shapes the lives of individuals and the workings of society. The effects of imposing this model
on reality as a whole, human and social, are seen in the degradation of the environment, but this is just
one sign of a reductionism which affects every aspect of human and social life. We have to accept that
tecnological products are not neutral, for they create a framework which ends up conditioning lifestyles
and shaping social possibililties along the lines dictated by the interests of certain powerful groups.
Decisions which may seem purely instrumental are in reality decisions about the kind of society we
want to build.



86
     PONTIFICAL COUNCIL FOR JUSTICE AND PEACE, Compendium of the Social Doctrine of the Church, 462.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 86 of 213




108.    The idea of promoting a different cultural paradigm and employing technology as a mere
instrument is nowadays inconceivable. The technological paradigm has become so dominant that it
would be difficult to do without its resources and even more difficult to utilize them without being
dominated by their internal logic. It has become countercultural to choose a lifestyle whose goals are
even partly independent of technology, of its costs and its power to globalize and make us all the same.
Technology tends to absorb everything into its ironclad logic, and those who are surrounded with
technology “know full well that it moves forward in the final analysis neither for profit nor for the well-
being of the human race”, that “in the most radical sense of the term power is its motive – a lordship
over all”.87 As a result, “man seizes hold of the naked elements of both nature and human nature”.88
Our capacity to decide, a more genuine freedom and the space for each one’s alternative creativity are
diminished.


109.    The technocratic paradigm also tends to dominate economics and political life. The economy
accepts every advance in technology with a view to profit, without concern for its potential negative
impact on human beings. Finance overwhelms the real economy. The lessons of the global financial
crisis have not been assimilated, and we are learning all too slowly the lessons of environmental
deterioration.     Some circles maintain that current economics and technology will solve all
environmental problems, and argue, in popular and non-technical terms, that the problems of global
hunger and poverty will be resolved simply by market growth. They are less concerned with certain
economic theories which today scarcely anybody dares defend, than with their actual operation in the
functioning of the economy. They may not affirm such theories with words, but nonetheless support
them with their deeds by showing no interest in more balanced levels of production, a better
distribution of wealth, concern for the environment and the rights of future generations.             Their
behaviour shows that for them maximizing profits is enough. Yet by itself the market cannot guarantee
integral human development and social inclusion.89                 At the same time, we have “a sort of
‘superdevelopment’ of a wasteful and consumerist kind which forms an unacceptable contrast with the
ongoing situations of dehumanizing deprivation”,90 while we are all too slow in developing economic
institutions and social initiatives which can give the poor regular access to basic resources. We fail to


87
   ROMANO GUARDINI, Das Ende der Neuzeit, 63-64 (The End of the Modern World, 56).
88
   Ibid., 64 (The End of the Modern World, 56)
89
   Cf. BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 35: AAS 101 (2009), 671.
90
   Ibid., 22: p. 657.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 87 of 213




see the deepest roots of our present failures, which have to do with the direction, goals, meaning and
social implications of technological and economic growth.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 88 of 213




110.       The specialization which belongs to technology makes it difficult to see the larger picture. The
fragmentation of knowledge proves helpful for concrete applications, but it leads to a gradual loss of
appreciation for the whole, for the relationships between things, and for the broader horizon, which
then becomes irrelevant. This very fact makes it hard to find adequate ways of solving the more
complex problems of today’s world, particularly those regarding the environment and the poor; these
problems cannot be dealt with from a single perspective or from a single set of interests. A science
which would offer solutions to the great issues would necessarily have to take into account the data
generated by other fields of knowledge, including philosophy and social ethics. But this is a difficult
habit to acquire today. Nor are there genuine ethical horizons to which one can appeal. Life gradually
becomes a surrender to situations conditioned by technology, itself viewed as the principal key to the
meaning of existence. In the concrete situation confronting us, there are a number of symptoms which
point to what is wrong, such as environmental degradation, anxiety, a loss of the sense of life and of
living together. Once more we see that “realities are more important than ideas”.91


111.       Ecological culture cannot be reduced to a series of urgent and partial responses to the
immediate problems of pollution, environmental decay and the depletion of natural resources. There
needs to be a distinctive way of looking at things, a way of thinking, policies, an educational
programme, a lifestyle and a spirituality which together generate resistance to the assault of the
technocratic paradigm. Otherwise, even the best ecological initiatives can find themselves caught up in
the same globalized logic. To seek only a technical remedy to each environmental problem which
comes up is to separate what is in reality interconnected and to mask the true and deepest problems of
the global system.


112.       Yet we can once more broaden our vision. We have the freedom needed to limit and direct
technology; we can put it at the service of another type of progress, one which is healthier, more
human, more social, more integral. Liberation from the dominant technocratic paradigm does actually
happen sometimes, for example, when cooperatives of small producers adopt less polluting means of
production, and opt for a non-consumerist model of life, recreation and community.               Or when
technology is directed primarily to resolving people’s concrete problems, enthusiastically helping them
live with more dignity and less suffering. Or indeed when the desire to create and contemplate beauty

91
     Apostolic Exhortation Evangelii Gaudium (24 November 2013), 231: AAS 105 (2013), 1114.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 89 of 213




manages to overcome reductionism through a salvation of sorts which occurs in beauty and in those
who behold it. An authentic humanity, calling for a new synthesis, seems to dwell in the midst of our
technological culture, almost unnoticed, entering like a mist from beneath a closed door. Will the
promise last, in spite of everything, with all that is authentic rising up in stubborn resistance?


113.   There is also the fact that people no longer seem to believe in a happy future; they no longer
have blind trust in a better tomorrow based on the present state of the world and our technical abilities.
There is a growing awareness that scientific and technological progress cannot be equated with the
progress of humanity and history, a growing sense that the way to a better future lies elsewhere. This is
not to reject the possibilities which technology continues to offer us.            Humanity has changed
profoundly, and the accumulation of constant novelties exalts a sense of fleetingness which which
drags us to the surface, only in one direction.    It becomes difficult to pause and recover depth in life.
If architecture reflects the spirit of an age, our megastructures and drab apartment blocks express the
spirit of globalized technology, where a constant flood of new products coexists with a tedious
monotony. Let us refuse to resign ourselves to this, and continue to wonder about the purpose and
meaning of everything. Otherwise we would simply legitimate the present situation and need new
forms of escapism to help us put up with the emptiness.


114.   All of this shows the urgent need for us to move forward in a bold cultural revolution. Science
and technology are not neutral; from the beginning to the end of a process, various intentions and
possibilities are in play and can take on various shapes. Nobody is suggesting a return to the Stone
Age, but we do need to slow down and look at reality in a different way, to appropriate the positive and
sustainable progress which has been made, but also to recover the values and the great goals swept
away by our unrestrained delusions of grandeur.


III.   THE CRISIS AND EFFECTS OF MODERN ANTHROPOCENTRISM


115.   Modern anthropocentrism paradoxically ended up prizing technical thought over reality, since
“the techological mind sees nature as an insensate order, as a cold body of facts, as a mere ‘given’, as
an object of utility, as raw material to be hammered into useful shape; it views the cosmos similarly as
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 90 of 213




a mere ‘space’ into which objects can be thrown with complete indifference”.92 The intrinsic dignity of
the world is thus compromised. When human beings fail to find their true place in the world, they
misunderstand themselves and end up acting against themselves: “Not only has God given the earth to
man, who must use it with respect for the original good purpose for which it was given, but, man too is
God’s gift to man. He must therefore respect the natural and moral structure with which he has been
endowed”.93


116.    Modernity has been marked by an excessive anthropocentrism which today, under another
guise, continues to stand in the way of shared understanding and of any effort to strengthen social
bonds. The time has come to pay renewed attention to reality and the limits it imposes; these in turn
are the condition for a more sound and fruitful development of individuals and society. An inadequate
presentation of Christian anthropology gave rise to a wrong understanding of the relationship between
human beings and the world. Often, what was handed on was a Promethean vision of mastery over the
world, which gave the impression that the protection of nature was something only the faint-hearted
cared about. Instead, our “dominion” over the universe should be understood more properly in the
sense of responsible stewardship.94


117.    Neglecting to monitor the harm done to nature and the environmental impact of our decisions is
only the most striking sign of a disregard for the message contained in the structures of nature itself.
When we fail to acknowledge as part of reality the worth of a poor person, a human embryo, a person
with disabilities – to offer just a few examples – it becomes difficult to hear the cry of nature itself.
Everything is connected. Once the human being declares independence from reality and behaves with
absolute dominion, the very foundations of our life begin to crumble, for “instead of carrying out his
role as a cooperator with God in the work of creation, man sets himself up in place of God and thus
ends up provoking a rebellion on the part of nature”.95


118.    This situation has led to a constant schizophrenia, in which a technocracy which sees no
intrinsic value in lesser beings coexists with the other extreme, which sees no special value in human

92
   ROMANO GUARDINI, Das Ende der Neuzeit, 63 (The End of the Modern World, 55).
93
   JOHN PAUL II, Encyclical Letter Centesimus Annus (1 May 1991), 38: AAS 83 (1991), 841.
94
   Cf. Love for Creation. An Asian Response to the Ecological Crisis, Declaration of the Colloquium sponsored by the
Federation of Asian Bishops Conferences (Tagatay, 31 January-5 February 1993), 3.3.2.
95
   JOHN PAUL II, Encyclical Letter Centesimus Annus (1 May 1991), 37: AAS 83 (1991), 840.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 91 of 213




beings. But one cannot prescind from humanity. There can be no renewal of our relationship with
nature without a renewal of humanity itself.                   There can be no ecology without an adequate
anthropology. When the human person is considered as simply one being among others, the product of
chance or physical determinism, “our overall sense of responsibility wanes”.96                A misguided
anthropocentrism need not necessarily yield to “biocentrism”, for that would entail adding yet another
imbalance, which would not only fail to solve present problems but would add new ones. Human
beings cannot be expected to feel responsibility for the world unless, at the same time, their unique
abilities of knowledge, will, freedom and responsibility are recognized and esteemed.


119.       Nor must the critique of a misguided anthropocentrism underestimate the importance of
interpersonal relations. If the present ecological crisis is one small sign of the ethical, cultural and
spiritual crisis of modernity, we cannot presume to heal our relationship with nature and the
environment without healing all fundamental human relationships. Christian thought sees human
beings as possessing a particular dignity above other creatures; it thus inculcates esteem for each
person and respect for others. Our openness to others, each of whom is a “thou” capable of knowing,
loving and entering into dialogue, remains the source of our nobility as human persons. A correct
relationship with the created world demands that we not weaken this social dimension of openness to
others, and much less the transcendent dimension of our openness to the “Thou” of God.                 Our
relationship with the environment can never be isolated from our relationship with others and with
God. Otherwise, it would be nothing more than romantic individualism dressed up in ecological garb,
locking us into a stifling immanence.


120.       Since everything is interrelated, concern for the protection of nature is also incompatible with
the justification of abortion. How can we really teach the importance of concern for other vulnerable
beings, however annoying or inconvenient they may be, if we fail to protect a human embryo, even
when its presence is uncomfortable and creates difficulties? “If personal and social sensitivity towards
the acceptance of the new life is lost, then other forms of acceptance that are valuable for society also
wither away”.97




96
     BENEDICT XVI, Message for the 2010 World Day of Peace, 2: AAS 102 (2010), 41.
97
     ID., Encyclical Letter Caritas in Veritate (29 June 2009), 28: AAS 101 (2009), 663.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 92 of 213




121.    We need to develop a new synthesis capable of overcoming the false arguments of recent
centuries. Christianity, in fidelity to its own identity and the rich deposit of truth which it has received
from Jesus Christ, continues to reflect on these issues in fruitful dialogue with changing historical
situations. In doing so, it reveals its eternal newness.98


Practical relativism


122.    A misguided anthropocentrism gives place to a misguided way of life.               In the Apostolic
Exhortation Evangelii Gaudium, I noted that the practical relativism typical of our age is “even more
dangerous than doctrinal relativism”.99 When human beings set themselves at the centre, they give
absolute priority to immediate convenience and all else becomes relative. Hence we should not be
surprised to find, in conjunction with the omnipresent technocratic paradigm and the cult of unlimited
human power, the rise of a relativism which sees everything as irrelevant unless it serves one’s own
immediate interests. There is a logic in all this whereby different attitudes can feed on one another,
leading to environmental degradation and social decay.


123.    The culture of relativism is the same disorder which drives one person to take advantage of
another, to treat others as mere objects, imposing forced labour on them or enslaving them to pay their
debts. The same kind of thinking leads to the sexual exploitation of children and abandonment of the
elderly who no longer serve our interests. It is also the mindset of those who say: Let us allow the
invisible forces of the market to regulate the economy, and consider their impact on society and nature
as collateral damage. In the absence of objective truths or sound principles other than the satisfaction
of our own desires and immediate needs, what limits can be placed on human trafficking, organized
crime, the drug trade, commerce in blood diamonds and the fur of endangered species? Is it not the
same relativistic logic which justifies buying the organs of the poor for resale or use in
experimentation, or eliminating children because they are not what their parents wanted? This same
“use and throw away” logic generates so much waste, because of the disordered desire to consume
more than what is really necessary. We should not think that political efforts or the force of law will be
sufficient to prevent actions which affect the environment because, when the culture itself is corrupt

98
   Cf. VINCENT OF LERINS, Commonitorium Primum, ch. 23: PL 50, 688: “Ut annis scilicet consolidetur, dilatetur
tempore, sublimetur aetate”.
99
   No. 80: AAS 105 (2013), 1053.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 93 of 213




and objective truth and universally valid principles are no longer upheld, laws can only be seen as
arbitrary impositions or obstacles to be avoided.


The need to protect employment


124.   Any approach to an integral ecology, which by definition does not exclude human beings, needs
to take account of the value of labour, as Saint John Paul II wisely noted in his encyclical Laborem
Exercens. According to the biblical account of creation, God placed man and woman in the garden he
had created (cf. Gen 2:15) not only to preserve it (“keep”) but also to make it fruitful (“till”).
Labourers and craftsmen thus “maintain the fabric of the world” (Sir 38:34). Developing the created
world in a prudent way is the best way of caring for it, for this means that we ourselves become the
instrument used by God to bring out the potential which he himself inscribed in things: “The Lord
created medicines out of the earth, and the sensible will not despise them” (Sir 38:4).


125.   If we reflect on the proper relationship between human beings and the world around us, we see
the need for a correct understanding of work because if we talk about the relationship between human
beings and things, the question arises of the meaning and purpose of human action upon reality. This
has to do not only with manual or agricultural labour but with any activity involving a modification of
existing reality, from producing a social report to the design of a technological development.
Underlying every form of work is a concept of the relationship which we can or must have with what is
other than ourselves. Together with the awe-filled contemplation of creation which we find in Saint
Francis of Assisi, the Christian spiritual tradition has also developed a rich and balanced understanding
of the meaning of work, as, for example, in the life of Blessed Charles de Foucauld and his disciples.


126.   We can also look to the great tradition of monasticism. Originally, it was a kind of flight from
the world, an escape from the decadence of the cities. The monks sought the desert, convinced that it
was the best place for encountering the presence of God. Later, Saint Benedict of Norcia proposed that
his monks live in community, combining prayer and spiritual reading with manual labour (“ora et
labora”). Seeing manual labour as spiritually meaningful proved revolutionary. Personal growth and
sanctification came to be sought in the interplay of recollection and work. This way of experiencing
work makes us more protective and respectful of the environment; it imbues our relationship to the
world with a healthy sobriety.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 94 of 213




127.    We are convinced that “man is the source, the focus and the aim of all economic and social
life”.100   Nonetheless, once our human capacity for contemplation and reverence is impaired, it
becomes easy for the meaning of work to be misunderstood.101 We need to remember that men and
women have “the capacity to improve their lot, to further their moral growth and to develop their
spiritual endowments”.102 Work should be the setting for this rich personal growth, where many
aspects of life enter into play: creativity, planning for the future, developing our talents, living out our
values, relating to others, giving glory to God. It follows that, in the reality of today’s global society, it
is essential that “we continue to prioritize the goal of access to steady employment for everyone”,103 no
matter the limited interests of business and dubious economic reasoning.


128.    We were created with a vocation to work. The goal should not be that technological progress
increasingly replace human work, for this would be detrimental to humanity. Work is a necessity, part
of the meaning of life on this earth, a path to growth, human development and personal fulfilment.
Helping the poor financially must always be a provisional solution in the face of pressing needs. The
broader objective should always be to allow them a dignified life through work. Yet the orientation of
the economy has favoured a kind of technological progress in which the costs of production are
reduced by laying off workers and replacing them with machines. This is yet another way in which we
can end up working against ourselves. The loss of jobs also has a negative impact on the economy
“through the progressive erosion of social capital: the network of relationships of trust, dependability,
and respect for rules, all of which are indispensable for any form of civil coexistence”.104 In a word,
“human costs always include economic costs, and economic dysfunctions always involve human
costs”.105 To stop investing in people, in order to gain greater short-term financial gain, is bad business
for society.


129.    In order to continue providing employment, it is imperative to promote an economy which
favours productive diversity and business creativity. For example, there is a great variety of small-

100
    SECOND VATICAN ECUMENICAL COUNCIL, Pastoral Constitution on the Church in the Modern World Gaudium
et Spes, 63.
101
    Cf. JOHN PAUL II, Encyclical Letter Centesimus Annus (1 May 1991), 37: AAS 83 (1991), 840.
102
    PAUL VI, Encyclical Letter Populorum Progressio (26 March 1967), 34: AAS 59 (1967), 274.
103
    BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 32: AAS 101 (2009), 666.
104
    Ibid.
105
    Ibid.
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 95 of 213




scale food production systems which feed the greater part of the world’s peoples, using a modest
amount of land and producing less waste, be it in small agricultural parcels, in orchards and gardens,
hunting and wild harvesting or local fishing. Economies of scale, especially in the agricultural sector,
end up forcing smallholders to sell their lands or to abandon their traditional crops. Attempts by the
latter to move to other, more diversified, means of production prove fruitless because of the difficulty
of linkage with regional and global markets, or because the infrastructure for sales and transport is
geared to larger businesses. Civil authorities have the right and duty to adopt clear and firm measures
in support of small producers and differentiated production. To ensure an economic freedom from
which all can effectively benefit, restraints occasionally have to be imposed on those possessing greater
resources and financial power. To claim economic freedom while real conditions bar many people
from real access to it, and while possibilities for employment continue to shrink, is to practise a
doublespeak which brings politics into disrepute. Business is a noble vocation, directed to producing
wealth and improving our world. It can be a fruitful source of prosperity for the areas in which it
operates, especially if it sees the creation of jobs as an essential part of its service to the common good.


New biological technologies


130.    In the philosophical and theological vision of creation which I have presented, it is clear that the
human person, endowed with reason and knowledge, is not an external factor to be excluded. While
human intervention on plants and animals is permissible when it pertains to the necessities of human
life, the Catechism of the Catholic Church teaches that experimentation on animals is morally
acceptable only “if it remains within reasonable limits [and] contributes to caring for or saving human
lives”.106 The Catechism firmly states that human power has limits and that “it is contrary to human
dignity to cause animals to suffer or die needlessly”.107 All such use and experimentation “requires a
religious respect for the integrity of creation”.108


131.    Here I would recall the balanced position taken by Saint John Paul II, who stressed the benefits
of scientific and technological progress as evidence of “the nobility of the human vocation to
participate responsibly in God’s creative action”, while also noting that “we cannot interfere in one area

106
    Catechism of the Catholic Church, 2417.
107
    Ibid., 2418.
108
    Ibid., 2415.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 96 of 213




of the ecosystem without paying due attention to the consequences of such interference in other
areas”.109 He made it clear that the Church values the benefits which result “from the study and
applications of molecular biology, supplemented by other disciplines such as genetics, and its
technological application in agriculture and industry”.110 But he also pointed out that this should not
lead to an “indiscriminate genetic manipulation”111 which would ignore the negative effects of such
interventions. Human creativity cannot be suppressed. If an artist cannot be stopped from using his or
her creativity, neither should those who possess particular gifts for the advancement of science and
technology be prevented from using their God-given talents for the service of others.                    We need
constantly to rethink the goals, effects, overall context and ethical limits of this human activity which is
a form of power involving considerable risks.


132.    This, then, is the correct framework for any reflection on human intervention on plants and
animals, which at present includes genetic manipulation by biotechnology for the sake of exploiting the
potential present in material reality. The respect owed by faith to reason calls for close attention to
what the biological sciences, through research uninfluenced by economic interests, can teach us about
biological structures, their possibilities and their mutations. Any legitimate intervention will act on
nature only in order “to favour its development in its own line, that of creation, as intended by God”.112


133.    It is difficult to make a general judgement about genetic modification (GM), whether vegetable
or animal, medical or agricultural, since these vary greatly among themselves and call for specific
considerations. The risks involved are not always due to the techniques used, but rather to their
improper or excessive application. Genetic mutations, in fact, have often been, and continue to be,
caused by nature itself. Nor are mutations caused by human intervention a modern phenomenon. The
domestication of animals, the crossbreeding of species and other older and universally accepted
practices can be mentioned as examples. We need but recall that scientific developments in GM
cereals began with the observation of natural bacteria which spontaneously modified plant genomes. In
nature, however, this process is slow and cannot be compared to the fast pace induced by contemporary
technological advances, even when the latter build upon several centuries of scientific progress.

109
    Message for the 1990 World Day of Peace, 6: AAS 82 (1990), 150.
110
    Address to the Pontifical Academy of Sciences (3 October 1981), 3: Insegnamenti 4/2 (1981), 333.
111
    Message for the 1990 World Day of Peace, 7: AAS 82 (1990), 151.
112
    JOHN PAUL II, Address to the 35th General Assembly of the World Medical Association (29 October 1983), 6: AAS 76
(1984), 394.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 97 of 213




134.      Although no conclusive proof exists that GM cereals may be harmful to human beings, and in
some regions their use has brought about economic growth which has helped to resolve problems, there
remain a number of significant difficulties which should not be underestimated. In many places,
following the introduction of these crops, productive land is concentrated in the hands of a few owners
due to “the progressive disappearance of small producers, who, as a consequence of the loss of the
exploited lands, are obliged to withdraw from direct production”.113 The most vulnerable of these
become temporary labourers, and many rural workers end up moving to poverty-stricken urban areas.
The expansion of these crops has the effect of destroying the complex network of ecosystems,
diminishing the diversity of production and affecting regional economies, now and in the future. In
various countries, we see an expansion of oligopolies for the production of cereals and other products
needed for their cultivation. Dependency would be aggravated were the production of infertile seeds to
be contemplated, which would have the effect of forcing farmers to purchase them from larger
producers.


135.      Certainly, these issues require constant attention and a concern for their ethical implications. A
broad, responsible scientific and social debate needs to take place, one capable of considering all the
available information and of calling things by their name.          It sometimes happens that complete
information is not put on the table; a selection is made on the basis of particular interests, be they
politico-economic or ideological. This makes it difficult to reach a balanced and prudent judgement on
different questions, which takes into account all the pertinent variables. Discussions are needed in
which all those directly or indirectly affected (farmers, consumers, civil authorities, scientists, seed
producers, people living near fumigated fields, and others) can make known their problems and
concerns, and have access to adequate and reliable information in order to make decisions aimed at the
common good, present and future. This is a complex environmental issue; it calls for a comprehensive
approach which would require, at the very least, greater efforts to finance various lines of independent,
interdisciplinary research capable of shedding new light on the problem.


136.      On the other hand, it is troubling that, when certain ecological movements defend the integrity
of the environment, rightly demanding that certain limits be imposed on scientific research, they

113
      EPISCOPAL COMMISSION FOR PASTORAL CONCERNS IN ARGENTINA, Una tierra para todos (June 2005), 19.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 98 of 213




sometimes fail to apply those same principles to human life.        There is a tendency to justify
transgressing all boundaries when experimentation is carried out on living human embryos. We forget
that the inalienable worth of a human person transcends his or her degree of development. When
technology disregards the great ethical principles, it ends up considering any practice whatsoever as
licit. As we have seen in this chapter, a technology severed from ethics will not easily be able, by
itself, to limit its own power.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 99 of 213




                                            CHAPTER FOUR

                                         INTEGRAL ECOLOGY



137.    Since everything is closely interrelated, and today’s problems call for a vision capable of taking
into account every aspect of the global crisis, I suggest that we now consider some elements of an
integral ecology, one which clearly respects its human and social dimensions.


I.      ENVIRONMENTAL, ECONOMIC AND SOCIAL ECOLOGY


138.    Ecology studies the relationship between living organisms and the environment in which they
develop. This necessarily entails reflection and debate about the conditions required for the life and
survival of society, and the honesty needed to question certain models of development, production and
consumption. It cannot be emphasized enough how everything is interconnected. Time and space are
not independent of one another, and not even atoms or subatomic particles can be considered in
isolation.    Just as the different aspects of the planet – physical, chemical and biological – are
interrelated, so too living species are part of a network which we will never fully explore and
understand. A good part of our genetic code is shared by many living beings. It follows that the
fragmentation of knowledge and the isolation of bits of information can actually become a form of
ignorance, unless they are integrated into a broader vision of reality.


139.    When we speak of the “environment”, what we really mean is a relationship existing between
nature and the society which lives in it. Nature cannot be regarded as something separate from
ourselves or as a mere setting in which we live. We are part of nature, included in it and thus in
constant interaction with it. Getting to the reasons why a given area is polluted requires a study of the
workings of society, its economy, its behaviour patterns, the ways it grasps reality, and so forth. Given
the scale of change, it is no longer possible to find a specific, discrete answer for each part of the
problem. It is essential to seek comprehensive solutions which consider the interactions within natural
systems themselves and with social systems.          We are not faced with two separate crises, one
environmental and the other social, but rather one complex crisis which is both social and
environmental.     Strategies for a solution demand an integrated approach to combating poverty,
restoring dignity to the underprivileged, and at the same time protecting nature.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 100 of 213




140.       Due to the number and variety of factors to be taken into account when determining the
environmental impact of a concrete undertaking, it is essential to give researchers their due role, to
facilitate their interaction, and to ensure broad academic freedom. Ongoing research should also give
us a better understanding of how different creatures relate with one another in making up the larger
units which today we term “ecosystems”. We take the latter into account not only to determine how
best to use them, but also because they have an intrinsic value independent of their usefulness. Each
organism, as a creature of God, is good and admirable in itself; the same is true of the harmonious
ensemble of organisms existing in a determined space and functioning as a system. Although we are
often not aware of it, we depend on these larger systems for our own existence. We need only recall
how ecosystems interact in dispersing carbon dioxide, purifying water, controlling illnesses and
epidemics, forming soil, breaking down waste, and in many other ways which we overlook or simply
do not know about. Once they become conscious of this, many people realize that we live and act on
the basis of a reality which has previously been given to us, which precedes our existence and our
abilities.     So, when we speak of “sustainable use”, consideration must always be given to each
ecosystem’s regenerative ability in its different areas and aspects.


141.       Economic growth, for its part, tends to produce predictable reactions and a certain
standardization with the aim of simplifying procedures and reducing costs. This suggests the need for
an “economic ecology” capable of appealing to a broader vision of reality. The protection of the
environment is in fact “an integral part of the development process and cannot be considered in
isolation from it”.114 We urgently need a humanism capable of bringing together the different fields of
knowledge, including economics, in the service of a more integral and integrating vision. Today, the
analysis of environmental problems cannot be separated from the analysis of human, family, work-
related and urban contexts, and of how individuals relate to themselves, which leads in turn to how they
relate to others and to the environment. There is an interrelation between ecosystems and between the
various spheres of social interaction, demonstrating yet again that “the whole is greater than the
part”.115




114
      Rio Declaration on Environment and Development (14 June 1992), Principle 4.
115
      Apostolic Exhortation Evangelii Gaudium (24 November 2013), 237: AAS 105 (2013), 1116.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 101 of 213




142.       If everything is related, then the health of a society’s institutions affects the environment and
the quality of human life.               “Every violation of solidarity and civic friendship harms the
environment”.116 In this sense, social ecology is necessarily institutional, and gradually extends to the
whole of society, from the primary social group, the family, to the wider local, national and
international communities. Within each social stratum, and between them, institutions develop to
regulate human relationships. Anything which weakens those institutions has negative consequences,
such as injustice, violence and loss of freedom. A number of countries have a relatively low level of
institutional effectiveness, which results in greater problems for their people while benefiting those
who profit from this situation. Whether in the administration of the state, the various levels of civil
society, or relationships between individuals themselves, lack of respect for the law is becoming more
common. Laws may be well framed yet remain a dead letter. Can we hope, then, that in such cases,
legislation and regulations dealing with the environment will really prove effective? We know, for
example, that countries which have clear legislation about the protection of forests continue to keep
silent as they watch laws repeatedly being broken. Moreover, what takes place in any one area can
have a direct or indirect influence on other areas. Thus, for example, drug use in affluent societies
creates a continual and growing demand for products imported from poorer regions, where behaviour is
corrupted, lives are destroyed, and the environment continues to deteriorate.


II.        CULTURAL ECOLOGY


143.       Together with the patrimony of nature, there is also an historic, artistic and cultural patrimony
which is likewise under threat. This patrimony is a part of the shared identity of each place and a
foundation upon which to build a habitable city. It is not a matter of tearing down and building new
cities, supposedly more respectful of the environment yet not always more attractive to live in. Rather,
there is a need to incorporate the history, culture and architecture of each place, thus preserving its
original identity. Ecology, then, also involves protecting the cultural treasures of humanity in the
broadest sense.        More specifically, it calls for greater attention to local cultures when studying
environmental problems, favouring a dialogue between scientific-technical language and the language
of the people. Culture is more than what we have inherited from the past; it is also, and above all, a



116
      BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 51: AAS 101 (2009), 687.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 102 of 213




living, dynamic and participatory present reality, which cannot be excluded as we rethink the
relationship between human beings and the environment.


144.   A consumerist vision of human beings, encouraged by the mechanisms of today’s globalized
economy, has a levelling effect on cultures, diminishingan immense variety which is the heritage of all
humanity. Attempts to resolve all problems through uniform regulations or technical interventions can
lead to overlooking the complexities of local problems which demand the active participation of all
members of the community. New processes taking shape cannot always fit into frameworks imported
from outside; they need to be based in the local culture itself. As the world and life are dynamic
realities, so our care for the world must also be flexible and dynamic. Merely technical solutions run
the risk of addressing symptoms and not the more serious underlying problems. There is a need to
respect the rights of peoples and cultures, and to appreciate that the development of a social group
presupposes an historical process which takes place within a cultural context and demands the constant
and active involvement of local people from within their proper culture. Nor can the notion of the
quality of life be imposed from outside, for quality of life must be understood within the world of
symbols and customs proper to each human group.


145.   Many intensive forms of environmental exploitation and degradation not only exhaust the
resources which provide local communities with their livelihood, but also undo the social structures
which, for a long time, shaped cultural identity and their sense of the meaning of life and community.
The disappearance of a culture can be just as serious, or even more serious, than the disappearance of a
species of plant or animal. The imposition of a dominant lifestyle linked to a single form of production
can be just as harmful as the altering of ecosystems.


146.   In this sense, it is essential to show particular concern for indigenous communities and their
cultural traditions. They are not merely one minority among others, but should be the principal
dialogue partners, especially when large projects affecting their lands are proposed. For them, land is
not a commodity but rather a gift from God and from their ancestors who rest there, a sacred space with
which they need to interact if they are to maintain their identity and values. When they remain on their
land, they themselves care for it best. Nevertheless, in various parts of the world, pressure is being put
on them to abandon their homelands to make room for agricultural or mining projects which are
undertaken without regard for the natural and cultural degradation.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 103 of 213




III.    ECOLOGY OF DAILY LIFE


147.    Authentic development includes efforts to bring about an integral improvement in the quality of
human life, and this entails considering the setting in which people live their lives. These settings
influence the way we think, feel and act.          In our rooms, our homes, our workplaces and
neighbourhoods, we use our environment as a way of expressing our identity. We make every effort to
adapt to our environment, but when it is disorderly, chaotic or saturated with noise and ugliness, such
over-stimulation makes it difficut to find ourselves happy and in harmony.


148.    An admirable creativity and generosity is shown by persons and groups who respond to
environmental limitations by alleviating the adverse effects of their surroundings and learning to live
productively amid disorder and uncertainty.      In some places, where the façades of buildings are
derelict, people show great care for the interior of their homes, or find contentment in the kindness and
friendliness of their neighbours.   A wholesome social life can light up a seemingly undesirable
environment. At times a commendable human ecology is practised by the poor despite numerous
hardships. The feeling of asphixiation brought on by densely populated residential areas is countered if
close and cordial relationships develop, if communities are created, if the limitations of the
environment are compensated for in the interior of each person who feels held within a network of
solidarity and belonging. In this way, any place can turn from being a hell on earth into the setting for
a dignified life.


149.    The extreme poverty experienced in areas lacking harmony, open spaces or potential for
integration, can lead to incidents of brutality and to exploitation by criminal organizations. In the
unstable neighbourhoods of the mega-cities, the daily experience of overcrowding and social
anonymity can create a sense of uprootedness which spawns antisocial behaviour and violence.
Nonetheless, I wish to insist that love always proves more powerful. Many people in these conditions
are able to weave bonds of belonging and togetherness which convert overcrowing into an experience
of community in which the walls of the ego are torn down and the barriers of selfishness overcome.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 104 of 213




This experience of a communitarian salvation often generates creative ideas for the improvement of a
building or a neighbourhood.117


150.    Given the interrelationship between living space and human behaviour, those who design
buildings, neighbourhoods, public spaces and cities, ought to draw on the various disciplines which
help us to understand people’s thought processes, symbolic language and ways of acting. It is not
enough to seek the beauty of design. More precious still is the service we offer to a greater beauty:
people’s quality of life, their adaptation to the environment, encounter and mutual assistance. Here too,
we see how important it is that urban planning always take into consideration the views of those who
will live in these areas.


151.    There is also a need to protect those common areas, visual landmarks and urban landscapes
which increase our sense of belonging, of rootedness, of “feeling at home” within a city which includes
us and brings us together. It is important that the different areas of a city be well integrated and that
those who live there have a sense of the whole, rather than being confined to one neighbourhood and
failing to see the larger city as space which they share with others. Interventions which affect the urban
or rural landscape should take into account how various elements combine to form a whole which is
perceived by its inhabitants as a coherent and meaningful framework for their lives. Others will then
no longer be seen as strangers, but as part of a “we” which all of us are working to create. For this
same reason, in both urban and rural settings, it is helpful to set aside some places which can be
preserved more or less intact and unchanged.


152.    Lack of housing is a grave problem in many parts of the world, both in rural zones and in large
cities, since state budgets usually cover only a small part of the demand. Not only the poor, but many
other members of society as well, find it difficult to own a home. Having a home has much to do with
a sense of personal dignity and the growth of families. This is a major issue for human ecology. In
some places, where makeshift shanty towns have sprung up, this will mean developing those
neighbourhoods rather than razing them or displacing them. When the poor live in unsanitary slums or


117
   Some authors have emphasized the values frequently found, for example, in the villas, chabolas or favelas of Latin
America: cf. JUAN CARLOS SCANNONE, S.J., “La irrupción del pobre y la lógica de la gratuidad”, in JUAN CARLOS
SCANNONE and MARCELO PERINE (eds.), Irrupción del pobre y quehacer filosófico. Hacia una nueva racionalidad,
Buenos Aires, 1993, 225-230.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 105 of 213




in dangerous tenements, “in cases where it is necessary to relocate them, in order not to heap suffering
upon suffering, adequate information needs to be given beforehand, with choices of decent housing
offered, and the people directly involved must be part of the process”.118 At the same time, creativity
should be shown in integrating ramshackle neighbourhoods into a welcoming city: “How beautiful
those cities which overcome paralyzing mistrust, integrate those who are different and make this very
integration a new factor of development! How attractive are those cities which, even in their
architectural design, are full of spaces which connect, relate and favour the recognition of others!”119


153.   The quality of life in cities has much to do with systems of transport, which are often a source
of much suffering for those who use them. Many cars, used by one or more people, circulate in cities,
causing traffic congestion, raising the level of pollution, and consuming enormous quantities of non-
renewable energy. This, then, makes it necessary to build more roads and parking areas which spoil the
urban landscape. Many specialists agree on the need to give priority to public transportation. Yet
some measures needed will not prove easily acceptable to society unless substantial improvements are
made in the systems themselves, which in many cities force people to put up with undignified
conditions due to crowding, inconvenience, infrequent service and lack of safety.


154.   Respect for our dignity as human beings often jars with the chaotic realities of city life. Yet this
should not make us overlook the abandonment and neglect also experienced by some rural populations
which lack access to essential services and where some workers are reduced to conditions of servitude,
without rights or even the hope of a more dignified life.


155.   Human ecology also implies another profound reality: the relationship between human life and
the moral law, which is inscribed in our nature and is necessary for the creation of a more dignified
environment. Pope Benedict XVI spoke of an “ecology of man”, based on the fact that “man too has a
nature that he must respect and that he cannot manipulate at will”.120 It is enough to recognize that our
body itself establishes us in a direct relationship with the environment and with other living beings.
The acceptance of our bodies as God’s gift is vital for welcoming and accepting the entire world as a
gift from the Father and our common home, whereas thinking that we enjoy absolute power over our

118
    PONTIFICAL COUNCIL FOR JUSTICE AND PEACE, Compendium of the Social Doctrine of the Church, 482.
119
    Apostolic Exhortation Evangelii Gaudium (24 November 2013), 210: AAS 105 (2013), 1107.
120
    Address to the German Bundestag, Berlin (22 September 2011): AAS 103 (2011), 668.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 106 of 213




own bodies turns, often subtly, into thinking that we enjoy absolute power over creation. Learning to
accept our body, to care for it and to respect its fullest meaning, is an essential element of any genuine
human ecology. Also, valuing one’s own body in its femininity or masculinity is necessary if I am
going to be able to recognize myself in an encounter with someone who is different. In this way we
can joyfully accept the specific gifts of another man or woman, the work of God the creator, and find
mutual enrichment. It is not a healthy attitude which would seek “to cancel out sexual difference
because it no longer knows how to confront it”.121


IV.    THE PRINCIPLE OF THE COMMON GOOD


156.   Human ecology is inseparable from the notion of the common good, a central and unifying
principle of social ethics. The common good is “the sum of those conditions of social life which allow
social groups and their individual members relatively thorough and ready access to their own
fulfilment”.122


157.   Underlying the principle of the common good is respect for the human person as such, endowed
with basic and inalienable rights ordered to his or her integral development. It has also to do with the
overall welfare of society and the development of a variety of intermediate groups, in application of the
principle of subsidiarity. Outstanding among those groups is the family, as the basic cell of society.
Finally, the common good calls for social peace, the stability and security provided by a certain order
which cannot be achieved without particular concern for distributive justice; whenever this is violated,
violence always ensues. Society as a whole, and the state in particular, are obliged to defend and
promote the common good.


158.   In the present state of global society, where injustices abound and growing numbers of people
are deprived of basic human rights and considered expendable, the principle of the common good
immediately becomes, logically and inevitably, a summons to solidarity and a preferential option for
the poorest of our brothers and sisters. This option entails recognizing the implications of the universal
destination of the world’s goods, but, as I mentioned in the Apostolic Exhortation Evangelii

121
    Catechesis (15 April 2015): L’Osservatore Romano, 16 April 2015, p. 8.
122
    SECOND VATICAN ECUMENICAL COUNCIL, Pastoral Constitution on the Church in the Modern World Gaudium
et Spes, 26.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 107 of 213




Gaudium,123 it demands before all else an appreciation of the immense dignity of the poor in the light
of our deepest convictions as believers. We need only look around us to see that, today, this option is
in fact an ethical imperative essential for effectively attaining the common good.




123
      Cf. Nos. 186-201: AAS 105 (2013), 1098-1105.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 108 of 213




V.     JUSTICE BETWEEN THE GENERATIONS


159.   The notion of the common good also extends to future generations. The global economic crises
have clearly demonstrated the baneful effects of disregard for our common destiny, which perforce
includes those who come after us. We can no longer speak of sustainable development apart from
intergenerational solidarity. Once we start to think about the kind of world we are leaving to future
generations, we look at things differently; we realize that the world is a gift which we have freely
received and must share with others. Since the world has been given to us, we can no longer view
reality in a purely utilitarian way, in which efficiency and productivity are entirely geared to our
individual benefit. Intergenerational solidarity is not optional, but rather a basic question of justice,
since the world we have received also belongs to those who will follow us. The Portuguese bishops
have called upon us to acknowledge this obligation of justice: “The environment is part of a logic of
receptivity. It is on loan to each generation, which must then hand it on to the next”.124 An integral
ecology is marked by this broader vision.


160.   What kind of world do we want to leave to those who come after us, to children who are now
growing up? This question does not have to do with the environment alone and in isolation; the issue
cannot be approached piecemeal. When we ask ourselves what kind of world we want to leave behind,
we think in the first place of its general direction, its meaning and its values. Unless we struggle with
these deeper issues, I do not believe that our concern for ecology will produce significant results. But
if those issues are courageously faced, we are led inexorably to ask other pointed questions: What is
the purpose of our life in this world? Why are we here? What is the goal of our work and all our
efforts? What need does the earth have of us? It is no longer enough, then, simply to state that we
should be concerned for future generations. We need to see that what is at stake is our own dignity.
Leaving an inhabitable planet to future generations is, first and foremost, up to us. The issue is one
which dramatically affects us, for it has to do with the ultimate meaning of our earthly sojourn.


161.   Doomsday predictions can no longer be met with irony or disdain. We may well be leaving to
coming generations debris, desolation and filth. The pace of consumption, waste and environmental


124
    PORTUGUESE BISHOPS’ CONFERENCE, Pastoral Letter Responsabilidade solidária pelo bem comum (15
September 2003), 20.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 109 of 213




change has so stretched the planet’s capacity that our contemporary lifestyle, unsustainable as it is, can
only precipitate catastrophes, such as those which even now periodically occur in different areas of the
world. The effects of the present imbalance can only be reduced by our decisive action, here and now.
We need to reflect on our accountability before those who will have to endure their dire consequences.


162.       Our difficulty in taking this challenge seriously has much to do with an ethical and cultural
decline which has accompanied the deterioration of the environment.                   Men and women of our
postmodern world run the risk of rampant individualism, and many problems of society are connected
with today’s self-centred culture of instant gratification. We see this in the crisis of family and social
ties and the difficulties of recognizing the other. Parents can be prone to impulsive and wasteful
consumption, which then affects their children who find it increasingly difficult to acquire a home of
their own and to build a family. Furthermore, our inability to think seriously about future generations
is linked to our inability to broaden the scope of our present interests and to think about those who
remain excluded from development. Let us not only keep the poor of the future in mind, but also
consider today’s poor, whose life on this earth is brief and who cannot keep on waiting. Hence, “in
addition to a fairer sense of intergenerational solidarity there is also an urgent moral need for a renewed
sense of intragenerational solidarity”.125




125
      BENEDICT XVI, Message for the 2010 World Day of Peace, 8: AAS 102 (2010), 45.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 110 of 213




                                            CHAPTER FIVE

                                LINES OF APPROACH AND ACTION



163.   So far I have attempted to take stock of our present situation, pointing to the cracks in the planet
that we inhabit as well as to the profoundly human causes of environmental degradation. Although the
contemplation of this reality in itself has already shown the need for a change of direction and other
courses of action, now we shall try to outline the major paths of dialogue which help us to escape the
spiral of self-destruction which currently engulfs us.


I.     DIALOGUE ON THE ENVIRONMENT IN THE INTERNATIONAL COMMUNITY


164.   Beginning in the middle of the last century and overcoming many difficulties, there has been a
growing conviction that our planet is a homeland and that humanity is one people living in a common
home. An interdependent world not only makes us more conscious of the negative effects of certain
lifestyles and models of production and consumption which affect us all; more importantly, it motivates
us to ensure that solutions are proposed from a global perspective, and not simply to defend the
interests of a few countries. Interdependence obliges us to think of one world with a common plan.
Yet the same ingenuity which has brought about enormous technological progress has so far proved
incapable of finding effective ways of dealing with grave environmental and social problems
worldwide. A global consensus is essential for confronting the deeper problems, which cannot be
resolved by unilateral actions on the part of individual countries. Such a consensus could lead, for
example, to planning a sustainable and diversified agriculture, developing renewable and less polluting
forms of energy, encouraging a more efficient use of energy, promoting a better management of marine
and forest resources, and ensuring universal access to drinking water.


165.   We know that technology based on the use of highly polluting fossil fuels – especially coal, but
also oil and, to a lesser degree, gas – needs to be progressively and replaced without delay. Until
greater progress is made in developing widely accessible sources of renewable energy, it is legitimate
to choose the lesser of two evils or to find short-term solutions. But the international community has
still not reached adequate agreements about the responsibility for paying the costs of this energy
transition. In recent decades, environmental issues have given rise to considerable public debate and
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 111 of 213




have elicited a variety of committed and generous civic responses. Politics and business have been
slow to react in a way commensurate with the urgency of the challenges facing our world. Although
the post-industrial period may well be remembered as one of the most irresponsible in history,
nonetheless there is reason to hope that humanity at the dawn of the twenty-first century will be
remembered for having generously shouldered its grave responsibilities.


166.       Worldwide, the ecological movement has made significant advances, thanks also to the efforts
of many organizations of civil society. It is impossible here to mention them all, or to review the
history of their contributions. But thanks to their efforts, environmental questions have increasingly
found a place on public agendas and encouraged more farsighted approaches. This notwithstanding,
recent World Summits on the environment have failed to live up to expectations because, due to lack of
political will, they were unable to reach truly meaningful and effective global agreements on the
environment.


167.       The 1992 Earth Summit in Rio de Janeiro is worth mentioning. It proclaimed that “human
beings are at the centre of concerns for sustainable development”.126 Echoing the 1972 Stockholm
Declaration, it enshrined international cooperation to care for the ecosystem of the entire earth, the
obligation of those who cause pollution to assume its costs, and the duty to assess the environmental
impact of given projects and works. It set the goal of limiting greenhouse gas concentration in the
atmosphere in an effort to reverse the trend of global warming. It also drew up an agenda with an
action plan and a convention on biodiversity, and stated principles regarding forests. Although the
summit was a real step forward, and prophetic for its time, its accords have been poorly implemented,
due to the lack of suitable mechanisms for oversight, periodic review and penalties in case of non-
compliance. The principles which it proclaimed still await an efficient and flexible means of practical
implementation.


168.       Among positive experiences in this regard, we might mention, for example, the Basel
Convention on hazardous wastes, with its system of reporting, standards and controls. There is also the
binding Convention on international trade in endangered species of wild fauna and flora, which
includes on-site visits for verifying effective compliance. Thanks to the Vienna Convention for the

126
      Rio Declaration on the Environment and Development (14 June 1992), Principle 1.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 112 of 213




protection of the ozone layer and its implementation through the Montreal Protocol and amendments,
the problem of reducing that layer seems to have entered a phase of resolution.


169.   As far as the protection of biodiversity and issues related to desertification are concerned,
progress has been far less significant.      With regard to climate change, the advances have been
regrettably few. Reducing greenhouse gases requires honesty, courage and responsibility, above all on
the part of those countries which are more powerful and pollute the most. The Conference of the
United Nations on Sustainable Development, “Rio+20” (Rio de Janeiro 2012), issued a wide-ranging
but ineffectual outcome document. International negotiations cannot make significant progress due to
positions taken by countries which place their national interests above the global common good. Those
who will have to suffer the consequences of what we are trying to hide will not forget this failure of
conscience and responsibility. Even as this Encyclical was being prepared, the debate was intensifying.
We believers cannot fail to ask God for a positive outcome to the present discussions, so that future
generations will not have to suffer the effects of our ill-advised delays.


170.   Some strategies for lowering pollutant gas emissions call for the internationalization of
environmental costs, which would entail imposing on countries with fewer resources burdensome
commitments to reducing emissions comparable to those of the more industrialized countries.
Imposing such measures penalizes those countries most in need of development. A further injustice is
perpetrated under the guise of protecting the environment. As usual, the poor end up paying the price.
Furthermore, since the effects of climate change will be felt for much time to come, even if stringent
measures are taken now, some countries with scarce resources will require assistance in adapting to the
effects already produced, which affect their economies. In this regard, there is a need for common and
differentiated responsibilities. As the bishops of Bolivia have stated, “the countries which have
benefited from a high degree of industrialization, at the cost of enormous emissions of greenhouse
gases, have a greater responsibility for providing a solution to the problems they have caused”.127


171.   The strategy of buying and selling “carbon credits” can lead to a new form of speculation which
would not help reduce the emission of polluting gases worldwide. This system seems to provide a


127
   BOLIVIAN BISHOPS’ CONFERENCE, Pastoral Letter on the Environment and Human Development in Bolivia El
universo, don de Dios para la vida (March 2012), 86.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 113 of 213




quick and easy solution, under the guise of a certain commitment to the environment, but in no way
does it allow for the radical change which present circumstances require. Rather, it may simply
become an expedient which permits maintaining the excessive consumption of some countries and
sectors.


172.      For poor countries, the priorities must be eliminating extreme poverty and promoting the social
development of their people. At the same time, they need to acknowledge the scandalous level of
consumption in some privileged sectors of their population and to combat corruption more effectively.
They are likewise bound to develop less polluting forms of energy production, but to do so they require
the help of countries which have experienced great growth at the cost of the ongoing pollution of the
planet. Taking advantage of abundant solar energy will require the establishment of mechanisms and
subsidies which allow developing countries access to technology transfer, technical assistance and
financial resources, but in a way which respects their concrete situations, since “the compatibility of
[infrastructures] with the context for which they have been designed is not always adequately
assessed”.128 The costs of this would be comparatively low, given the risks of climate change. In any
event, these are primarily ethical decisions, rooted in solidarity between all peoples.


173.      Enforceable international agreements are urgently needed, since local authorities are not always
capable of effective intervention.         Relations between states must be respectful of each other’s
sovereignty, but must also lay down mutually agreed means of averting regional disasters which would
eventually affect everyone. Global regulatory norms are needed to impose obligations and prevent
unacceptable actions, for example, when powerful companies dump contaminated waste or offshore
polluting industries in other countires.


174.      Let us also mention the system of governance of the oceans.             International and regional
conventions do exist, but fragmentation and the lack of strict mechanisms of regulation, control and
penalization end up undermining these efforts.           The growing problem of marine waste and the
protection of the open seas represent particular challenges. What is needed, in effect, is an agreement
on systems of governance for the whole range of so-called “global commons”.



128
      PONTIFICAL COUNCIL FOR JUSTICE AND PEACE, Energy, Justice and Peace, IV, 1, Vatican City (2014), 53.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 114 of 213




175.       The same mindset which stands in the way of making radical decisions to reverse the trend of
global warming also stands in the way of achieving the goal of eliminating poverty.                  A more
responsible overall approach is needed to deal with both problems: the reduction of pollution and the
development of poorer countries and regions. The twenty-first century, while maintaining systems of
governance inherited from the past, is witnessing a weakening of the power of nation states, chiefly
because the economic and financial sectors, being transnational, tends to prevail over the political.
Given this situation, it is essential to devise stronger and more efficiently organized international
institutions, with functionaries who are appointed fairly by agreement among national governments,
and empowered to impose sanctions. As Benedict XVI has affirmed in continuity with the social
teaching of the Church: “To manage the global economy; to revive economies hit by the crisis; to avoid
any deterioration of the present crisis and the greater imbalances that would result; to bring about
integral and timely disarmament, food security and peace; to guarantee the protection of the
environment and to regulate migration: for all this, there is urgent need of a true world political
authority, as my predecessor Blessed John XXIII indicated some years ago”.129 Diplomacy also takes
on new importance in the work of developing international strategies which can anticipate serious
problems affecting us all.


II.        DIALOGUE FOR NEW NATIONAL AND LOCAL POLICIES


176.       There are not just winners and losers among countries, but within poorer countries themselves.
Hence different responsibilities need to be identified.              Questions related to the environment and
economic development can no longer be approached only from the standpoint of differences between
countries; they also call for greater attention to policies on the national and local levels.


177.       Given the real potential for a misuse of human abilities, individual states can no longer ignore
their responsibility for planning, coordination, oversight and enforcement within their respective
borders. How can a society plan and protect its future amid constantly developing technological
innovations? One authoritative source of oversight and coordination is the law, which lays down rules
for admissible conduct in the light of the common good. The limits which a healthy, mature and
sovereign society must impose are those related to foresight and security, regulatory norms, timely

129
      BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 67: AAS 101 (2009).
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 115 of 213




enforcement, the elimination of corruption, effective responses to undesired side-effects of production
processes, and appropriate intervention where potential or uncertain risks are involved. There is a
growing jurisprudence dealing with the reduction of pollution by business activities. But political and
institutional frameworks do not exist simply to avoid bad practice, but also to promote best practice, to
stimulate creativity in seeking new solutions and to encourage individual or group initiatives.


178.       A politics concerned with immediate results, supported by a consumerist sectors of the
population, is driven to produce short-term growth. In response to electoral interests, governments are
reluctant to upset the public with measures which could affect the level of consumption or create risks
for foreign investment.           The myopia of power politics delays the inclusion of a farsighted
environmental agenda within the overall agenda of governments. Thus we forget that “time is greater
than space”,130 that we are always more effective when we generate processes rather than holding on to
positions of power. True statecraft is manifest when, in difficult times, we uphold high principles and
think of the long-term common good. Political powers do not find it easy to assume this duty in the
work of nation-building.


179.       In some places, cooperatives have developed to exploit renewable sources of energy which
ensure local self-sufficiency and even the sale of surplus energy. This simple example shows that,
while the existing world order proves powerless to assume its responsibilities, local individuals and
groups can make a real difference. They are able to instil a greater sense of responsibility, a strong
sense of community, a readiness to protect others, a spirit of creativity and a deep love for the land.
They are also concerned about what they will eventually leave to their children and grandchildren.
These values are deeply rooted in indigenous peoples. Because the enforcement of laws is at times
inadequate due to corruption, public pressure has to be exerted in order to bring about decisive political
action. Society, through non-governmental organizations and intermediate groups, must put pressure
on governments to develop more rigorous regulations, procedures and controls. Unless citizens control
political power, national, regional and municipal, it will not be possible to control damage to the
environment. Local legislation can be more effective, too, if agreements exist between neighbouring
communities to support the same environmental policies.



130
      Apostolic Exhortation Evangelii Gaudium (24 November 2013), 222: AAS 105 (2013), 1111.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 116 of 213




180.   There are no uniform recipes, because each country or region has its own problems and
limitations. It is also true that political realism may call for transitional measures and technologies, so
long as these are accompanied by the gradual framing and acceptance of binding commitments. At the
same time, on the national and local levels, much still needs to be done, such as promoting ways of
conserving energy. This would include favouring forms of industrial production with maximum energy
efficiency and diminished use of raw materials, removing from the market products which are less
energy efficient or more polluting, improving transport systems, and encouraging the construction and
repair of buildings aimed at reducing their energy consumption and levels of pollution. Political
activity on the local level could also be directed to modifying consumption, developing an economy of
waste disposal and recycling, protecting certain species and planning a diversified agriculture and the
rotation of crops.    Agriculture in poorer regions can be improved through investment in rural
infrastructures, a better organization of local or national markets, systems of irrigation, and the
development of techniques of sustainable agriculture. New forms of cooperation and community
organization can be encouraged in order to defend the interests of small producers and preserve local
ecosystems from destruction. Truly, much can be done!


181.   Here, continuity is essential, because policies related to climate change and environmental
protection cannot be altered with every change of government.            Results take time and demand
immediate outlays which may not produce tangible effects within any one government’s term. That is
why, in the absence of pressure from the public and from civic institutions, political authorities will
always be reluctant to intervene, all the more when urgent needs must be met. To take up these
responsibilities and the costs they entail, politicians will inevitably clash with the mindset of short-term
gain and results which dominates present-day economics and politics. But if they are courageous, they
will attest to their God-given dignity and leave behind a testimony of selfless responsibility. A healthy
politics, capable of reforming and coordinating institutions, promoting best practices and overcoming
undue pressure and bureaucratic inertia, is sorely needed. It should be added, though, that even the best
mechanisms can break down when there are no worthy goals and values, or a genuine and profound
humanism to serve as the basis of a noble and generous society.


III.   DIALOGUE AND TRANSPARENCY IN DECISION-MAKING
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 117 of 213




182.      An assessment of the environmental impact of business ventures and projects demands
transparent political processes involving a free exchange of views. On the other hand, the forms of
corruption which conceal the actual environmental impact of a given project in exchange for favours
usually produce specious agreements which fail to inform adequately and to allow for full debate.


183.      Environmental impact assessment should not come after the drawing up of a business
proposition or the proposal of a particular policy, plan or programme. It should be part of the process
from the beginning, and be carried out in a way which is interdisciplinary, transparent and free of all
economic or political pressure. It should be linked to a study of working conditions and possible
effects on people’s physical and mental health, on the local economy and on public safety. Economic
returns can thus be forecast more realistically, taking into account potential scenarios and the eventual
need for further investment to correct possible undesired effects. A consensus should always be
reached between the different stakeholders, who can offer a variety of approaches, solutions and
alternatives. The local population should have a special place at the table; they are concerned about
their own future and that of their children, and can consider goals transcending immediate economic
interest. We need to stop thinking in terms of “interventions” to save the environment in favour of
policies developed and debated by all interested parties. The participation of the latter also entails
being fully informed about such projects and their different risks and possibilities; this includes not just
preliminary decisions but also various follow-up activities and continued monitoring. Honesty and
truth are needed in scientific and political discussions; these should not be limited to the issue of
whether or not a particular project is permitted by law.


184.      In the face of possible risks to the environment which may affect the common good now and in
the future, decisions must be made “based on a comparison of the risks and benefits foreseen for the
various possible alternatives”.131 This is especially the case when a project may lead to a greater use of
natural resources, higher levels of emission or discharge, an increase of refuse, or significant changes to
the landscape, the habitats of protected species or public spaces. Some projects, if insufficiently
studied, can profoundly affect the quality of life of an area due to very different factors such as
unforeseen noise pollution, the shrinking of visual horizons, the loss of cultural values, or the effects of



131
      PONTIFICAL COUNCIL FOR JUSTICE AND PEACE, Compendium of the Social Doctrine of the Church, 469.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 118 of 213




nuclear energy use. The culture of consumerism, which prioritizes short-term gain and private interest,
can make it easy to rubber-stamp authorizations or to conceal information.


185.       In any discussion about a proposed venture, a number of questions need to be asked in order to
discern whether or not it will contribute to genuine integral development. What will it accomplish?
Why? Where? When? How? For whom? What are the risks? What are the costs? Who will pay
those costs and how? In this discernment, some questions must have higher priority. For example, we
know that water is a scarce and indispensable resource and a fundamental right which conditions the
exercise of other human rights. This indisputable fact overrides any other assessment of environmental
impact on a region.


186.       The Rio Declaration of 1992 states that “where there are threats of serious or irreversible
damage, lack of full scientific certainty shall not be used as a pretext for postponing cost-effective
measures”132 which prevent environmental degradation. This precautionary principle makes it possible
to protect those who are most vulnerable and whose ability to defend their interests and to assemble
incontrovertible evidence is limited. If objective information suggests that serious and irreversible
damage may result, a project should be halted or modified, even in the absence of indisputable proof.
Here the burden of proof is effectively reversed, since in such cases objective and conclusive
demonstrations will have to be brought forward to demonstrate that the proposed activity will not cause
serious harm to the environment or to those who inhabit it.


187.       This does not mean being opposed to any technological innovations which can bring about an
improvement in the quality of life. But it does mean that profit cannot be the sole criterion to be taken
into account, and that, when significant new information comes to light, a reassessment must be made,
with the involvement of all interested parties. The outcome may be a decision not to proceed with a
given project, to modify it or to consider alternative proposals.


188.       There are certain environmental issues where it is not easy to achieve a broad consensus. Here I
would state once more that the Church does not presume to settle scientific questions or to replace



132
      Rio Declaration on the Environment and Development (14 June 1992), Principle 15.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 119 of 213




politics. But I am concerned to encourage an honest and open debate, so that particular interests or
ideologies will not prejudice the common good.


IV.    POLITICS AND ECONOMY IN DIALOGUE FOR HUMAN FULFILMENT


189.   Politics must not be subject to the economy, nor should the economy be subject to the dictates
of an efficiency-driven paradigm of technocracy. Today, in view of the common good, there is urgent
need for politics and economics to enter into a frank dialogue in the service of life, especially human
life. Saving banks at any cost, making the public pay the price, foregoing a firm commitment to
reviewing and reforming the entire system, only reaffirms the absolute power of a financial system, a
power which has no future and will only give rise to new crises after a slow, costly and only apparent
recovery. The financial crisis of 2007-08 provided an opportunity to develop a new economy, more
attentive to ethical principles, and new ways of regulating speculative financial practices and virtual
wealth. But the response to the crisis did not include rethinking the outdated criteria which continue to
rule the world. Production is not always rational, and is usually tied to economic variables which
assign a value to products which does not necessarily correspond to their real worth. This frequently
leads to an overproduction of some commodities, with unnecessary impact on the environment and
with negative results on regional economies.133 The financial bubble also tends to be a productive
bubble. The problem of the real economy is not confronted with vigour, yet it is the real economy
which makes possible diversification and improvement in production, helps companies to function
well, and enables small and medium businesses to develop and create employment.


190.   Here too, it should always be kept in mind that “environmental protection cannot be assured
solely on the basis of financial calculations of costs and benefits. The environment is one of those
goods that cannot be adequately safeguarded or promoted by market forces”.134 Once more, we need to
reject a magical conception of the market, which would suggest that problems can be solved simply by
an increase in the profits of companies or individuals. Is it realistic to hope that those who are obsessed
with maximizing profits will stop to reflect on the environmental damage which they will leave behind
for future generations? Where profits alone count, there can be no thinking about the rhythms of

133
    Cf. MEXICAN BISHOPS’ CONFERENCE, EPISCOPAL COMMISSION FOR PASTORAL AND SOCIAL
CONCERNS, Jesucristo, vida y esperanza de los indígenas e campesinos (14 January 2008).
134
    PONTIFICAL COUNCIL FOR JUSTICE AND PEACE, Compendium of the Social Doctrine of the Church, 470.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 120 of 213




nature, its phases of decay and regeneration, or the complexity of ecosystems which may be gravely
upset by human intervention. Moreover, biodiversity is considered at most a deposit of economic
resources available for exploitation, with no serious thought for the real value of things, their
significance for persons and cultures, or the concerns and needs of the poor.


191.   Whenever these questions are raised, some react by accusing others of irrationally attempting to
stand in the way of progress and human development. But we need to grow in the conviction that a
decrease in the pace of production and consumption can at times give rise to another form of progress
and development. Efforts to promote a sustainable use of natural resources are not a waste of money,
but rather an investment capable of providing other economic benefits in the medium term. If we look
at the larger picture, we can see that more diversified and innovative forms of production which impact
less on the environment can prove very profitable. It is a matter of openness to different possibilities
which do not involve stifling human creativity and its ideals of progress, but rather directing that
energy along new channels.


192.   For example, a path of productive development, which is more creative and better directed,
could correct the present disparity between excessive technological investment in consumption and
insufficient investment in resolving urgent problems facing the human family. It could generate
sensible and profitable ways of reusing, revamping and recycling, and it could also improve the energy
efficiency of cities. Productive diversification gives the fullest possibilities to human ingenuity to
create and innovate, while at the same time protecting the environment and creating more sources of
employment. Such creativity would be a worthy expression of our most noble human qualities, for we
would be striving intelligently, boldly and responsibly to promote a sustainable and equitable
development within the context of a broader concept of quality of life. On the other hand, to find ever
new ways of despoiling nature, purely for the sake of new consumer items and quick profit, would be,
in human terms, unworthy, superficial and less creative.


193.   In any event, if in some cases sustainable development were to involve new forms of growth, in
other cases, given the insatiable and irresponsible growth produced over many decades, we need also to
think of containing growth by setting some reasonable limits and even retracing our steps before it is
too late. We know how unsustainable is the behaviour of those who constantly consume and destroy,
while others are not yet able to live in a way worthy of their human dignity. That is why the time has
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 121 of 213




come to accept decreased growth in some parts of the world, in order to provide resources for other
places to experience healthy growth. Benedict XVI has said that “technologically advanced societies
must be prepared to encourage more sober lifestyles, while reducing their energy consumption and
improving its efficiency”.135


194.    For new models of progress to arise, there is a need to change “models of global
development”;136 this will entail a responsible reflection on “the meaning of the economy and its goals
with an eye to correcting its malfunctions and misapplications”.137 It is not enough to balance, in the
medium term, the protection of nature with financial gain, or the preservation of the environment with
progress.    Halfway measures simply delay the inevitable disaster.               Put simply, it is a matter of
redefining our notion of progress. A technological and economic development which does not leave in
its wake a better world and an integrally higher quality of life cannot be considered progress.
Frequently, in fact, people’s quality of life actually diminishes – by the deterioration of the
environment, the low quality of food or the depletion of resources – in the midst of economic growth.
In this context, talk of sustainable growth usually becomes a way of distracting attention and offering
excuses. It absorbs the language and values of ecology into the categories of finance and technocracy,
and the social and environmental responsibility of businesses often gets reduced to a series of
marketing and image-enhancing measures.


195.    The principle of the maximization of profits, frequently isolated from other considerations,
reflects a misunderstanding of the very nature of the economy. As long as production is increased,
little concern is shown about whether it is at the cost of future resources or the health of the
environment; as long as the clearing of a forest increases production, no one calculates the losses
entailed in the desertification of the land, the harm done to biodiversity or the increased pollution. In a
word, businesses profit by calculating and paying only a fraction of the costs involved. Yet only when
“the economic and social costs of using up shared environmental resources are recognized with
transparency and fully borne by those who incur them, not by other peoples or future generations”,138
can those actions be considered ethical.           Instrumental rationality, which provides a purely static


135
    Message for the 2010 World Day of Peace, 9: AAS 102 (2010), 46.
136
    Ibid.
137
    Ibid., 5: p. 43.
138
    BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 50: AAS 101 (2009), 686.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 122 of 213




analysis of realities in the service of present needs, is at work whether resources are allocated by the
market or by state central planning.


196.       What happens with politics? Let us keep in mind the principle of subsidiarity, which grants
freedom to develop the capabilities present at every level of society, while also demanding a greater
sense of responsibility for the common good from those who wield greater power. Today, it is the case
that some economic sectors exercise more power than states themselves. But economics without
politics cannot be justified, since this would make it impossible to favour other ways of handling the
various aspects of the present crisis. The mindset which leaves no room for sincere concern for the
environment is the same mindset which lacks concern for the inclusion of the most vulnerable members
of society. For “the current model, with its emphasis on success and self-reliance, does not appear to
favour an investment in efforts to help the slow, the weak or the less talented to find opportunities in
life”.139


197.       What is needed is a politics which is farsighted and capable of a new, integral and
interdisciplinary approach to handling the different aspects of the crisis. Often, politics itself is
responsible for the disrepute in which it is held, on account of corruption and the failure to enact sound
public policies. If in a given region the state does not carry out its responsibilities, some business
groups can come forward in the guise of benefactors, wield real power, and consider themselves
exempt from certain rules, to the point of tolerating different forms of organized crime, human
trafficking, the drug trade and violence, all of which then become very difficult to eradicate. If politics
shows itself incapable of breaking a perverse logic, and remains caught up in inconsequential
discussions, we will continue to avoid facing the big problems of humanity. A strategy for real change
calls for rethinking processes in their entirety, for it is not enough to include a few superficial
ecological considerations while failing to question the logic which underlies present-day culture. A
healthy politics needs to be able to take up this challenge.


198.       Politics and the economy tend to blame each other when it comes to poverty and the
environmental degredation. It is to be hoped that they can acknowledge their own mistakes and find
forms of interaction directed to the common good. While some are only concerned with financial gain,

139
      Apostolic Exortation Evangelii Gaudium (24 November 2013), 209: AAS 105 (2013), 1107.
           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 123 of 213




and others with holding on to or increasing their power, what we are left with are conflicts or spurious
agreements where the last thing either party is concerned about is caring for the environment and
protecting those who are most vulnerable. Here too, we see how true it is that “unity is greater than
conflict”.140


V.       RELIGIONS IN DIALOGUE WITH SCIENCE


199.     It cannot be maintained that empirical science provides a complete explanation of life, the
interplay of all creatures and the whole of reality. This would be to breech the limits imposed by its
own methodology. If we reason only within the confines of the latter, little room would be left for
aesthetic sensibility, poetry, or even reason’s ability to grasp the ultimate meaning and purpose of
things.141 I would add that “religious classics can prove meaningful in every age; they have an
enduring power to open new horizons… Is it reasonable and enlightened to dismiss certain writings
simply because they arose in the context of religious belief?”142 It would be quite simplistic to think
that ethical principles present themselves purely in the abstract, detached from any context. Nor does
the fact that they may be couched in religious language detract from their value in public debate. The
ethical principles capable of being apprehended by reason can always reappear in different guise and
find expression in a variety of languages, including religious language.


200.     Any technical solution which science claims to offer will be powerless to solve the serious
problems of our world if humanity loses its compass, if we lose sight of the great motivations which
make it possible for us to live in harmony, to make sacrifices and to treat others well. Believers
themselves must constantly feel challenged to live in a way consonant with their faith and not to
contradict it by their actions. They need to be encouraged to be ever open to God’s grace and to draw
constantly from their deepest convictions about love, justice and peace. If a mistaken understanding of

140
    Ibid., 228: AAS 105 (2013), 1113.
141
    Cf. Encyclical Letter Lumen Fidei (29 June 2013), 34: AAS 105 (2013), 577. “Nor is the light of faith, joined to the
truth of love, extraneous to the material world, for love is always lived out in body and spirit; the light of faith is an
incarnate light radiating from the luminous life of Jesus. It also illumines the material world, trusts its inherent order, and
knows that it calls us to an ever widening path of harmony and understanding. The gaze of science thus benefits from faith:
faith encourages the scientist to remain constantly open to reality in all its inexhaustible richness. Faith awakens the critical
sense by preventing research from being satisfied with its own formulae and helps it to realize that nature is always greater.
By stimulating wonder before the profound mystery of creation, faith broadens the horizons of reason to shed greater light
on the world which discloses itself to scientific investigation”.
142
    Apostolic Exhortation Evangelii Gaudium (24 November 2013), 256: AAS 105 (2013), 1123.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 124 of 213




our own principles has at times led us to justify mistreating nature, to exercise tyranny over creation, to
engage in war, injustice and acts of violence, we believers should acknowledge that by so doing we
were not faithful to the treasures of wisdom which we have been called to protect and preserve.
Cultural limitations in different eras often affected the perception of these ethical and spiritual
treasures, yet by constantly returning to their sources, religions will be better equipped to respond to
today’s needs.


201.        The majority of people living on our planet profess to be believers. This should spur religions
to dialogue among themselves for the sake of protecting nature, defending the poor, and building
networks of respect and fraternity. Dialogue among the various sciences is likewise needed, since each
can tend to become enclosed in its own language, while specialization leads to a certain isolation and
the absolutization of its own field of knowledge. This prevents us from confronting environmental
problems effectively. An open and respectful dialogue is also needed between the various ecological
movements, among which ideological conflicts are frequently encountered.              The gravity of the
ecological crisis demands that we all look to the common good, embarking on a path of dialogue which
demands patience, self-discipline and generosity, always keeping in mind that “realities are greater than
ideas”.143




143
      Ibid., 231: p. 1114.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 125 of 213




                                               CHAPTER SIX

                          ECOLOGICAL EDUCATION AND SPIRITUALITY



202.    Many things have to change course, but it is we human beings above all who need to change.
We lack an awareness of our common origin, of our mutual belonging, and of a future to be shared
with everyone. This awareness can then become the basis for new convictions, attitudes and forms of
life. A great cultural, spiritual and educational challenge stands before us, and it will demand that we
set out on the long path of renewal.


I.      TOWARDS A NEW LIFESTYLE


203.    Since the market tends to promote extreme consumerism in an effort to sell its products, people
can easily get caught up in a whirlwind of needless buying and spending. Compulsive consumerism is
one example of how the techno-economic paradigm affects individuals. Romano Guardini had already
foreseen this: “The gadgets and technics forced upon him by the patterns of machine production and of
abstract planning mass man accepts quite simply; they are the forms of life itself. To either a greater or
lesser degree mass man is convinced that his conformity is both reasonable and just”.144 That paradigm
leads people to believe that they are free as long as they have the supposed freedom to consume. But
those really free are the minority who wield economic and financial power. Amid this confusion,
postmodern humanity has not yet achieved a new self-awareness capable of offering guidance and
direction, and this lack of identity is a source of anxiety. We have too many means and only a few
insubstantial ends.


204.    The current global situation engenders a feeling of instability and uncertainty, which in turn
becomes “a seedbed for collective selfishness”.145 When people become self-centred and self-enclosed,
their greed increases. The emptier a person’s heart is, the more he or she needs things to buy, own and
consume. It becomes almost impossible to accept the limits imposed by reality. In this horizon, a
genuine sense of the common good also disappears. As these attitudes become more widespread,


144
    ROMANO GUARDINI, Das Ende der Neuzeit, 9th edition, Würzburg, 1965, 66-67 (English: The End of the Modern
World, Wilmington, 1998, 60).
145
    JOHN PAUL II, Message for the 1990 World Day of Peace, 1: AAS 82 (1990), 147.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 126 of 213




social norms are respected only to the extent that they do not clash with personal needs. So our
concern cannot be limited merely to the threat of extreme weather events, but must also extend to the
catastrophic consequences of social unrest. Obsession with a consumerist lifestyle, above all when few
people are capable of maintaining it, can only lead to violence and mutual destruction.


205.    Yet all is not lost. Human beings, while capable of the worst, are also capable of rising above
themselves, choosing again what is good, and making a new start, despite their mental and social
conditioning. We are able to take an honest look at ourselves, to acknowledge our deep dissatisfaction,
and to embark on new paths to authentic freedom. No system can completely suppress our openness to
what is good, true and beautiful, or our God-given ability to respond to his grace at work deep in our
hearts. I appeal to everyone throughout the world not to forget this dignity which is ours. No one has
the right to take it from us.


206.    A change in lifestyle could bring healthy pressure to bear on those who wield political,
economic and social power. This is what consumer movements accomplish by boycotting certain
products. They prove successful in changing the way businesses operate, forcing them to consider their
environmental footprint and their patterns of production. When social pressure affects their earnings,
businesses clearly have to find ways to produce differently. This shows us the great need for a sense of
social responsibility on the part of consumers. “Purchasing is always a moral – and not simply
economic – act”.146 Today, in a word, “the issue of environmental degradation challenges us to
examine our lifestyle”.147


207.    The Earth Charter asked us to leave behind a period of self-destruction and make a new start,
but we have not as yet developed a universal awareness needed to achieve this. Here, I would echo that
courageous challenge: “As never before in history, common destiny beckons us to seek a new
beginning… Let ours be a time remembered for the awakening of a new reverence for life, the firm
resolve to achieve sustainability, the quickening of the struggle for justice and peace, and the joyful
celebration of life”.148



146
    BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009), 66: AAS 101 (2009), 699.
147
    ID., Message for the 2010 World Day of Peace, 11: AAS 102 (2010), 48.
148
    Earth Charter, The Hague (29 June 2000).
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 127 of 213




208.   We are always capable of going out of ourselves towards the other. Unless we do this, other
creatures will not be recognized in their true worth; we are unconcerned about caring for things for the
sake of others; we fail to set limits on ourselves in order to avoid the suffering of others or the
deterioration of our surroundings. Disinterested concern for others, and the rejection of every form of
self-centeredness and self-absorption, are essential if we truly wish to care for our brothers and sisters
and for the natural environment. These attitudes also attune us to the moral imperative of assessing the
impact of our every action and personal decision on the world around us. If we can overcome
individualism, we will truly be able to develop an alternative lifestyle and bring about significant
changes in society.


II.    EDUCATING         FOR      THE     COVENANT         BETWEEN         HUMANITY         AND      THE
       ENVIRONMENT


209.   An awareness of the gravity of today’s cultural and ecological crisis must be translated into new
habits. Many people know that our current progress and the mere amassing of things and pleasures are
not enough to give meaning and joy to the human heart, yet they feel unable to give up what the market
sets before them. In those countries which should be making the greatest changes in consumer habits,
young people have a new ecological sensitivity and a generous spirit, and some of them are making
admirable efforts to protect the environment. At the same time, they have grown up in a milieu of
extreme consumerism and affluence which makes it difficult to develop other habits. We are faced
with an educational challenge.


210.   Environmental education has broadened its goals. Whereas in the beginning it was mainly
centred on scientific information, consciousness-raising and the prevention of environmental risks, it
tends now to include a critique of the “myths” of a modernity grounded in a utilitarian mindset
(individualism, unlimited progress, competition, consumerism, the market without rules). It seeks also
to restore the various levels of ecological equilibrium, establishing harmony within ourselves, with
others, with nature and other living creatures, and with God. Environmental education should facilitate
making that leap towards the transcendent which gives ecological ethics its deepest meaning. It needs
educators capable of developing an ethics of ecology, and helping people, through effective pedagogy,
to grow in solidarity, responsibility and compassionate care.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 128 of 213




211.       Yet this education, aimed at creating an “ecological citizenship”, is at times limited to providing
information, and fails to instil good habits. The existence of laws and regulations is insufficient in the
long run to curb bad conduct, even when effective means of enforcement are present. If the laws are to
bring about significant, long-lasting effects, the majority of the members of society must be adequately
motivated to accept them, and personally transformed to respond. Only by cultivating sound virtues
will people be able to make a selfless ecological commitment. A person who could afford to spend and
consume more but regularly uses less heating and wears warmer clothes, shows the kind of convictions
and attitudes which help to protect the environment. There is a nobility in the duty to care for creation
through little daily actions, and it is wonderful how education can bring about real changes in lifestyle.
Education in environmental responsibility can encourage ways of acting which directly and
significantly affect the world around us, such as avoiding the use of plastic and paper, reducing water
consumption, separating refuse, cooking only what can reasonably be consumed, showing care for
other living beings, using public transport or car-pooling, planting trees, turning off unnecessary lights,
or any number of other practices. All of these reflect a generous and worthy creativity which brings
out the best in human beings. Reusing something instead of immediately discarding it, when done for
the right reasons, can be an act of love which expresses our own dignity.


212.       We must not think that these efforts are not going to change the world. They benefit society,
often unbeknown to us, for they call forth a goodness which, albeit unseen, inevitably tends to spread.
Furthermore, such actions can restore our sense of self-esteem; they can enable us to live more fully
and to feel that life on earth is worthwhile.


213.       Ecological education can take place in a variety of settings: at school, in families, in the media,
in catechesis and elsewhere. Good education plants seeds when we are young, and these continue to
bear fruit throughout life. Here, though, I would stress the great importance of the family, which is
“the place in which life – the gift of God – can be properly welcomed and protected against the many
attacks to which it is exposed, and can develop in accordance with what constitutes authentic human
growth. In the face of the so-called culture of death, the family is the heart of the culture of life”.149 In
the family we first learn how to show love and respect for life; we are taught the proper use of things,
order and cleanliness, respect for the local eco-system and care for all creatures. In the family we

149
      JOHN PAUL II, Encyclical Letter Centesimus Annus (1 May 1991), 39: AAS 83 (1991), 842.
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 129 of 213




receive an integral education, which enables us to grow harmoniously in personal maturity. In the
family we learn to ask without demanding, to say “thank you” as an expression of genuine gratitude for
what we have been given, to control our aggressivity and greed, and to ask forgiveness when we have
caused harm. These simple gestures of heartfelt courtesy help to create a culture of shared life and
respect for our surroundings.


214.       Political institutions and various other social groups are also entrusted with helping to raise
people’s awareness. So too is the Church. All Christian communities have an important role to play in
ecological education. It is my hope that our seminaries and houses of formation will provide an
education in responsible simplicity of life, in grateful contemplation of God’s world, and in concern for
the needs of the poor and the protection of the environment. Because the stakes are so high, we need
institutions empowered to impose penalties for damage inflicted on the environment. But we also need
the personal qualities of self-control and willingness to learn from one another.


215.       In this regard, “the relationship between a good aesthetic education and the maintenance of a
healthy environment cannot be overlooked”.150 By learning to see and appreciate beauty, we learn to
reject self-interested pragmatism. If someone has not learned to stop and admire something beautiful,
we should not be surprised if he or she treats everything as an object to be used and abused without
scruple. If we want to bring about deep change, we need to realize that certain mindsets really do
influence our behaviour. Our efforts at education will be inadequate and ineffectual unless we strive to
promote a new way of thinking about human beings, life, society and our relationship with nature.
Otherwise, the paradigm of consumerism will continue to advance, with the help of the media and the
highly effective workings of the market.


III.       ECOLOGICAL CONVERSION


216.       The rich heritage of Christian spirituality, the fruit of twenty centuries of personal and
communal experience, has a beautiful contribution to make to the renewal of humanity. Here, I would
like to offer Christians a few suggestions for an ecological spirituality grounded in the convictions of
our faith, since the teachings of the Gospel have direct consequences for our way of thinking, feeling

150
      ID., Message for the 1990 World Day of Peace, 14: AAS 82 (1990), 155.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 130 of 213




and living. More than in ideas or concepts as such, I am interested in how such a spirituality can
motivate us to a more passionate concern for the protection of our world. A commitment this lofty
cannot be sustained by doctrine alone, without a spirituality capable of inspiring us, without an
“interior impulse which encourages, motivates, nourishes and gives meaning to our individual and
communal activity”.151       Admittedly, Christians have not always appropriated and developed the
spiritual treasures bestowed by God upon the Church, where the life of the spirit is not dissociated from
the body or from nature or from worldly realities, but lived in and with them, in communion with all
that surrounds us.


217.    “The external deserts in the world are growing, because the internal deserts have become so
vast”.152 For this reason, the ecological crisis is also a summons to profound interior conversion. It
must be said that some committed and prayerful Christians, with the excuse of realism and pragmatism,
tend to ridicule expressions of concern for the environment. Others are passive; they choose not to
change their habits and thus become inconsistent. So what they all need is an “ecological conversion”,
whereby the effects of their encounter with Jesus Christ become evident in their relationship with the
world around them. Living our vocation to be protectors of God’s handiwork is essential to a life of
virtue; it is not an optional or a secondary aspect of our Christian experience.


218.    In calling to mind the figure of Saint Francis of Assisi, we come to realize that a healthy
relationship with creation is one dimension of overall personal conversion, which entails the
recognition of our errors, sins, faults and failures, and leads to heartfelt repentance and desire to
change.     The Australian Bishops spoke of the importance of such conversion for achieving
reconciliation with creation: “To achieve such reconciliation, we must examine our lives and
acknowledge the ways in which we have harmed God’s creation through our actions and our failure to
act. We need to experience a conversion, or change of heart”.153


219.    Nevertheless, self-improvement on the part of individuals will not by itself remedy the
extremely complex situation facing our world today. Isolated individuals can lose their ability and
freedom to escape the utilitarian mindset, and end up prey to an unethical consumerism bereft of social

151
    Apostolic Exhortation Evangelii Gaudium (24 Nov 2013), 261: AAS 105 (2013), 1124.
152
    BENEDICT XVI, Homily for the Solemn Inauguration of the Petrine Ministry (24 April 2005): AAS 97 (2005), 710.
153
    AUSTRALIAN CATHOLIC BISHOPS CONFERENCE, A New Earth – The Environmental Challenge (2002).
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 131 of 213




or ecological awareness. Social problems must be addressed by community networks and not simply
by the sum of individual good deeds. This task “will make such tremendous demands of man that he
could never achieve it by individual initiative or even by the united effort of men bred in an
individualistic way. The work of dominating the world calls for a union of skills and a unity of
achievement that can only grow from quite a different attitude”.154 The ecological conversion needed
to bring about lasting change is also a community conversion.


220.       This conversion calls for a number of attitudes which together foster a spirit of generous care,
full of tenderness. First, it entails gratitude and gratuitousness, a recognition that the world is God’s
loving gift, and that we are called quietly to imitate his generosity in self-sacrifice and good works:
“Do not let your left hand know what your right hand is doing… and your Father who sees in secret
will reward you” (cf. Mt 6:3-4). It also entails a loving awareness that we are not disconnected from
the rest of creatures, but joined in a splendid universal communion. As believers, we do not look at the
world from without but from within, conscious of the bonds with which the Father has linked us with
all beings. By developing our individual, God-given capacities, an ecological conversion can inspire us
to greater creativity and enthusiasm in resolving the world’s problems and in offering ourselves to God
“as a living sacrifice, holy and acceptable” (Rom 12:1). We do not understand our superiority as a
reason for personal glory or irresponsibile dominion, but rather as a different capacity which, in its
turn, entails a serious responsibility stemming from our faith.


221.       Various convictions of our faith, developed at the beginning of this Encyclical can help us to
enrich the meaning of this conversion.           These include the awareness that each creature reflects
something of God and has a message to convey to us, and the security that Christ has taken unto
himself this material world and now, risen, is intimately present to each being, surrounding it with his
affection and penetrating it with his light. Then too, there is the recognition that God created the world,
writing into it an order and a dynamism that human beings have no right to ignore. We read in the
Gospel that Jesus says of the birds of the air that “not one of them is forgotten before God” (Lk 12:6).
How then can we possibly mistreat them or cause them harm? I ask all Christians to recognize and to
live fully this dimension of their conversion. May the power and the light of the grace we have
received also be evident in our relationship to other creatures and to the world around us. In this way,

154
      ROMANO GUARDINI, Das Ende der Neuzeit, 72 (The End of the Modern World¸ 65-66).
        Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 132 of 213




we will help nurture that sublime fraternity with all creation which Saint Francis of Assisi so radiantly
embodied.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 133 of 213




IV.    JOY AND PEACE


222.   Christian spirituality proposes an alternative understanding of the quality of life, and
encourages a prophetic and contemplative lifestyle, one capable of deep enjoyment free of the
obsession with consumption. We need to take up an ancient lesson, found in different religious
traditions and also in the Bible. It is the conviction that “less is more”. A constant flood of new
consumer goods can baffle the heart and prevent us from cherishing each thing and each moment. To
be serenely present to each reality, however small it may be, opens us to much greater horizons of
understanding and personal fulfilment. Christian spirituality proposes a growth marked by moderation
and the capacity to be happy with little. It is a return to that simplicity which allows us to stop and
appreciate the small things, to be grateful for the opportunities which life affords us, to be spiritually
detached from from what we possess, and not to succumb to sadness for what we lack. This implies
avoiding the dynamic of dominion and the mere accumulation of pleasures.


223.   Such sobriety, when lived freely and consciously, is liberating. It is not a lesser life or one lived
with less intensity. On the contrary, it is a way of living life to the full. In reality, those who enjoy
more and live better each moment are those who have given up dipping here and there, always on the
look-out for what they do not have. They experience what it means to appreciate each person and each
thing, learning familiarity with the simplest things and how to enjoy them. So they are able to shed
unsatisfied needs, reducing their obsessiveness and weariness. Even living on little, they can live a lot,
above all when they cultivate other pleasures and find satisfaction in fraternal encounters, in service, in
developing their gifts, in music and art, in contact with nature, in prayer. Happiness means knowing
how to limit some needs which only diminish us, and being open to the many different possibilities
which life can offer.


224.   Sobriety and humility did not enjoy high esteem in the last century. And yet, when there is a
general breakdown in the exercise of a certain virtue in personal and social life, it ends up causing a
number of imbalances, including environmental ones. That is why it is no longer enough to speak only
of the integrity of ecosystems. We have to dare to speak of the integrity of human life, of the need to
awaken and unify all the great values. Once we lose our humility, and become enthralled with the
possibility of limitless mastery over everything, we inevitably end up harming society and the
environment. It is not easy to promote this kind of healthy humility or happy sobriety when we
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 134 of 213




consider ourselves autonomous, when we exclude God from our lives or replace him with our own ego,
and think that our subjective feelings can define what is right and what is wrong.


225.       On the other hand, no one can cultivate a sober and satisfying life without being at peace with
him or herself. An adequate understanding of spirituality consists in filling out what we mean by
peace, which is much more than the absence of war. Interior peace is closely related to care for
ecology and for the common good because, lived out authentically, it is reflected in a balanced lifestyle
united with a capacity for wonder which takes us to a deeper understanding of life. Nature is filled
with words of love, but how can we listen to them amid constant noise, interminable and nerve-
wracking distractions, or the cult of appearances? Many people today sense a profound imbalance
which drives them to frenetic activity and makes them feel busy, in a constant hurry which in its turn
leads them to ride rough-shod over everything around them. This too affects how they treat the
environment. An integral ecology includes taking time to recover a serene harmony with creation,
reflecting on our lifestyle and our ideals, and contemplating the Creator who lives among us and
surrounds us, whose presence “must not be contrived but found, uncovered”.155


226.       We are speaking of an attitude of the heart, one which approaches life with serene attentiveness,
which is capable of being fully present to someone without thinking of what comes next, which accepts
each moment as a gift from God to be lived to the full. Jesus taught us this attitude when he invited us
to contemplate the lilies of the field and the birds of the air, or when, seeing the rich young man and
knowing his restlessness, “he looked at him with love” (Mk 10:21). He was completely present to
everyone and to everything, and in this way he showed us the way to overcome that unhealthy anxiety
which makes us superficial, aggressive and compulsive consumers.


227.       One expression of this attitude is when we stop and give thanks to God before and after meals.
I ask all believers to return to this beautiful and meaningful custom. That moment of blessing, however
brief, reminds us of our dependence on God for life; it strengthens our feeling of gratitude for the gifts
of creation; it acknowledges those who by their labours provide us with these goods; and it reaffirms
our solidarity with those in greatest need.



155
      Apostolic Exhortation Evangelii Gaudium (24 November 2013), 71: AAS 105 (2013), 1050.
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 135 of 213




V.         CIVIC AND POLITICAL LOVE


228.       Care for nature is part of a lifestyle which includes the capacity for living together and
communion. Jesus reminded us that we have God as our common Father and that this makes us
brothers and sisters. Fraternal love can only be gratuitous; it can never be a means of repaying others
for what they have done or will do for us. That is why it is possible to love our enemies. This same
gratuitousness inspires us to love and accept the wind, the sun and the clouds, even though we cannot
control them. In this sense, we can speak of a “universal brother- and sister-hood”.


229.       We must regain the conviction that we need one another, that we have a shared responsibility
for others and the world, and that being good and decent are worth it. We have had enough of
immorality and the mockery of ethics, goodness, faith and honesty. It is time to acknowledge that
lighthearted superficiality has done us no good. When the foundations of social life are corroded, what
ensues are battles over conflicting interests, new forms of violence and brutality, and obstacles to the
growth of a genuine culture of care for the environment.


230.       Saint Therese of Lisieux invites us to practise the little way of love, not to miss out on a kind
word, a smile or any small gesture which sows peace and friendship. An integral ecology is also made
up of simple daily gestures which break with the logic of violence, exploitation and selfishness. In the
end, a world of exacerbated consumption is at the same time a world which mistreats life in all its
forms.


231.       Love, overflowing with small gestures of mutual care, is also civic and political, and it makes
itself felt in every action that seeks to build a better world. Love for society and commitment to the
common good are outstanding expressions of a charity which affects not only relationships between
individuals but also “macro-relationships, social, economic and political ones”.156 That is why the
Church set before the world the ideal of a “civilization of love”.157 Social love is the key to authentic
development: “In order to make society more human, more worthy of the human person, love in social
life – political, economic and cultural – must be given renewed value, becoming the constant and


156
      BENEDICT XVI, Encyclical Letter Caritas in Veritate (29 June 2009) 2: AAS 101 (2009) 642.
157
      PAUL VI, Message for the 1977 World Day of Peace: AAS 68 (1976), 709.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 136 of 213




highest norm for all activity”.158 In this framework, along with the importance of little everyday
gestures, social love moves us to devise larger strategies to halt environmental degradation and to
encourage a “culture of care” which permeates all of society. When we feel that God is calling us to
intervene with others in these social dynamics, we should realize that this too is part of our spirituality,
which is an exercise of charity and, as such, matures and sanctifies us.


232.    Not everyone is called to engage directly in political life. Society is also enriched by a
countless array of organizations which work to promote the common good and to defend the
environment, whether natural or urban. Some, for example, show concern for a public place (a
building, a fountain, an abandoned monument, a landscape, a square), and strive to protect, restore,
improve or beautify it as something belonging to everyone.                       Around these community actions,
relationships develop or are recovered and a new social fabric emerges. Thus, a community can break
out of the indifference induced by consumerism. These actions cultivate a shared identity, with a story
which can be remembered and handed on. In this way, the world, and the quality of life of the poorest,
are cared for, with a sense of solidarity which is at the same time aware that we live in a common home
which God has entrusted to us. These community actions, when they express self-giving love, can also
become intense spiritual experiences.


VI.     SACRAMENTAL SIGNS AND THE CELEBRATION OF REST


233.    The universe unfolds in God, who fills it completely. Hence, there is a mystical meaning to be
found in a leaf, in a mountain trail, in a dewdrop, in a poor person’s face.159 The ideal is not only to
pass from the exterior to the interior to discover the action of God in the soul, but also to discover God
in all things. Saint Bonaventure teaches us that “contemplation deepens the more we feel the working
of God’s grace within our hearts, and the better we learn to encounter God in creatures outside
ourselves”.160

158
    PONTIFICAL COUNCIL FOR JUSTICE AND PEACE, Compendium of the Social Doctrine of the Church, 582.
159
     The spiritual writer ʿAli al-Khawas stresses from his own experience the need not to put too much distance between the
creatures of the world and the interior experience of God. As he puts it: “Prejudice should not have us criticize those who
seek ecstasy in music or poetry. There is a subtle mystery in each of the movements and sounds of this world. The initiate
will capture what is being said when the wind blows, the trees sway, water flows, flies buzz, doors creak, birds sing, or in
the sound of strings or flutes, the sighs of the sick, the groans of the afflicted...” (EVA DE VITRAY-MEYEROVITCH
[ed.], Anthologie du soufisme, Paris 1978, 200).
160
    In II Sent., 23, 2, 3.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 137 of 213




234.    Saint John of the Cross taught that all the goodness present in the realities and experiences of
this world “is present in God eminently and infinitely, or more properly, in each of these sublime
realities is God”.161 This is not because the finite things of this world are really divine, but because the
mystic experiences the intimate connection between God and all beings, and thus feels that “all things
are God”.162 Standing awestruck before a mountain, he or she cannot separate this experience from
God, and perceives that the interior awe being lived has to be entrusted to the Lord: “Mountains have
heights and they are plentiful, vast, beautiful, graceful, bright and fragrant. These mountains are what
my Beloved is to me. Lonely valleys are quiet, pleasant, cool, shady and flowing with fresh water; in
the variety of their groves and in the sweet song of the birds, they afford abundant recreation and
delight to the senses, and in their solitude and silence, they refresh us and give rest. These valleys are
what my Beloved is to me”.163


235.    The Sacraments are a privileged way in which nature is taken up by God to become a means of
mediating supernatural life. Through our worship of God, we are invited to embrace the world on a
different plane. Water, oil, fire and colours are taken up in all their symbolic power and incorporated
in our act of praise. The hand that blesses is an instrument of God’s love and a reflection of the
closeness of Jesus Christ, who came to accompany us on the journey of life. Water poured over the
body of a child in Baptism is a sign of new life. Encountering God does not mean fleeing from this
world or turning our back on nature. This is especially clear in the spirituality of the Christian East.
“Beauty, which in the East is one of the bestloved names expressing the divine harmony and the model
of humanity transfigured, appears everywhere: in the shape of a church, in the sounds, in the colours, in
the lights, in the scents”.164 For Christians, all the creatures of the material universe find their true
meaning in the incarnate Word, for the Son of God has incorporated in his person part of the material
world, planting in it a seed of definitive transformation. “Christianity does not reject matter. Rather,
bodiliness is considered in all its value in the liturgical act, whereby the human body is disclosed in its




161
    Cántico Espiritual, XIV, 5.
162
    Ibid.
163
    Ibid., XIV, 6-7.
164
    JOHN PAUL II, Apostolic Letter Orientale Lumen (2 May 1995), 11: AAS 87 (1995), 757.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 138 of 213




inner nature as a temple of the Holy Spirit and is united with the Lord Jesus, who himself took a body
for the world’s salvation”.165


236.    It is in the Eucharist that all that has been created finds its greatest exaltation. Grace, which
tends to manifest itself tangibly, found unsurpassable expression when God himself became man and
gave himself as food for his creatures. The Lord, in the culmination of the mystery of the Incarnation,
chose to reach our intimate depths through a fragment of matter. He comes not from above, but from
within, he comes that we might find him in this world of ours. In the Eucharist, fullness is already
achieved; it is the living centre of the universe, the overflowing core of love and of inexhaustible life.
Joined to the incarnate Son, present in the Eucharist, the whole cosmos gives thanks to God. Indeed
the Eucharist is itself an act of cosmic love: “Yes, cosmic! Because even when it is celebrated on the
humble altar of a country church, the Eucharist is always in some way celebrated on the altar of the
world”.166 The Eucharist joins heaven and earth; it embraces and penetrates all creation. The world
which came forth from God’s hands returns to him in blessed and undivided adoration: in the bread of
the Eucharist, “creation is projected towards divinization, towards the holy wedding feast, towards
unification with the Creator himself”.167 Thus, the Eucharist is also a source of light and motivation for
our concerns for the environment, directing us to be stewards of all creation.


237.    On Sunday, our participation in the Eucharist has special importance. Sunday, like the Jewish
Sabbath, is meant to be a day which heals our relationships, with God, with ourselves, with others and
with the world. Sunday is the day of the Resurrection, the “first day” of the new creation, whose first
fruits are the Lord’s risen humanity, the pledge of the final transfiguration of all created reality. It also
proclaims “man’s eternal rest in God”.168 In this way, Christian spirituality incorporates the value of
relaxation and festivity.     We tend to demean contemplative rest as something unproductive and
unnecessary, but this is to do away with the very thing which is most important about work: its
meaning. We are called to include in our work a dimension of receptivity and gratuity, which is quite
different from mere inactivity. Rather, it is another way of working, which forms part of our very
essence. It protects human action from becoming empty activism; it also prevents that unfettered greed


165
    Ibid.
166
    ID., Encyclical Letter Ecclesia de Eucharistia (17 April 2003), 8: AAS 95 (2003), 438.
167
    BENEDICT XVI, Homily for the Mass of Corpus Domini (15 June 2006): AAS 98 (2006), 513.
168
    Catechism of the Catholic Church, 2175.
          Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 139 of 213




and sense of isolation which make us seek personal gain to the detriment of all else. The law of weekly
rest forbade work on the seventh day, “so that your ox and your donkey may have rest, and the son of
your maidservant, and the stranger, may be refreshed” (Ex 23:12). Rest opens our eyes to the larger
picture and gives us renewed sensitivity to the rights of others. And so the day of rest, centred on the
Eucharist, sheds it light on the whole week, and motivates us to greater concern for nature and the poor.


VII.    THE TRINITY AND THE RELATIONSHIP BETWEEN CREATURES


238.    The Father is the ultimate source of everything, the loving and self-communicating foundation
of everything that exists. The Son, his reflection, through whom all things were created, united himself
to this earth when he was formed in the womb of Mary. The Spirit, infinite bond of love, is intimately
present at the very heart of the universe, inspiring and binging new pathways. The world was created
by the three Persons acting as a single divine principle, but each one of them performed this common
work in accordance with his own personal property. Consequently, “when we contemplate with
wonder the universe in all its grandeur and beauty, we must praise the whole Trinity”.169


239.    For Christians, believing in one God who is trinitarian communion, suggests that the Trinity has
left its mark on all creation. Saint Bonaventure went so far as to say that human beings, before sin,
were able to see how each creature “testifies that God is three”. The reflection of the Trinity was there
to be recognized in nature “when that book was open to man and our eyes had not yet become
darkened”.170      The Franciscan saint teaches us that each creature bears in itself a specifically
Trinitarian structure, so real that it could be readily contemplated if only the human gaze were not so
partial, dark and fragile. In this way, he points out to us the challenge of trying to read reality in a
Trinitarian key.


240.    The divine Persons are subsistent relations, and the world, created according to the divine
model, is a web of relationships. Creatures tend towards God, and in turn it is proper to every living
being to tend towards other things, so that throughout the universe we can find any number of constant
and secretly interwoven relationships.171 This leads us not only to marvel at the manifold connections

169
    JOHN PAUL II, Catechesis (2 August 2000), 4: Insegnamenti 23/2 (2000), 112.
170
    Quaest. Disp. de Myst. Trinitatis, 1, 2 concl.
171
    Cf. THOMAS AQUINAS, Summa Theologiae, I, q. 11, art. 3; q. 21, art. 1, ad 3; q. 47, art. 3.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 140 of 213




existing among creatures, but also to discover a key to our own fulfilment. The human person grows
more, matures more and is sanctified more to the extent that he or she enters into relationships, going
out from themselves to live in communion with God, with others and with all creatures. In this way,
they make their own that Trinitarian dynamism which God imprinted in them when they were created.
Everything is interconnected, and this invites us to develop a spirituality of that global solidarity which
flows from the mystery of the Trinity.


VIII.   QUEEN OF ALL CREATION


241.    Mary, the Mother who cared for Jesus, now cares with maternal affection and pain for this
wounded world. Just as her transfixed heart mourned the death of Jesus, so now she grieves for the
sufferings of the crucified poor and for the creatures of this world laid waste by human power.
Completely transfigured, she now lives with Jesus, and all creatures sing of her fairness. She is the
Woman, “clothed in the sun, with the moon under her feet, and on her head a crown of twelve stars”
(Rev 12:1). Carried up into heaven, she is the Mother and Queen of all creation. In her glorified body,
together with the Risen Christ, part of creation has reached the fullness of its beauty. She treasures the
entire life of Jesus in her heart (cf. Lk 2:19,51), and now understands the meaning of all things. Hence,
we can ask her to enable us to look at this world with eyes of wisdom.


242.    At her side in the Holy Family of Nazareth, stands the figure of Saint Joseph. Through his work
and generous presence, he cared for and defended Mary and Jesus, delivering them from the violence
of the unjust by bringing them to Egypt. The Gospel presents Joseph as a just man, hard-working and
strong. But he also shows great tenderness, which is not a mark of the weak but of those who are
genuinely strong, fully aware of reality and ready to love and serve in humility. That is why he was
proclaimed custodian of the universal Church. He too can teach us how to show care; he can inspire us
to work with generosity and tenderness in protecting this world which God has entrusted to us.


IX.     BEYOND THE SUN


243.    At the end, we will find ourselves face to face with the infinite beauty of God (cf. 1 Cor 13:12),
and be able to read with admiration and happiness the mystery of the universe, which with us will share
in unending plenitude.     Even now we are journeying towards the sabbath of eternity, the new
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 141 of 213




Jerusalem, towards our common home in heaven. Jesus says: “I make all things new” (Rev 21:5).
Eternal life will be a shared experience of awe, in which each creature, resplendently transfigured, will
take its rightful place and have something to give those poor men and women who will have been
liberated once and for all.


244.       In the meantime, we come together to take charge of this home which has been entrusted to us,
knowing that all the good which exists here will be taken up into the heavenly feast. In union with all
creatures, we journey through this land seeking God, for “if the world has a beginning and if it has been
created, we must enquire who gave it this beginning, and who was its Creator”.172 Let us sing as we
go. May our struggles and our concern for this planet never take away the joy of our hope.


245.       God, who calls us to generous comitment and to give him our all, offers us the light and the
strength needed to continue on our way. In the heart of this world, the Lord of life, who loves us so
much, is always present. He does not abandon us, he does not leave us alone, for he has united himself
definitively to our earth, and his love constantly impels us to find new ways forward. Praise be to him!


                                                     *****


246.       At the conclusion of this lengthy reflection which has been both joyful and troubling, I propose
that we offer two prayers. The first we can share with all who believe in a God who is the all-powerful
Creator, while in the other we Christians ask for inspiration to take up the commitment to creation set
before us by the Gospel of Jesus.


A prayer for our earth


All-powerful God, you are present in the whole universe
and in the smallest of your creatures.
You embrace with your tenderness all that exists.
Pour out upon us the power of your love,
that we may protect life and beauty.

172
      BASIL THE GREAT, Hom. in Hexaemeron, I, 2, 6: PG 29, 8.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 142 of 213




Fill us with peace, that we may live
as brothers and sisters, harming no one.
O God of the poor,
help us to rescue the abandoned and forgotten of this earth,
so precious in your eyes.
Bring healing to our lives,
that we may protect the world and not prey on it,
that we may sow beauty, not pollution and destruction.
Touch the hearts
of those who look only for gain
at the expense of the poor and the earth.
Teach us to discover the worth of each thing,
to be filled with awe and contemplation,
to recognize that we are profoundly united
with every creature
as we journey towards your infinite light.
We thank you for being with us each day.
Encourage us, we pray, in our struggle
for justice, love and peace.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 143 of 213




A Christian prayer in union with creation


Father, we praise you with all your creatures.
They came forth from your all-powerful hand;
they are yours, filled with your presence and your tender love.
Praise be to you!


Son of God, Jesus,
through you all things were made.
You were formed in the womb of Mary our Mother,
you became part of this earth,
and you gazed upon this world with human eyes.
Today you are alive in every creature
in your risen glory.
Praise be to you!


Holy Spirit, by your light
you guide this world towards the Father’s love
and accompany creation as it groans in travail.
You also dwell in our hearts
And you inspire us to do what is good.
Praise be to you!


Triune Lord, wondrous community of infinite love,
teach us to contemplate you
in the beauty of the universe,
for all things speak of you.
Awaken our praise and thankfulness
for every being that you have made.
Give us the grace to feel profundly joined
to everything that is.
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 144 of 213




God of love, show us our place in this world
as channels of your love
for all the creatures of this earth,
for not one of them is forgotten in your sight.
Enlighten those who possess power and money
that they may avoid the sin of indifference,
that they may love the common good, advance the weak,
and care for this world in which we live.
The poor and the earth are crying out.
O Lord, seize us with your power and light,
help us to protect all life,
to prepare for a better future,
for the coming of your Kingdom
of justice, peace, love and beauty.
Praise be to you!
Amen.




        Given in Rome at Saint Peter’s on 24 May, the Solemnity of Pentecost, in the year 2015, the
third of my Pontificate.
        Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 145 of 213




                                      TABLE OF CONTENTS

LAUDATO SI’, MI’ SIGNORE [1-2]
    Nothing in this world is indifferent to us [3-6]
    United by the same concern [7-9]
    Saint Francis of Assisi [10-12]
    My appeal [13-16]

CHAPTER ONE
WHAT IS HAPPENING TO OUR COMMON HOME [17-61]

I.     POLLUTION AND CLIMATE CHANGE [20-26]
       Pollution, refuse and the culture of waste [20-22]
       Climate as a common good [23-26]
II.    THE ISSUE OF WATER [27-31]
III.   LOSS OF BIODIVERSITY [32-42]
IV.    DECLINE IN THE QUALITY OF HUMAN LIFE
       AND THE BREAKDOWN OF SOCIETY [43-47]
V.     GLOBAL INEQUALITY [48-52]
VI.    WEAK RESPONSES [53-59]
VII.   A VARIETY OF OPINIONS [60-61]

CHAPTER TWO
THE GOSPEL OF CREATION [62-100]
I.   THE LIGHT OFFERED BY FAITH [63-64]
II.  THE WISDOM OF THE BIBLICAL ACCOUNTS [65-75]
III. THE MYSTERY OF THE UNIVERSE [76-83]
IV.  THE MESSAGE OF EACH CREATURE
     IN THE HARMONY OF CREATION [84-88]
V.   A UNIVERSAL COMMUNION [89-92]
VI.  THE COMMON DESTINATION OF GOODS [93-95]
VII. THE GAZE OF JESUS [96-100]

CHAPTER THREE

THE HUMAN ROOTS OF THE ECOLOGICAL CRISIS [101-136]
I.   TECHNOLOGY: CREATIVITY AND POWER [102-105]
II.  THE GLOBALIZATION OF THE TECHNOCRATIC PARADIGM [106-114]
III. THE CRISIS AND EFFECTS OF MODERN ANTHROPOCENTRISM [115-121]
     Practical relativism [122-123]
     The need to protect employment [124-129]
     New biological technologies [130-136]
         Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 146 of 213




CHAPTER FOUR
INTEGRAL ECOLOGY [137-162]

I.      ENVIRONMENTAL, ECONOMIC AND SOCIAL ECOLOGY [138-142]
II.     CULTURAL ECOLOGY [143-146]
III.    ECOLOGY OF DAILY LIFE [147-155]
IV.     THE PRINCIPLE OF THE COMMON GOOD [156-158]
V.      JUSTICE BETWEEN THE GENERATIONS [159-162]

CHAPTER FIVE
LINES OF APPROACH AND ACTION [163-201]

I.      DIALOGUE ON THE ENVIRONMENT
        IN THE INTERNATIONAL COMMUNITY [164-175]
II.     DIALOGUE FOR NEW NATIONAL AND LOCAL POLICIES [176-181]
III.    DIALOGUE AND TRANSPARENCY IN DECISION-MAKING [182-188]
IV.     POLITICS AND ECONOMY IN DIALOGUE FOR HUMAN FULFILMENT [189-198]
V.      RELIGIONS IN DIALOGUE WITH SCIENCE [199-201]

CHAPTER SIX
ECOLOGICAL EDUCATION AND SPIRITUALITY [202-246]

I.      TOWARDS A NEW LIFESTYLE [203-208]
II.     EDUCATING FOR THE COVENANT BETWEEN HUMANITY                    AND    THE
        ENVIRONMENT [209-215]
III.    ECOLOGICAL CONVERSION [216-221]
IV.     JOY AND PEACE [222-227]
V.      CIVIC AND POLITICAL LOVE [228-232]
VI.     SACRAMENTAL SIGNS AND THE CELEBRATION OF REST [233-237]
VII.    THE TRINITY AND RELATIONSHIPS BETWEEN CREATURES [238-240]
VIII.   QUEEN OF ALL CREATION [241-242]
IX.     BEYOND THE SUN [243-246]
              A prayer for our earth
              A Christian prayer in union with creation
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 147 of 213




            EXHIBIT D
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 148 of 213


                                                                                                                     Viewpoint

World Scientists’ Warning of a Climate Emergency

WILLIAM J. RIPPLE, CHRISTOPHER WOLF, THOMAS M. NEWSOME, PHOEBE BARNARD, WILLIAM R. MOOMAW,
AND 11,258 SCIENTIST SIGNATORIES FROM 153 COUNTRIES (LIST IN SUPPLEMENTAL FILE S1)




                                                                                                                                        Downloaded from https://academic.oup.com/bioscience/advance-article-abstract/doi/10.1093/biosci/biz088/5610806 by guest on 17 November 2019
S     cientists have a moral obligation
      to clearly warn humanity of any
catastrophic threat and to “tell it like
                                             as actual climatic impacts (figure 2).
                                             We use only relevant data sets that are
                                             clear, understandable, systematically
                                                                                             forest loss in Brazil’s Amazon has now
                                                                                             started to increase again (figure 1g).
                                                                                             Consumption of solar and wind energy
it is.” On the basis of this obligation      collected for at least the last 5 years,        has increased 373% per decade, but
and the graphical indicators ­presented      and updated at least annually.                  in 2018, it was still 28 times smaller
below, we declare, with more than                The climate crisis is closely linked to     than fossil fuel consumption (com-
11,000 scientist signatories from            excessive consumption of the wealthy            bined gas, coal, oil; figure 1h). As
around the world, clearly and unequiv-       lifestyle. The most affluent countries          of 2018, approximately 14.0% of
ocally that planet Earth is facing a         are mainly responsible for the his-             global GHG emissions were covered
climate emergency.                           torical GHG emissions and generally             by carbon pricing (figure 1m), but
   Exactly 40 years ago, scientists from     have the greatest per capita emissions          the global emissions-weighted aver-
50 nations met at the First World            (table S1). In the present article, we          age price per tonne of carbon dioxide
Climate Conference (in Geneva 1979)          show general patterns, mostly at the            was only around US$15.25 (figure 1n).
and agreed that alarming trends for          global scale, because there are many            A much higher carbon fee price is
climate change made it urgently neces-       climate efforts that involve individ-           needed (IPCC 2018, section 2.5.2.1).
sary to act. Since then, similar alarms      ual regions and countries. Our vital            Annual fossil fuel subsidies to energy
have been made through the 1992 Rio          signs are designed to be useful to              companies have been fluctuating, and
Summit, the 1997 Kyoto Protocol, and         the public, policymakers, the busi-             because of a recent spike, they were
the 2015 Paris Agreement, as well as         ness community, and those working               greater than US$400 billion in 2018
scores of other global assemblies and        to implement the Paris climate agree-           (figure 1o).
scientists’ explicit warnings of insuf-      ment, the United Nations’ Sustainable              Especially disturbing are concur-
ficient progress (Ripple et al. 2017). Yet   Development Goals, and the Aichi                rent trends in the vital signs of cli-
greenhouse gas (GHG) emissions are           Biodiversity Targets.                           matic impacts (figure 2, supplemental
still rapidly rising, with increasingly          Profoundly troubling signs from             file S2). Three abundant atmospheric
damaging effects on the Earth’s cli-         human activities include sustained              GHGs (CO2, methane, and nitrous
mate. An immense increase of scale in        increases in both human and rumi-               oxide) continue to increase (see
endeavors to conserve our biosphere is       nant livestock populations, per capita          figure S1 for ominous 2019 spike in
needed to avoid untold suffering due         meat production, world gross domes-             CO2), as does global surface tempera-
to the climate crisis (IPCC 2018).           tic product, global tree cover loss,            ture (figure 2a–2d). Globally, ice has
   Most public discussions on climate        fossil fuel consumption, the number             been rapidly disappearing, evidenced
change are based on global surface           of air passengers carried, carbon diox-         by declining trends in minimum sum-
temperature only, an inadequate mea-         ide (CO2) emissions, and per capita             mer Arctic sea ice, Greenland and
sure to capture the breadth of human         CO2 emissions since 2000 (figure 1,             Antarctic ice sheets, and glacier thick-
activities and the real dangers stem-        supplemental file S2). Encouraging
                                             ­                                               ness worldwide (figure 2e–2h). Ocean
ming from a warming planet (Briggs           signs include decreases in global fer-          heat content, ocean acidity, sea level,
et al. 2015). Policymakers and the           tility (birth) rates (figure 1b), decel-        area burned in the United States,
public now urgently need access to a         erated forest loss in the Brazilian             and extreme weather and associated
set of indicators that convey the effects    Amazon (figure 1g), increases in the            damage costs have all been trending
of human activities on GHG emis-             consumption of solar and wind power             upward (figure 2i–2n). Climate change
sions and the consequent impacts on          (figure 1h), institutional fossil fuel          is predicted to greatly affect marine,
climate, our environment, and society.       divestment of more than US$7 tril-              freshwater, and terrestrial life, from
Building on prior work (see supple-          lion (figure 1j), and the proportion            plankton and corals to fishes and for-
mental file S2), we present a suite of       of GHG emissions covered by car-                ests (IPCC 2018, 2019). These issues
graphical vital signs of climate change      bon pricing (figure 1m). However, the           highlight the urgent need for action.
over the last 40 years for human activi-     decline in human fertility rates has               Despite 40 years of global climate
ties that can affect GHG emissions and       substantially slowed during the last            negotiations, with few exceptions, we
change the climate (figure 1), as well       20 years (figure 1b), and the pace of           have generally conducted business


https://academic.oup.com/bioscience                                                        XXXX XXXX / Vol. XX No. X • BioScience 1
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 149 of 213


Viewpoint




Figure 1. Change in global human activities from 1979 to the present. These indicators are linked at least in part to                  Downloaded from https://academic.oup.com/bioscience/advance-article-abstract/doi/10.1093/biosci/biz088/5610806 by guest on 17 November 2019
climate change. In panel (f), annual tree cover loss may be for any reason (e.g., wildfire, harvest within tree plantations,
or conversion of forests to agricultural land). Forest gain is not involved in the calculation of tree cover loss. In panel (h),
hydroelectricity and nuclear energy are shown in figure S2. The rates shown in panels are the percentage changes per
decade across the entire range of the time series. The annual data are shown using gray points. The black lines are local
regression smooth trend lines. Abbreviation: Gt oe per year, gigatonnes of oil equivalent per year. Sources and additional
details about each variable are provided in supplemental file S2, including table S2.


as usual and have largely failed to          more severe than anticipated, threat-        reinforcing feedbacks (atmospheric,
address this predicament (figure 1).         ening natural ecosystems and the fate        marine, and terrestrial) that could lead
The climate crisis has arrived and is        of humanity (IPCC 2019). Especially          to a catastrophic “hothouse Earth,”
accelerating faster than most scientists     worrisome are potential irreversible         well beyond the control of humans
expected (figure 2, IPCC 2018). It is        climate tipping points and nature’s          (Steffen et al. 2018). These climate

2 BioScience • XXXX XXXX / Vol. XX No. X                                                         https://academic.oup.com/bioscience
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 150 of 213


                                                                                                                    Viewpoint




                                                                                                                                     Downloaded from https://academic.oup.com/bioscience/advance-article-abstract/doi/10.1093/biosci/biz088/5610806 by guest on 17 November 2019
Figure 2. Climatic response time series from 1979 to the present. The rates shown in the panels are the decadal change
rates for the entire ranges of the time series. These rates are in percentage terms, except for the interval variables (d, f, g,
h, i, k), where additive changes are reported instead. For ocean acidity (pH), the percentage rate is based on the change
in hydrogen ion activity, aH+ (where lower pH values represent greater acidity). The annual data are shown using gray
points. The black lines are local regression smooth trend lines. Sources and additional details about each variable are
provided in supplemental file S2, including table S3.


chain reactions could cause significant      improve the vital signs summarized           O’Neill 2018); therefore, we need bold
disruptions to ecosystems, society, and      by our graphs. Economic and popu-            and drastic transformations regarding
economies, potentially making large          lation growth are among the most             economic and population policies. We
areas of Earth uninhabitable.                important drivers of increases in CO2        suggest six critical and interrelated
   To secure a sustainable future, we        emissions from fossil fuel combustion        steps (in no particular order) that gov-
must change how we live, in ways that        (Pachauri et al. 2014, Bongaarts and         ernments, businesses, and the rest of

https://academic.oup.com/bioscience                                                     XXXX XXXX / Vol. XX No. X • BioScience 3
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 151 of 213


Viewpoint

humanity can take to lessen the worst      We need to quickly curtail habitat          population must be stabilized—and,
effects of climate change. These are       and biodiversity loss (figure 1f–1g),       ideally, gradually reduced—within a
important steps but are not the only       protecting the remaining primary and        framework that ensures social integrity.
actions needed or possible (Pachauri       intact forests, especially those with       There are proven and effective policies
et al. 2014, IPCC 2018, 2019).             high carbon stores and other forests        that strengthen human rights while
                                           with the capacity to rapidly sequester      lowering fertility rates and lessening
Energy                                     carbon (proforestation), while increas-     the impacts of population growth on




                                                                                                                                   Downloaded from https://academic.oup.com/bioscience/advance-article-abstract/doi/10.1093/biosci/biz088/5610806 by guest on 17 November 2019
The world must quickly implement           ing reforestation and afforestation         GHG emissions and biodiversity loss.
massive energy efficiency and conser-      where appropriate at enormous scales.       These policies make family-planning
vation practices and must replace fos-     Although available land may be limit-       services available to all people, remove
sil fuels with low-carbon renewables       ing in places, up to a third of emissions   barriers to their access and achieve
(figure 1h) and other cleaner sources      reductions needed by 2030 for the           full gender equity, including primary
of energy if safe for people and the       Paris agreement (less than 2°C) could       and secondary education as a global
environment (figure S2). We should         be obtained with these natural climate      norm for all, especially girls and young
leave remaining stocks of fossil fuels     solutions (Griscom et al. 2017).            women (Bongaarts and O’Neill 2018).
in the ground (see the timelines in
IPCC 2018) and should carefully pur-       Food                                        Conclusions
sue effective negative emissions using     Eating mostly plant-based foods while       Mitigating and adapting to climate
technology such as carbon extraction       reducing the global consumption of ani-     change while honoring the diversity
from the source and capture from           mal products (figure 1c–d), especially      of humans entails major transforma-
the air and especially by enhancing        ruminant livestock (Ripple et al. 2014),    tions in the ways our global society
natural systems (see “Nature” section).    can improve human health and signifi-       functions and interacts with natural
Wealthier countries need to support        cantly lower GHG emissions (including       ecosystems. We are encouraged by a
poorer nations in transitioning away       methane in the “Short-lived pollutants”     recent surge of concern. Governmental
from fossil fuels. We must swiftly elim-   step). Moreover, this will free up crop-    bodies are making climate emergency
inate subsidies for fossil fuels (figure   lands for growing much-needed human         declarations. Schoolchildren are strik-
1o) and use effective and fair policies    plant food instead of livestock feed,       ing. Ecocide lawsuits are proceeding
for steadily escalating carbon prices to   while releasing some grazing land to        in the courts. Grassroots citizen move-
restrain their use.                        support natural climate solutions (see      ments are demanding change, and
                                           “Nature” section). Cropping practices       many countries, states and provinces,
Short-lived pollutants                     such as minimum tillage that increase       cities, and businesses are responding.
We need to promptly reduce the emis-       soil carbon are vitally important. We          As the Alliance of World Scientists,
sions of short-lived climate pollutants,   need to drastically reduce the enormous     we stand ready to assist decision-mak-
including methane (figure 2b), black       amount of food waste around the world.      ers in a just transition to a sustainable
carbon (soot), and hydrofluorocar-                                                     and equitable future. We urge wide-
bons (HFCs). Doing this could slow         Economy                                     spread use of vital signs, which will
climate feedback loops and poten-          Excessive extraction of materials and       better allow policymakers, the pri-
tially reduce the short-term warming       overexploitation of ecosystems, driven      vate sector, and the public to under-
trend by more than 50% over the next       by economic growth, must be quickly         stand the magnitude of this crisis,
few decades while saving millions of       curtailed to maintain long-term sus-        track progress, and realign priorities
lives and increasing crop yields due to    tainability of the biosphere. We need       for alleviating climate change. The
reduced air pollution (Shindell et al.     a carbon-free economy that explic-          good news is that such transforma-
2017). The 2016 Kigali amendment to        itly addresses human dependence on          tive change, with social and economic
phase down HFCs is welcomed.               the biosphere and policies that guide       justice for all, promises far greater
                                           economic decisions accordingly. Our         human well-being than does business
Nature                                     goals need to shift from GDP growth         as usual. We believe that the prospects
We must protect and restore Earth’s        and the pursuit of affluence toward         will be greatest if decision-makers and
ecosystems. Phytoplankton, coral reefs,    sustaining ecosystems and improving         all of humanity promptly respond to
forests, savannas, grasslands, wetlands,   human well-being by prioritizing basic      this warning and declaration of a cli-
peatlands, soils, mangroves, and sea       needs and reducing inequality.              mate emergency and act to sustain life
grasses contribute greatly to sequestra-                                               on planet Earth, our only home.
tion of atmospheric CO2. Marine and        Population
terrestrial plants, animals, and micro-    Still increasing by roughly 80 million      Contributing reviewers
organisms play significant roles in car-   people per year, or more than 200,000       Franz Baumann, Ferdinando Boero,
bon and nutrient cycling and storage.      per day (figure 1a–b), the world            Doug Boucher, Stephen Briggs, Peter



4 BioScience • XXXX XXXX / Vol. XX No. X                                                     https://academic.oup.com/bioscience
            Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 152 of 213


                                                                                                                                  Viewpoint

Carter, Rick Cavicchioli, Milton Cole,     References cited                                           of the National Academy of Sciences 115:
Eileen Crist, Dominick A. DellaSala,       Briggs S, Kennel CF, Victor DG. 2015. Planetary            8252–8259.
                                               vital signs. Nature Climate Change 5: 969.
Paul Ehrlich, Iñaki Garcia-De-Cortazar,                                                              William J. Ripple (bill.ripple@oregonstate.edu)
                                           Bongaarts J, O’Neill BC. 2018. Global warming
Daniel Gilfillan, Alison Green, Tom            policy: Is population left out in the cold?
                                                                                                           and Christopher Wolf (christopher.wolf@
Green, Jillian Gregg, Paul Grogan, John                                                                      oregonstate.edu) are affiliated with the
                                               Science 361: 650–652.
                                                                                                      Department of Forest Ecosystems and Society
Guillebaud, John Harte, Nick Houtman,      Griscom BW, et al. 2017. Natural climate solu-
                                                                                                        at Oregon State University, in Corvallis and
Charles Kennel, Christopher Martius,           tions. Proceedings of the National Academy
                                                                                                       contributed equally to the work. Thomas M.




                                                                                                                                                         Downloaded from https://academic.oup.com/bioscience/advance-article-abstract/doi/10.1093/biosci/biz088/5610806 by guest on 17 November 2019
                                               of Sciences 114: 11645–11650.
Frederico Mestre, Jennie Miller, David                                                                 Newsome is affiliated with the School of Life
                                           [IPCC] Intergovernmental Panel on Climate
Pengelley, Chris Rapley, Klaus Rohde,          Change. 2018. Global Warming of 1.5°C: An
                                                                                                     and Environmental Sciences at The University
Phil Sollins, Sabrina Speich, David                                                                         of Sydney, in Sydney, New South Wales,
                                               IPCC Special Report. IPCC.
                                                                                                    Australia. Phoebe Barnard is affiliated with the
Victor, Henrik Wahren, and Roger           [IPCC] Intergovernmental Panel on Climate
                                                                                                       Conservation Biology Institute, in Corvallis,
Worthington.                                   Change. 2019. Climate Change and Land. IPCC.
                                                                                                         Oregon, and with the African Climate and
                                           Pachauri RK, et al. 2014. Climate Change 2014:
                                                                                                   Development Initiative, at the University of Cape
                                               Synthesis Report. Intergovernmental Panel
Funding                                        on Climate Change.
                                                                                                    Town, in Cape Town, South Africa. William R.
The Worthy Garden Club furnished                                                                    Moomaw is affiliated with The Fletcher School
                                           Ripple WJ, Smith P, Haberl H, Montzka SA,
                                                                                                    and the Global Development and Environment
partial funding for this project.              McAlpine C, Boucher DH. 2014. Ruminants,
                                                                                                           Institute, at Tufts University, in Medford,
                                               climate change, and climate policy. Nature
                                                                                                                                       Massachusetts.
                                               Climate Change 4: 2–5.
Project website
                                           Ripple WJ, Wolf C, Newsome TM, Galetti M,
To view the Alliance of World                  Alamgir M, Crist E, Mahmoud MI, Laurance
Scientists website or to sign this arti-       WF. 2017. World scientists’ warning to human-
cle, go to https://scientistswarning.          ity: A second notice. BioScience 67: 1026–1028.
forestry.­oregonstate.edu.                 Shindell D, Borgford-Parnell N, Brauer M, Haines
                                               A, Kuylenstierna J, Leonard S, Ramanathan
                                               V, Ravishankara A, Amann M, Srivastava L.
Supplemental material
                                               2017. A climate policy pathway for near- and
Supplemental data are available at             long-term benefits. Science 356: 493–494.
BIOSCI online. A list of the signatories   Steffen W, et al. 2018. Trajectories of the Earth
appears in supplemental file S1.               System in the Anthropocene. Proceedings             doi:10.1093/biosci/biz088




https://academic.oup.com/bioscience                                                              XXXX XXXX / Vol. XX No. X • BioScience 5
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 153 of 213




            EXHIBIT E
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 154 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 155 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 156 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 157 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 158 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 159 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 160 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 161 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 162 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 163 of 213




            EXHIBIT F
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 164 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 165 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 166 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 167 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 168 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 169 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 170 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 171 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 172 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 173 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 174 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 175 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 176 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 177 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 178 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 179 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 180 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 181 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 182 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 183 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 184 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 185 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 186 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 187 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 188 of 213




            EXHIBIT G
                           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 189 of 213




“The Atlantic Sunrise pipeline,” https://stateimpact.npr.org/pennsylvania/tag/atlantic‐sunrise‐pipeline/ (accessed Oct. 14, 2020)
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 190 of 213




            EXHIBIT H
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 191 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 192 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 193 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 194 of 213




             EXHIBIT I
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 195 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 196 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 197 of 213




             EXHIBIT J
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 198 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 199 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 200 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 201 of 213
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 202 of 213




            EXHIBIT K
                           Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 203 of 213




       The Adorers of the Blood of Christ set out to
          establish a presence in Columbia on
                     March 25, 1925.




“The work we do is God’s. In the face of tribulations,
 anxieties and misfortunes place all in the hands of
        the Lord and you will see miracles.”
                St. Maria DeMattias
                               Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 204 of 213



Thank you for praying with us…


Bring about that beautiful order of things…
Our foundress Saint Maria De Mattias has a quote that
encourages us to remain dedicated to “bringing about that              Palm Sunday
                                                                       Service
beautiful order of things.”
In our ministries, our community life, and our common
spirituality, we strive to be compassionate presence, making
God’s love known to all.
Most recently, this ministry of presence has called us to
                                                                       March 25, 2018
exercise our religious liberties in defense of this land.

Our spirituality compels us to protect the vulnerable. This
includes the land the people, the water and the air; all who
will suffer from having the Atlantic Sunrise Pipeline in their
backyard. Please pray for and work with us in “bringing
about that beautiful order.”



To learn more:
Adorers of the Blood of Christ
www.adorers.org
                                                                       ADORERS OF THE BLOOD OF CHRIST
 4233 Sulphur Ave.                                                                        U. S. Region
 St Louis, MO 63109
                               Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 205 of 213



Welcome                                                                Reflection
Opening Prayer                                                         Procession: Were You There?
Blessing of Palms
Scripture Reading: Mark 11:1-10
When they were approaching Jerusalem at Bethpage and
Bethany near the Mount of Olives, he sent two of his
disciples and said to them, "Go into the village ahead of you,
and immediately as you entering it, you will find tied there a
colt that has never been ridden; untie it and bring it here. If
anyone says to you, ‘Why are you doing this?' just say this,
'The Lord needs it and will send it back here immediately.'"
They went away and found a colt tied near a door, outside in
the street. As they were untying it, some of the bystanders
said to them, "What are you doing, untying the colt?" They
told them what Jesus had had said; and they allowed them
to take it. Then they brought the colt to Jesus and threw
their cloaks on it; and he sat on it. Many people spread their
cloaks on the road, and others spread leafy branches that
they had cut from the fields. Then those who went ahead
and those where followed were shouting,                                Dedication of the Cross and Labyrinth
                           “Hosanna!
    Blessed is the one who comes in the name of the Lord!
                Blessed is the coming kingdom
                     Hosanna in the highest!




1                                                                                                              2
                             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 206 of 213



                                                                     Leader: Station 2: Jesus Takes Up the Cross

                                                                     L: We adore you, O Christ, and we praise you,
            The Way of the Cross for Creation                        A: For by your holy cross, you have redeemed the world.

Leader: L                                                            L: Jesus, the weight of the cross matches the heaviness of
All: A                                                               your heart as you pick up your cross and begin your journey
                                                                     toward death. Despite your innocence, you are being
L: Station 1: Jesus is Condemned to Death                            mistreated and abused. Any recourse within the system
                                                                     has been exhausted. It looks like the powerful have gotten
L: We adore you, O Christ, and we praise you.                        their way.
A: For by your holy cross you have redeemed the world.
                                                                     Our hearts are heavy when we see what is happening to our
L L: Jesus, you are unjustly condemned to death by Roman             land. To be forced to have a fossil fuel pipeline on the very
authority. You are innocent, but that doesn’t seem to                land we hold sacred makes no sense. This land has been
matter. Those who could put a stop to this travesty are              used to sustain life...to nurture life. And now, the pipe
silent.                                                              buried beneath our feet has the capacity to cause harm to
                                                                     creation. We will continue to speak out. It’s just not right.
We stand here today on this sacred land that has been                Give us the courage to take up this cross for the sake of the
unjustly condemned by the authority of the federal                   Earth, for the sake of your people.
government. A high-pressure gas pipeline lies beneath our
feet. The laws of the land meant to serve the common good            A: We reverence Earth as a sanctuary where all life is
are being manipulated for the powerful and the wealthy.              protected; we strive to establish justice and right
                                                                     relationships so that all creation might thrive.
We refuse to be silent. Help us to use our voices, our
presence and our influence to speak out against legal                                           Pause
systems, government structures and multibillion dollar
corporations that desecrate the environment and trample
on our rights and religious freedom.

                          Pause

                                                                                                                                4
3

                                                                                                                                4
3
                              Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 207 of 213



L: Station 3: Jesus Falls the First Time                              Help us, who gather here today, to extend our unwavering
                                                                      love and support for Mother Earth. We are heartbroken by
L: We adore you O Christ, and we praise you,                          how much she suffers because of selfishness,
A: For by your holy cross you have redeemed the world.                thoughtlessness and greed. Help us to be like Mary and use
                                                                      our courage and compassion to bring healing and hope to
L: Jesus, despite your efforts to bravely shoulder the cross,         all of creation.
this is all too much. You fall, overwhelmed and worn. You
spent your life bringing life and love to others. What went           All: As advocates of Earth, we choose simple lifestyles that
wrong? As you struggle, you hear the threats of the soldiers          avoid excessive or harmful use of natural resources; we
who have been given the orders to take you to your death.             work in solidarity with all creation for a healthy and
Despite it all, you are able to get back up again. You do what        sustainable lifestyle.
you must do. You take the next step.
                                                                                                 Pause
When we look around at our world today, we, too, wonder
what went wrong? How can it be that our water and bio-                L: Station 5: Simon Helps Jesus Carry the Cross and
systems are polluted? How can it be that the air for animals             Station 6: Veronica Wipes the Face of Jesus
and plants and humans is poisoned with toxins? We have
received the calling from God to be responsible stewards of           L:   We adore you, O Christ, and we praise you,
all of creation. We can’t give up. Give us the energy to push         A: For by your holy cross, you have redeemed the world.
on...to take the next step.
                             Pause                                    L: Jesus, the cross has become so heavy that the soldiers
                                                                      know you won’t make it to Calvary without some
L: Station 4: Jesus Meets His Mother, Mary                            assistance. Simon is pulled out of the crowd and forced to
                                                                      help you, and Veronica, on her own initiative, steps forward
L: We adore you O Christ, and we praise you,
A: For by your holy cross you have redeemed the world.                to offer you tenderness and care. Those two represent all
                                                                      of us at different times in our lives. Sometimes we have to
Jesus, in the midst of this harsh reality, you look up and see        be forced to step out of our comfort zone to do what is
your mother, Mary. Though she is heartbroken, she does                needed, and other times, we feel compelled by God’s grace
not flinch at the harsh words and the taunts of the soldiers.         within us to step out from the crowd, and unabashedly
She knows of your innocence. She stands with you with
courage and with love.                                                express our care for what we deeply love.

                                                                                                                                 6
5
                               Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 208 of 213



In our efforts to lighten Earth’s load of pollution, climate           L: Station 8 Jesus Speaks to the Women
change, interruption of bio-systems, destruction of land
and waterways, we ask you to help us to step up, and to                L: We adore you, O Christ, and we praise you
tenderly lift up the burdens of creation for the sake of the           A: For by your holy cross, you have redeemed the world.
lives and legacies of our human family.
                                                                       L: Jesus, as you walk toward Calvary, there are people
A: We seek collaborators to help implement land use                    lining the way. Some watch the grisly spectacle in silence,
policies and practices that are in harmony with our                    while others add to the taunts of the soldiers. You notice a
bioregions and ecosystems.                                             group of women who have stepped away from the crowd.
                                                                       Their eyes are filled with compassion and care. They aren’t
L: Station 7: Jesus Falls the Second Time                              like the others. Even in your pain, your heart fills with love
   We adore you, O Christ, and we praise you                           for them. You pause to speak to them. You tell them how
A: For by your holy cross, you have redeemed the world.                much their presence means to you.

L: Jesus, it seems like you’ve been carrying this cross for            In our journey in life, we meet so many people along the
way too long..and it looks like there’s no relief in sight. Even       way. Some stand out from the crowd by offering the gift of
though you try to stand tall to finish what you’ve been                their presence. We are grateful to those who love us
forced to do, your knees buckle, and you go down.                      enough to stand for and stay with us, no matter the cost.
Gradually, somehow, someway, you are able to get back up               May we take notice of their compassion, and offer the gift of
again. You do what you must do. You bravely take the next              accompaniment and love to all of creation.
step.
                                                                       A: We respect our interconnectedness and oneness with
When we are forced to shoulder the weight of a burden we               creation and learn what Earth needs to support life.
did not invite; when our faith, values, and religious
freedoms begin to buckle under the weight of unjust                                                Pause
systems, we feel ourselves going down. But then we
remember what you did for love of us, and we somehow,
someway are able to keep on going. We do what you ask us
to do as holders of the legacy of all creation. We bravely
take the next step.

                            Pause
7
                                                                                                                                    8
                              Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 209 of 213



L: Station 9: Jesus Falls the Third Time and                          L: Station 11: Jesus is Nailed to the Cross and
   Station 10: Jesus Is Stripped of His Clothes                          Station 12: Jesus Dies on the Cross.

L: We adore you, O Christ, and we praise you                          L: We adore you, O Christ, and we praise you
A: For by your holy cross, you have redeemed the world.               A: For by your holy cross, you have redeemed the world.

L: Again, the heaviness of the burden of what you are                 After the soldiers nailed Jesus to the cross, they took his
carrying becomes too much, and drags you to the ground.               clothes and divided them into four shares, something for
This time, you can hardly move, and the soldiers roughly              each of them. They then took his tunic, and rather than tear
yank you to your feet. From all accounts, it looks like there         it, decided to cast lots for it.
is nothing more to do. The soldiers and the authorities then
seek to humiliate you even more by stripping you of your              Jesus cried out, “My God, My God, why have you forsaken
clothing. Your beaten and bruised body is on display for all          me?”
to see its gashes and wounds. They are too blind to see that                                   Silence
what really is exposed is their own complicity in the efforts
of those who have condemned you on false charges. Don’t               Jesus said, “It is finished.” And, bowing his head, he handed
they understand that your only crime was to offer love to             over his spirit.
all?                                                                                               Silence

There are times when what has been given to us to carry for           A: With Mother Earth, we live the Paschal Mystery of life,
the life of others is overwhelming and knocks us to the               death and new life.
ground. It looks like we have been beaten, despite our best
efforts. Our land, our water, our air continues to be
stripped of its beauty, its health, its life. Even when the
wounds of creation are exposed, there are still eyes who
are blind to it all. What are you asking of us, God? What
more can we do to help open the eyes of humanity to cover
our Earth in sacred protection?

A: We treasure land as a gift of beauty and sustenance; we
see it as a legacy for future generations.

                           Pause                                                                                                10
9
                                 Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 210 of 213




L: Station 13: Jesus is Taken Down from the Cross
   Station 14: Jesus is Laid in the Tomb

 L: We adore you, O Christ, and we praise you
A: For by your holy cross, you have redeemed the world.

After his death, Jesus is taken down from the cross.
Joseph of Arimathea, a distinguished member of the
Jewish council, steps forward to offer a final resting place             Closing: Blessing the Seed
for this rabbi from Galilee. Even though Jesus was
executed as a criminal, Joseph believed he deserved this                 Laying of Palms at the Foot of the Cross
simple act of mercy.

What simple, but powerful acts of mercy might we offer to                Dismissal: Exit in silence
one another and to our world? How are you calling us to
step forward with our resources, to offer compassion and                   Please join us for refreshments and fellowship
dignity to creation?                                                                    following the service.
A: We participate in God's dream for Earth; we offer new
visions and vistas that expand consciousness and
encourage creative expression.

L: Jesus, we know that this story does not end with your
death. The power of God’s love will breathe newness into
what looks to be hopeless, and lifeless. Our belief in the
resurrection gives us the hope we need to remain steadfast
in our efforts to be responsible stewards of your gift of
creation for the good of all.

         Station responses taken from the Land Ethic of the
                   Adorers of the Blood of Christ

11
                                                                                                                            12
Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 211 of 213




            EXHIBIT L
             Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 212 of 213




                                                           August 31, 2018



      Via FERC E-filing System and Regular Mail
      Federal Energy Regulatory Commission
      888 First Street, N.E.
      Washington, D.C. 20426

      Attention: Kimberly D. Bose, Secretary

      Reference:     Transcontinental Gas Pipe Line Company, LLC
                     Atlantic Sunrise Project
                     Docket Nos. CP15-138-000 and CP17-212-000
                     Request for Authorization to Place Facilities into
                             Service and Commence Service

      Dear Ms. Bose:

                Please be advised that our office represents the Adorers of the Blood of Christ
      (“Adorers”). As the Federal Energy Regulatory Commission (“FERC”) knows, the Adorers is a
      vowed religious order of Roman Catholic women whose religious practice includes protecting
      and preserving creation, which they believe is a revelation of God, the sacredness of which
      must be honored and protected for future generations. The Sisters’ belief in the sanctity of earth
      and the calling to care for God’s creation is evidenced in their actions, including, by caring for
      and protecting the land the Adorers own. Consistent with the teachings and beliefs of the
      Adorers and the teachings of Pope Francis as set forth in his encyclical letter entitled “Laudato
      Si’ . . . On Care For Our Common Home,” how the Adorers use their own land is an integral part
      of exercising their well-established and deeply-held religious beliefs as active and engaged
      stewards of God’s earth. The Adorers’ care for God’s earth includes addressing the threat of
      climate change caused by the great concentration of greenhouse gases released as a result of
      human activity and based on intensive use of fossil fuels. Indeed, Pope Francis has declared
      global warming as one of the principal challenges facing humanity today—a challenge that calls
      people of faith to respond as a matter of great spiritual urgency and importance. Accordingly,
      as a matter of religious belief and practice, the Adorers have refused to allow the property they
      own in West Hempfield Township, Lancaster County, Pennsylvania to be used for
      Transcontinental Gas Pipe Line Company, LLC’s (“Transco”) Atlantic Sunrise Pipeline and
      strongly oppose on religious grounds any transmission of natural gas through the pipeline that
      was installed without permission on the Adorers’ property.

               Please be advised that if FERC authorizes Transco to place the Atlantic Sunrise Project
      facilities into service, thereby permitting natural gas to flow on the Adorers’ property over their
      religious objections, it will substantially burden the Adorer’s exercise of religion by forcing them
      to use their own land to facilitate harm to God’s creation, which violates their deeply held


By Appointment Only                     717 291 1700 · 484 416 0531                             2933 Lititz Pike
N. Duke Street · Lancaster                                                                         PO Box 5349
Suburban Square · Ardmore                      WWW.GKH.COM                                  Lancaster, PA 17606
       Case 5:20-cv-05627-JLS Document 1-1 Filed 11/11/20 Page 213 of 213

Kimberly D. Bose, Secretary
August 31, 2018
Page 2

religious beliefs. Such a substantial burden would continue as long as natural gas is being
transmitted over their property. It remains our opinion that such conduct by FERC and Transco
violates the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb, et seq. The Adorers have
authorized us to take all legal steps available to protect their religious beliefs and rights from
being trampled by the federal government and the fossil fuel industry.

        Accordingly, our office intends to file a petition to the United States Supreme Court
requesting that the Court review the Third Circuit’s recent decision in Adorers of the Blood of
Christ, et al. v. Federal Energy Regulatory Commission, 897 F.3d 187 (3d Cir. 2018). FERC
should wait until all of the Adorers’ appeal rights have been exhausted before authorizing
Transco to begin transmission of natural gas over the Adorers’ property.

         Moreover, please be advised, regardless of whether the United States Supreme Court
grants the Adorer’s Petition for a Writ of Certiorari, the Third Circuit’s recent decision specifically
left open the possibility that the Adorers could pursue a claim for damages arising out of FERC’s
and Transco’s violation of the Adorer’s rights under RFRA. It is my opinion that a claim for
damages will ripen should natural gas be allowed to flow across the Adorers’ property, as that
would clearly result in a substantial burden on the Adorers’ exercise of religion. Accordingly,
this is to put on notice FERC, its Commissioners and other officials and employees who may be
involved in deciding whether to allow the transmission of natural gas using the Adorers’ property
that such officials may be subject to a claim for monetary damages by the Adorers for violating
their religious beliefs and practices as guaranteed under RFRA.

       In summary, RFRA places a statutory duty on federal agencies to not substantially
burden a person’s exercise of religion. Forcing the Adorers to use their own land to facilitate a
high volume fossil fuel pipeline will substantially burden their religious exercise. Accordingly,
the Adorers object to any authorization by FERC that would allow Transco to transmit natural
gas over the Adorers’ property in Lancaster County, Pennsylvania.

       Thank you for your attention to this matter, and please let me know if you have any
questions.




JDY/blb
Enclosures

cc:    Client (via email)
       Susanna Y. Chu, Esquire (via email)
       Elizabeth U. Witmer, Esquire (via email)
